Exhibit 10.2

Execution Version

CREDIT AGREEMENT

DATED AS OF

FEBRUARY 14, 2011

AMONG

ENERGY PARTNERS, LTD.,

AS BORROWER,

BANK OF MONTREAL,

AS ADMINISTRATIVE AGENT AND ISSUING BANK,

CAPITAL ONE, N.A. AND THE BANK OF NOVA SCOTIA,

AS CO-SYNDICATION AGENTS,

NATIXIS, S.A. AND REGIONS BANK,

AS CO-DOCUMENTATION AGENTS,

AND

THE LENDERS PARTY HERETO

 

 

SOLE LEAD ARRANGER AND SOLE BOOKRUNNER

BMO CAPITAL MARKETS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                 Page  

ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS

     1      

Section 1.01

     Defined Terms      1      

Section 1.02

     Types of Loans and Borrowings      25      

Section 1.03

     Terms Generally; Rules of Construction      25      

Section 1.04

     Accounting Terms and Determinations; GAAP      26   

ARTICLE II THE CREDITS

     26      

Section 2.01

     Commitments      26      

Section 2.02

     Loans and Borrowings      26      

Section 2.03

     Requests for Borrowings      27      

Section 2.04

     Interest Elections.      28      

Section 2.05

     Funding of Borrowings.      30      

Section 2.06

     Termination, Reduction and Increase of Aggregate Maximum Credit Amounts.   
  30      

Section 2.07

     Borrowing Base.      33      

Section 2.08

     Letters of Credit      35   

ARTICLE III PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

     40      

Section 3.01

     Repayment of Loans      40      

Section 3.02

     Interest      40      

Section 3.03

     Alternate Rate of Interest      41      

Section 3.04

     Prepayments      42      

Section 3.05

     Fees      43   

ARTICLE IV PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

     44      

Section 4.01

     Payments Generally; Pro Rata Treatment; Sharing of Set-offs      44      

Section 4.02

     Presumption of Payment by the Borrower      46      

Section 4.03

     Certain Deductions by the Administrative Agent; Defaulting Lenders      46
  

ARTICLE V INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

     48      

Section 5.01

     Increased Costs      48      

Section 5.02

     Break Funding Payments      49      

Section 5.03

     Taxes      50      

Section 5.04

     Mitigation Obligations; Replacement of Lenders      52      

Section 5.05

     Illegality      53   

ARTICLE VI CONDITIONS PRECEDENT

     54      

Section 6.01

     Effective Date      54      

Section 6.02

     Each Credit Event      58   

 

i



--------------------------------------------------------------------------------

ARTICLE VII REPRESENTATIONS AND WARRANTIES      58      

Section 7.01

     Organization; Powers      58      

Section 7.02

     Authority; Enforceability      59      

Section 7.03

     Approvals; No Conflicts      59      

Section 7.04

     Financial Condition; No Material Adverse Change      59      

Section 7.05

     Litigation      60      

Section 7.06

     Environmental Matters      60      

Section 7.07

     Compliance with the Laws and Agreements; No Defaults      61      

Section 7.08

     Investment Company Act      62      

Section 7.09

     Taxes      62      

Section 7.10

     ERISA      62      

Section 7.11

     Disclosure; No Material Misstatements      63      

Section 7.12

     Insurance      63      

Section 7.13

     Restriction on Liens      63      

Section 7.14

     Subsidiaries; Foreign Operations      64      

Section 7.15

     Location of Business and Offices      64      

Section 7.16

     Properties; Titles, Etc      64      

Section 7.17

     Maintenance of Oil and Gas Properties      65      

Section 7.18

     Gas Imbalances, Prepayments      66      

Section 7.19

     Marketing of Production      66      

Section 7.20

     Security Instruments      66      

Section 7.21

     Hedging Agreements      67      

Section 7.22

     Use of Loans and Letters of Credit      67      

Section 7.23

     Solvency      67      

Section 7.24

     Acquisition      67      

Section 7.25

     Foreign Corrupt Practices      67      

Section 7.26

     Anti-Terrorism Laws      68   

ARTICLE VIII AFFIRMATIVE COVENANTS

     69      

Section 8.01

     Financial Statements; Other Information      69      

Section 8.02

     Notices of Material Events      72      

Section 8.03

     Existence; Conduct of Business      72      

Section 8.04

     Payment of Obligations      73      

Section 8.05

     [Reserved]      73      

Section 8.06

     Operation and Maintenance of Properties      73      

Section 8.07

     Insurance      74      

Section 8.08

     Books and Records; Inspection Rights      74      

Section 8.09

     Compliance with Laws      74      

Section 8.10

     Environmental Matters      74      

Section 8.11

     Further Assurances      75      

Section 8.12

     Reserve Reports      75      

Section 8.13

     Title Information      76      

Section 8.14

     Additional Collateral; Additional Guarantors; Additional Mortgaged Property
     77      

Section 8.15

     ERISA Compliance      79      

Section 8.16

     Marketing Activities      79      

Section 8.17

     Hedging Agreements      80   

 

ii



--------------------------------------------------------------------------------

ARTICLE IX NEGATIVE COVENANTS      80      

Section 9.01

     Financial Covenants      80      

Section 9.02

     Indebtedness      80      

Section 9.03

     Liens      81      

Section 9.04

     Restricted Payments; Redemption or Repayment of Senior Notes      82      

Section 9.05

     Investments, Loans and Advances; Permitted Acquisitions      83      

Section 9.06

     Nature of Business; International Operations      84      

Section 9.07

     Limitation on Leases      84      

Section 9.08

     Proceeds of Loans      85      

Section 9.09

     ERISA Compliance      85      

Section 9.10

     Sale or Discount of Receivables      85      

Section 9.11

     Mergers, Etc.      85      

Section 9.12

     Sale of Properties      86      

Section 9.13

     Environmental Matters      87      

Section 9.14

     Transactions with Affiliates      87      

Section 9.15

     Subsidiaries      88      

Section 9.16

     Negative Pledge Agreements; Dividend Restrictions      88      

Section 9.17

     Gas Imbalances, Take-or-Pay or Other Prepayments      88      

Section 9.18

     Hedging Agreements      88      

Section 9.19

     Sale and Leaseback      89      

Section 9.20

     Amendments to Organization Documents, Material Contracts, Fiscal Year End
     89      

Section 9.21

     Anti-Terrorism Law; Anti-Money Laundering      90      

Section 9.22

     Embargoed Person      90   

ARTICLE X EVENTS OF DEFAULT; REMEDIES

     90      

Section 10.01

     Events of Default      90      

Section 10.02

     Remedies      93    ARTICLE XI THE ADMINISTRATIVE AGENT      94      

Section 11.01

     Appointment; Powers      94      

Section 11.02

     Duties and Obligations of Administrative Agent      94      

Section 11.03

     Action by Administrative Agent      95      

Section 11.04

     Reliance by Administrative Agent      95      

Section 11.05

     Sub-agents      96      

Section 11.06

     Resignation or Removal of Administrative Agent      96      

Section 11.07

     Agents as Lenders      96      

Section 11.08

     No Reliance      96      

Section 11.09

     Administrative Agent May File Proofs of Claim      97      

Section 11.10

     Authority of Administrative Agent to Release Collateral and Liens      98
     

Section 11.11

     The Arranger, the Co-Syndication Agents and the Co-Documentation Agents   
  98   

ARTICLE XII MISCELLANEOUS

     98      

Section 12.01

     Notices      98   

 

iii



--------------------------------------------------------------------------------

   Section 12.02      Waivers; Amendments      99      

Section 12.03

     Expenses, Indemnity; Damage Waiver      101      

Section 12.04

     Assignments and Participations      103      

Section 12.05

     Survival; Revival; Reinstatement      106      

Section 12.06

     Counterparts; Integration; Effectiveness      106      

Section 12.07

     Severability      107      

Section 12.08

     Right of Setoff      107      

Section 12.09

     GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS      107      

Section 12.10

     Headings      109      

Section 12.11

     Confidentiality      109      

Section 12.12

     Interest Rate Limitation      109      

Section 12.13

     EXCULPATION PROVISIONS      110      

Section 12.14

     Collateral Matters; Hedging Agreements; Treasury Management Agreements     
111      

Section 12.15

     No Third Party Beneficiaries      111      

Section 12.16

     USA Patriot Act Notice      111      

Section 12.17

     Releases      111      

Section 12.18

     No Fiduciary Duty      111   

 

iv



--------------------------------------------------------------------------------

ANNEXES, EXHIBITS AND SCHEDULES

 

Annex I

   List of Maximum Credit Amounts

Exhibit A

   Form of Note

Exhibit B

   Form of Borrowing Request

Exhibit C

   Form of Interest Election Request

Exhibit D-1

   Form of Compliance Certificate (Effective Date)

Exhibit D-2

   Form of Compliance Certificate (Ongoing)

Exhibit D-3

   Form of Hedging Agreement Certificate

Exhibit E-1

   Form of Maximum Credit Amount Increase Certificate

Exhibit E-2

   Form of Additional Lender Certificate

Exhibit F

   Form of Guaranty and Collateral Agreement

Exhibit G

   Form of Assignment and Assumption

Exhibit H

   Subordination Provisions

Schedule 1.01(a)

   Security Instruments

Schedule 6.01(o)

   Collateral Exceptions

Schedule 7.05

   Litigation

Schedule 7.06

   Environmental Matters

Schedule 7.14

   Subsidiaries

Schedule 7.18

   Gas Imbalances

Schedule 7.19

   Marketing Contracts

Schedule 7.20

   Jurisdictions for Security Instrument Filings

Schedule 7.21

   Hedging Agreements

Schedule 9.02

   Existing Indebtedness

Schedule 9.03

   Existing Liens

Schedule 9.05

   Existing Investments

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT dated as of February 14, 2011, is among: ENERGY PARTNERS,
LTD., a corporation duly formed and existing under the laws of the State of
Delaware (the “Borrower”); each of the Lenders from time to time party hereto;
BANK OF MONTREAL (in its individual capacity, “BMO”), as administrative agent
for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”) and as Issuing Bank (as defined below);
CAPITAL ONE, N.A. and THE BANK OF NOVA SCOTIA, as co-syndication agents (in such
capacity, together with their successors in such capacity, the “Co-Syndication
Agents”); and NATIXIS, S.A. and REGIONS BANK, as co-documentation agents (in
such capacity, together with their successors in such capacity, the
“Co-Documentation Agents”).

R E C I T A L S

A. The Borrower has requested that the Lenders provide certain loans to and
extensions of credit on behalf of the Borrower.

B. The Lenders have agreed to make such loans and extensions of credit subject
to the terms and conditions of this Agreement.

C. In consideration of the mutual covenants and agreements herein contained and
of the loans, extensions of credit and commitments hereinafter referred to, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING MATTERS

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquisition” means the acquisition of the Acquisition Properties.

“Acquisition Documents” means, collectively, (a) the Purchase and Sale
Agreement, dated as of January 13, 2011, between ASOP and the Borrower, and
(b) all bills of sale, assignments, agreements, instruments and documents
executed and delivered in connection therewith.

“Acquisition Properties” means the Oil and Gas Properties and other assets and
properties acquired by the Borrower or any Guarantor pursuant to the Acquisition
Documents (including the membership interests in ASOP Pipeline).

“Additional Lender” has the meaning assigned to such term in Section 2.06(d)(i).

“Additional Lender Certificate” has the meaning assigned to such term in
Section 2.06(d)(ii)(F).



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to the LIBO Rate for such Interest Period multiplied
by the Statutory Reserve Rate.

“Administrative Agent” has the meaning assigned to such term in the introductory
paragraph hereto.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Loans” has the meaning assigned to such term in Section 5.05.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agents” means, collectively, the Administrative Agent, the Co-Syndication
Agents and the Co-Documentation Agents; and “Agent” means any of the
Administrative Agent, the Co-Syndication Agents or the Co-Documentation Agents,
as the context requires.

“Aggregate Maximum Credit Amounts” means, at any time, the sum of the Maximum
Credit Amounts, as the same may be increased, reduced or terminated pursuant to
Section 2.06. The initial Aggregate Maximum Credit Amount of the Lenders is
$250,000,000.

“Agreement” means this Credit Agreement, as the same may from time to time be
amended, modified, supplemented or restated.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus  1/2 of 1%, and (c) the Adjusted LIBO Rate for a
one month Interest Period at approximately 11:00 a.m., London time, on such day
(or, if such day is not a Business Day, the immediately preceding Business Day)
plus 1%. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Anti-Terrorism Law” has the meaning assigned to such term in Section 7.26(a).

“Applicable Margin” means, for any day, with respect to any ABR Loan or
Eurodollar Loan, the rate per annum set forth below based upon the Borrowing
Base Utilization Percentage then in effect:

 

Borrowing Base Utilization Percentage

   <25%     ³25% and
<50%     ³50% and
<75%     ³75% and
<90%     ³90%  

ABR Loans

     1.00 %      1.25 %      1.50 %      1.75 %      2.00 % 

Eurodollar Loans

     2.00 %      2.25 %      2.50 %      2.75 %      3.00 % 

 

2



--------------------------------------------------------------------------------

Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change, provided, however, that if at any
time the Borrower fails to deliver a Reserve Report as required by and within
the time frames set forth in Section 8.12(a), then the “Applicable Margin”, from
the applicable date of such failure until the date the applicable Reserve Report
is delivered, shall be the rate per annum set forth on the grid when the
Borrowing Base Utilization Percentage is at its highest level.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Maximum Credit Amounts represented by such Lender’s Maximum Credit
Amount as such percentage is set forth on Annex I, and as such percentage may be
adjusted from time to time in accordance with the terms hereof.

“Approved Counterparty” means any Lender or any Affiliate of a Lender.

“Approved Fund” means (a) a CLO and (b) with respect to any Lender that is a
fund which invests in bank loans and similar extensions of credit, any other
fund that invests in bank loans and similar extensions of credit and is managed
by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

“Approved Petroleum Engineers” means (a) Netherland, Sewell & Associates, Inc.,
and (b) Ryder Scott Company Petroleum Consultants, L.P. and (c) any other
independent petroleum engineers reasonably acceptable to the Administrative
Agent.

“Arranger” means BMO Capital Markets, in its capacities as the sole lead
arranger and sole bookrunner hereunder.

“ASOP” means Anglo-Suisse Offshore Partners, LLC, a Delaware limited liability
company.

“ASOP Pipeline” means Anglo-Suisse Offshore Pipeline Partners, LLC, a Delaware
limited liability company.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 12.04(b)), and accepted by the Administrative Agent, in the form of
Exhibit G or any other form approved by the Administrative Agent.

“Availability Period” means the period from and including the Effective Date to
but excluding the Termination Date.

“BMO” has the meaning assigned to such term in the introductory paragraph
hereto.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

3



--------------------------------------------------------------------------------

“BOEMRE” means the Bureau of Ocean Energy Management, Regulation and Enforcement
and any successor thereto.

“Borrower” has the meaning assigned to such term in the introductory paragraph
hereto.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.07, as the same may be adjusted from time to time
pursuant to Section 2.07(e) or Section 8.13(c).

“Borrowing Base Deficiency” means any period during which the total Credit
Exposures exceeds the Borrowing Base then in effect.

“Borrowing Base Hedge Unwind” means any Unwind of a Borrowing Base Hedging
Contract.

“Borrowing Base Hedging Contracts” means all Hedging Contracts (and related
hedge positions) in respect of commodities that were in effect at the time of
the most recent Borrowing Base redetermination.

“Borrowing Base Property Disposition” means the sale or other disposition
(including Casualty Event) by the Borrower or any Subsidiary of (a) Oil and Gas
Properties that were evaluated in the most recently delivered Reserve Report(s)
or (b) Equity Interests in Subsidiaries that own Oil and Gas Properties that
were evaluated in the most recently delivered Reserve Report(s), other than any
such sale or disposition made to the Borrower or any Subsidiary.

“Borrowing Base Utilization Percentage” means, as of any day, the fraction
expressed as a percentage, the numerator of which is the sum of the Credit
Exposures of the Lenders on such day, and the denominator of which is the
Borrowing Base in effect on such day.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

“Capital Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

4



--------------------------------------------------------------------------------

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Subsidiaries
having a fair market value in excess of $1,000,000.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) other than the Equity Investors of
Equity Interests representing more than thirty-five percent (35%) of the
aggregate ordinary voting power represented by the issued and outstanding Equity
Interests of the Borrower, or (b) the occupation of a majority of the seats
(other than vacant seats) on the board of directors of the Borrower by Persons
who were neither (i) nominated by the board of directors of the Borrower nor
(ii) appointed by directors so nominated, or (c) any change in control or
similar event shall occur under the terms of the Senior Indenture (or any
supplement thereto) that results in an “event of default” under the Senior
Indenture (or any supplement thereto) or Senior Notes, the Senior Notes becoming
due and payable before their maturity or the Senior Notes being subject to a
repurchase, retirement or redemption right or option (whether or not exercised).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or any Issuing Bank (or,
for purposes of Section 5.01(b), by any lending office of such Lender or such
Issuing Bank or by such Lender’s or such Issuing Bank’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement.

“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course of its business
and is administered or managed by a Lender or an Affiliate of such Lender.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

“Collateral” means all Property of the Loan Parties which is subject to a Lien
under one or more Security Instruments.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder, as such commitment may be (a) reduced or
terminated from time to time in connection with a reduction or termination of
the Aggregate Maximum Credit Amounts pursuant to Section 2.06(b), (b) increased
from time to time in connection with an increase in the Aggregate Maximum Credit
Amounts pursuant to Section 2.06(c), or (c) modified from time to time pursuant
to any assignment by or to such Lender pursuant to Section 12.04(b). The amount
of

 

5



--------------------------------------------------------------------------------

each Lender’s Commitment shall at any time be the lesser of (i) such Lender’s
Maximum Credit Amount and (ii) such Lender’s Applicable Percentage of the then
effective Borrowing Base.

“Commitment Fee Rate” means 0.500% per annum.

“Consolidated Interest Expense” means, for any period, the sum (determined
without duplication) of the aggregate gross interest expense of the Borrower and
the Consolidated Subsidiaries for such period, including to the extent included
in interest expense under GAAP: (a) amortization of debt discount,
(b) capitalized interest and (c) the portion of any payments or accruals under
Capital Leases allocable to interest expense, plus the portion of any payments
or accruals under Synthetic Leases allocable to interest expense whether or not
the same constitutes interest expense under GAAP.

“Consolidated Net Income” means with respect to the Borrower and the
Consolidated Subsidiaries, for any period, the aggregate of the net income (or
loss) of the Borrower and its Consolidated Subsidiaries determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein) the
following: (a) the net income of any Person in which the Borrower or any of its
Consolidated Subsidiaries has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP), except to
the extent of the amount of dividends or distributions actually paid in cash
during such period by such other Person to the Borrower or to any of its
Consolidated Subsidiaries, as the case may be; (b) the net income (but not loss)
during such period of any Consolidated Subsidiary to the extent that the
declaration or payment of dividends or similar distributions or transfers or
loans by that Consolidated Subsidiary is not at the time permitted by operation
of the terms of its charter or any agreement, instrument or Governmental
Requirement applicable to such Consolidated Subsidiary or is otherwise
restricted or prohibited, in each case determined in accordance with GAAP;
(c) the net income (or loss) of any Person acquired in a pooling-of-interests
transaction for any period prior to the date of such transaction; (d) any
extraordinary or non-recurring gains or losses during such period; (e) any gains
or losses attributable to writeups or writedowns of assets; provided further if
the Borrower or any of its Consolidated Subsidiaries shall acquire or dispose of
any material Property (including pursuant to the Acquisition) during such
period, then Consolidated Net Income shall be calculated after giving pro forma
effect to such acquisition or disposition, as if such acquisition or disposition
had occurred on the first day of such period.

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 10% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing

 

6



--------------------------------------------------------------------------------

body of a Person (other than as a limited partner of such other Person) will be
deemed to “control” such other Person. “Controlling” and “Controlled” have
meanings correlative thereto.

“Credit Exposure” means, with respect to any Lender at any time, the sum of the
outstanding principal amount of such Lender’s Loans and its LC Exposure at such
time.

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Defaulting Lender” means any Lender, as determined by the Administrative Agent,
that has (a) failed to fund any portion of its Loans or participations in
Letters of Credit within three (3) Business Days of the date required to be
funded by it hereunder, (b) notified the Borrower, the Administrative Agent, any
Issuing Bank or any Lender in writing that it does not intend to comply with any
of its funding obligations under this Agreement or has made a public statement
to the effect that it does not intend to comply with its funding obligations
under this Agreement, (c) failed, within three (3) Business Days after request
by the Administrative Agent, to confirm that it will comply with the terms of
this Agreement relating to its obligations to fund prospective Loans and
participations in then outstanding Letters of Credit, (d) otherwise failed to
pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three (3) Business Days of the date
when due, unless the subject of a good faith dispute, or (e) (i) becomes or is
insolvent or has a parent company that has become or is insolvent or
(ii) becomes the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment or has a parent company that
has become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment; provided, that a Lender
shall not become a Defaulting Lender solely as the result of the acquisition or
maintenance of an ownership interest in such Lender or its parent company, or
the exercise of control over such Lender or its parent company, by a
Governmental Authority or an instrumentality thereof.

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Indebtedness or
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is ninety-one (91) days after
the earlier of (a) the Maturity Date and (b) the date on which there are no
Loans, LC Exposure or other obligations hereunder outstanding and the
termination of the Aggregate Maximum Credit Amounts has occurred.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

7



--------------------------------------------------------------------------------

“EBITDAX” means, for any period, the sum of (a) Consolidated Net Income for such
period plus (b) accretion of asset retirement obligations in accordance with
SFAS No. 143, Accounting for Asset Retirement Obligations, and any similar
accounting in prior periods plus (c) the following expenses or charges to the
extent deducted from Consolidated Net Income in such period: interest, income
Taxes, depreciation, depletion, amortization (including amortization of
goodwill), expenses associated with the exploration of Oil and Gas Properties,
other noncash charges, and expenses incurred in connection with the consummation
of the Transactions and the transactions under the Senior Indenture, minus
(d) all noncash income added to Consolidated Net Income.

“Effective Date” means the date on which the conditions specified in
Section 6.01 are satisfied (or waived in accordance with Section 12.02).

“Embargoed Person” has the meaning assigned to such term in Section 9.22.

“Engineering Reports” has the meaning assigned to such term in
Section 2.07(c)(i).

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment, the preservation or reclamation of
natural resources, or the management, Release or threatened Release of any
Hazardous Materials, in effect in any and all jurisdictions in which the
Borrower or any Subsidiary is conducting business, or where any Property of the
Borrower or any Subsidiary is located, including without limitation, the Oil
Pollution Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Act, as amended, and similar state and local statutes.

“Environmental Permit” means any permit, registration, license, approval,
consent, exemption, variance, or other authorization required under or issued
pursuant to applicable Environmental Laws.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

“Equity Investors” means Wexford Capital LP, Carlson Capital, L.P. and their
respective Affiliates.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute.

“ERISA Affiliate” means each trade or business (whether or not incorporated)
which together with the Borrower or a Subsidiary would be deemed to be a “single
employer” within

 

8



--------------------------------------------------------------------------------

the meaning of Section 4001(b)(1) of ERISA or subsections (b), (c), (m) or
(o) of Section 414 of the Code.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 10.01.

“Excepted Liens” means: (a) Liens for Taxes, assessments or other governmental
charges or levies which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been
established in accordance with GAAP; (b) Liens in connection with workers’
compensation, unemployment insurance or other social security, old age pension
or public liability obligations which are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (c) landlord’s liens, operators’,
vendors’, carriers’, warehousemen’s, repairmen’s, mechanics’, suppliers’,
workers’, materialmen’s, construction or other like Liens arising by operation
of law in the ordinary course of business or incident to the exploration,
development, operation and maintenance of Oil and Gas Properties each of which
is in respect of obligations that are not delinquent or which are being
contested in good faith by appropriate action and for which adequate reserves
have been maintained in accordance with GAAP; (d) contractual Liens which arise
in the ordinary course of business under operating agreements, joint venture
agreements, oil and gas partnership agreements, oil and gas leases, farm-out
agreements, division orders, contracts for the sale, transportation or exchange
of oil and natural gas, unitization and pooling declarations and agreements,
area of mutual interest agreements, overriding royalty agreements, marketing
agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling agreements, salt water or other disposal agreements,
seismic or other geophysical permits or agreements, and other agreements which
are usual and customary in the oil and gas business and are for claims which are
not delinquent or which are being contested in good faith by appropriate action
and for which adequate reserves have been maintained in accordance with GAAP;
provided that no such Lien referred to in this clause (d) materially impairs the
use of the Property covered by such Lien for the purposes for which such
Property is held by the Borrower or any Subsidiary or materially impairs the
value of such Property subject thereto; (e) Liens arising solely by virtue of
any statutory or common law provision relating to banker’s liens, rights of
set-off or similar rights and remedies and burdening only deposit accounts or
other funds maintained with a creditor depository institution, provided that no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board and no such deposit account is intended by
Borrower or any of its Subsidiaries to provide collateral to the depository
institution; (f) easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, that do not secure
any monetary obligations and which in the aggregate do not materially impair the
use of such Property for the purposes of which such Property is held by the
Borrower or any Subsidiary or

 

9



--------------------------------------------------------------------------------

materially impair the value of such Property subject thereto; (g) Liens on cash
or securities pledged to secure performance of tenders, surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business;
(h) judgment and attachment Liens not giving rise to an Event of Default,
provided that any appropriate legal proceedings which may have been duly
initiated for the review of such judgment shall not have been finally terminated
or the period within which such proceeding may be initiated shall not have
expired and no action to enforce such Lien has been commenced; (i) encumbrances
consisting of deed restrictions, zoning restrictions, and other similar
restrictions on the use of Oil and Gas Properties, none of which, in the
aggregate, materially impairs the use of such property by the Borrower or any
Subsidiary in the operation of its business or materially detracts from the
value of such properties, and none of which, in the aggregate, is or shall be
violated in any material respect by existing proposed operations; (j) purported
Liens evidenced by the filing of UCC financing statements solely as a
precautionary measure in connection with operating leases of personal property;
(k) Liens on pipelines or pipeline facilities that arise by operation of law;
provided that no such Lien referred to in this clause (k) secures Indebtedness
or materially impairs the use of the Property covered by such Lien for the
purposes for which such Property is held by the Borrower or any Subsidiary or
materially impairs the value of such Property subject thereto; (l) minor defects
and irregularities of title to any Property so long as such defects and
irregularities, in the aggregate, neither secure Indebtedness nor materially
impair the value of such property or the use of such property for the purposes
of which the property is held; and (m) Liens on cash earnest money deposited
pursuant to the terms of an agreement to acquire assets used in, or Persons
engaged in, the oil and gas business, as permitted by this Agreement; provided,
further that no intention to subordinate the first priority Lien granted in
favor of the Administrative Agent and the Lenders is to be hereby implied or
expressed by the permitted existence of such Excepted Liens.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of the Borrower or any Guarantor hereunder or under
any other Loan Document, (a) any and all Taxes imposed on or measured by in
whole or in part its revenue, income (however denominated), net assets, capital
or net worth and franchise or similar Taxes imposed on it (in lieu of such
Taxes) by the jurisdiction (or any political subdivision thereof) (i) under the
laws of which such recipient is organized or incorporated, (ii) in which its
principal office is located, (iii) in which it is doing business, or (iv) in the
case of any Lender, in which its applicable lending office is located, (b) any
and all branch profits Taxes imposed by the United States of America or any
similar Taxes imposed by any other jurisdiction in which the Borrower or any
Guarantor is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 5.04(b)), any and
all withholding Taxes that are imposed on amounts payable to such Foreign Lender
at the time such Foreign Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Foreign Lender’s failure to
comply with Section 5.03(e), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts with respect to such
withholding Taxes pursuant to Section 5.03(a) or Section 5.03(c), and (d) any
Taxes (including withholding of Taxes) imposed as a result of such recipient’s
failure or inability to comply with the requirements of FATCA to establish an
exemption from such tax pursuant to FATCA.

 

10



--------------------------------------------------------------------------------

“Executive Order” has the meaning assigned to such term in Section 7.26(a).

“Existing Credit Agreement” means the Credit Agreement, dated as of
September 21, 2009, among the Borrower, General Electric Capital Corporation, as
administrative agent, and the lenders party thereto, as amended.

“FATCA” means Sections 1471 through 1474 of the Code as enacted on the date
hereof (or any amended version that is substantively comparable) and any
regulations thereunder or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain letter agreement from the Administrative Agent
to the Borrower dated January 19, 2011, concerning certain fees in connection
with this Agreement.

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person. Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a)(i).

“Foreign Lender” means any Lender that is not a United States person, within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Subsidiary” means any Subsidiary that (a) is not a Domestic Subsidiary
or (b) is disregarded for United States federal income tax purposes and all of
the assets of which (other than de minimis assets) consist of Equity Interests
in a Subsidiary that is not a Domestic Subsidiary.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.04.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any other Loan Party, any of their Properties, the
Administrative Agent, the Issuing Bank or any Lender.

 

11



--------------------------------------------------------------------------------

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, rules of common law, authorization or other
directive or requirement, whether now or hereinafter in effect, including,
without limitation, Environmental Laws, energy regulations and occupational,
safety and health standards or controls, of any Governmental Authority.

“Guarantor” means any Domestic Subsidiary that guarantees the Secured
Obligations pursuant to Section 8.14(b).

“Guaranty and Collateral Agreement” means an agreement executed by the Borrower
and the Guarantors in substantially the form of Exhibit F granting Liens on
certain Collateral and unconditionally guarantying on a joint and several basis,
payment of the Secured Obligations, as the same may be amended, modified or
supplemented from time to time.

“Hazardous Material” means any substance regulated as hazardous or toxic or as a
pollutant under any applicable Environmental Law and including: (a) any
chemical, compound, material, product, byproduct, substance or waste defined as
or included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “toxic waste,” “extremely hazardous substance,”
“toxic substance,” “contaminant,” “pollutant,” or words of similar meaning or
import found in any applicable Environmental Law; (b) petroleum hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, or radon.

“Hedge Termination Value” means, in respect of any one or more Hedging
Agreements (or related hedge positions), after taking into account the effect of
any legally enforceable netting agreement relating to such Hedging Agreements
and any substantially contemporaneous Hedging Agreements entered into, (a) for
purposes of Section 2.07(e), the value (as proposed by the Administrative Agent
in its sole discretion and approved by the Majority Lenders) allocated to such
Hedging Agreements in connection with the then-current Borrowing Base, and
(b) for any other purpose, (i) for any date on or after the date such Hedging
Agreements have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Hedging Agreements, as determined in accordance
with GAAP.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement, whether
exchange traded, “over-the-counter” or otherwise, involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided, that no phantom stock or
similar plan providing for payments only on account of services provided by
current or former directors, officers, employees or consultants of the Borrower
or the Subsidiaries shall be a Hedging Agreement.

“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved,

 

12



--------------------------------------------------------------------------------

charged or received on the Loans or on other Secured Obligations under laws
applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbon Property Exclusion Deadline” has the meaning assigned to such term
in Section 8.14(e).

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Immaterial Subsidiary” means each Subsidiary of the Borrower described on the
Effective Date as an “Immaterial Subsidiary” on Schedule 7.14, so long as such
Subsidiary (a) has assets of less than $250,000, (b) owns no Oil and Gas
Properties and (c) is not a Guarantor.

“Indebtedness” means, for any Person, the sum of the following (without
duplication): (a) all obligations of such Person for borrowed money or evidenced
by bonds, bankers’ acceptances, debentures, notes or other similar instruments;
(b) all obligations of such Person (whether contingent or otherwise) in respect
of letters of credit, bonds (other than contingent obligations with respect to
surety bonds required in connection with the operation of the Oil and Gas
Properties) and similar instruments; (c) all accounts payable and all accrued
expenses, liabilities or other obligations of such Person to pay the deferred
purchase price of Property or services (other than trade accounts payable, from
time to time incurred in the ordinary course of business, which are not greater
than ninety (90) days past the date of invoice or which are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP); (d) all principal obligations under Capital
Leases; (e) all obligations under Synthetic Leases; (f) all Indebtedness (as
defined in the other clauses of this definition) of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) a Lien on any Property of such Person, whether or
not such Indebtedness is assumed by such Person; (g) all Indebtedness (as
defined in the other clauses of this definition) of others guaranteed by such
Person or in which such Person otherwise assures a creditor against loss of the
Indebtedness (howsoever such assurance shall be made) to the extent of the
lesser of the amount of such Indebtedness and the maximum stated amount of such
guarantee or assurance against loss; (h) all obligations or undertakings of such
Person to maintain or cause to be maintained the financial position or covenants
of others or to purchase the Indebtedness of others so as to assure the owner of
such Indebtedness of the payment thereof; (i) obligations to deliver
commodities, goods or services, including, without limitation, Hydrocarbons, in
consideration of one or more advance payments, other than gas balancing
arrangements in the ordinary course of business; (j) obligations to pay for
goods or services even if such goods or services are not actually received or
utilized by such Person; (k) any

 

13



--------------------------------------------------------------------------------

Indebtedness (as defined in the other clauses of this definition) of a
partnership for which such Person is liable either by agreement, by operation of
law or by a Governmental Requirement but only to the extent of such liability;
(l) Disqualified Capital Stock; and (m) the undischarged balance of any
production payment created by such Person or for the creation of which such
Person directly or indirectly received payment; provided that “Indebtedness”
shall not include (i) asset retirement obligations attributable to a period
after the Maturity Date or (ii) customary contingent payment obligations
(including earn- outs) and contingent liabilities in respect of indemnification
obligations and adjustments of purchase price, in each case in connection with
the Acquisition or any Permitted Acquisition, provided that if any of the
contingent payment obligations (including earn-outs) or contingent liabilities
described in this clause (ii) are listed in the Borrower’s consolidated balance
sheet as Indebtedness at any time, such contingent payment obligations and
contingent liabilities shall be included in calculating Total Indebtedness for
the relevant period. The Indebtedness of any Person shall include all
obligations of such Person of the character described above to the extent such
Person remains legally liable in respect thereof notwithstanding that any such
obligation is not included as a liability of such Person under GAAP.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 12.03(b).

“Information” has the meaning assigned to such term in Section 12.11.

“Initial Reserve Reports” means, collectively, (a) the report of Netherland,
Sewell & Associates, Inc., dated as of January 26, 2011, with respect to certain
Oil and Gas Properties of the Borrower and its Subsidiaries as of December 31,
2010, (b) the report of Ryder Scott Company, L.P., dated as of January 25, 2011,
with respect to certain Oil and Gas Properties of the Borrower and its
Subsidiaries as of December 31, 2010, and (c) the report of Netherland, Sewell &
Associates, Inc., dated as of January 26, 2011, with respect to certain of the
Acquisition Properties as of December 31, 2010.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six months (or,
with the consent of each Lender, twelve months) thereafter, as the Borrower may
elect; provided, that (a) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless such next succeeding Business Day would fall in the next

 

14



--------------------------------------------------------------------------------

calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (b) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

“Interim Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Interim Redetermination Date” means the date on which a Borrowing Base that has
been redetermined pursuant to an Interim Redetermination becomes effective as
provided in Section 2.07(d).

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person or any agreement to make any such acquisition (including, without
limitation, any “short sale” or any sale of any securities at a time when such
securities are not owned by the Person entering into such short sale); (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Indebtedness of, purchase or other acquisition of any other
Indebtedness or equity participation or interest in, or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding (i) any such advance, loan or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold by such Person in the ordinary
course of business and (ii) deposits with financial institutions available for
withdrawal on demand); (c) the purchase or acquisition (in one or a series of
transactions) of Property of another Person that constitutes a business unit; or
(d) the entering into of any guarantee of, or other contingent obligation
(including the deposit of any Equity Interests to be sold) with respect to,
Indebtedness or other liability of any other Person and (without duplication)
any amount committed to be advanced or extended to such Person.

“IRS” means the Internal Revenue Service or any successor entity.

“Issuing Bank” means (a) Bank of Montreal and (b) any other Lender agreed to by
the Borrower, the Administrative Agent and such Lender, as applicable, in its
capacity as the issuer of Letters of Credit hereunder, and its successors in
such capacity as provided in Section 2.08(h). Any Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of such Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“LC Commitment” means, at any time, $20,000,000.

“LC Disbursement” means a payment made by any Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements

 

15



--------------------------------------------------------------------------------

that have not yet been reimbursed by or on behalf of the Borrower at such time.
The LC Exposure of any Lender at any time shall be its Applicable Percentage of
the total LC Exposure at such time.

“Lenders” means the Persons listed on Annex I, any Person that shall become a
party hereto pursuant to an Assignment and Assumption, and any Person that shall
become a party hereto as an Additional Lender pursuant to Section 2.06(c), other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“Letter of Credit Agreements” means all letter of credit applications and other
agreements (including any amendments, modifications or supplements thereto)
submitted by the Borrower, or entered into by the Borrower, with any Issuing
Bank relating to any Letter of Credit.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate (rounded upwards, if necessary, to the
next 1/16 of 1%) at which dollar deposits of $5,000,000 and for a maturity
comparable to such Interest Period are offered by the principal London office of
the Administrative Agent in immediately available funds in the London interbank
market at approximately 11:00 a.m., London time, two (2) Business Days prior to
the commencement of such Interest Period.

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, deed of trust, encumbrance, pledge,
security agreement, conditional sale or trust receipt or a lease, consignment or
bailment for security purposes or (b) production payments and the like payable
out of Oil and Gas Properties. The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, exceptions or
reservations. For the purposes of this Agreement, the Borrower or any Subsidiary
shall be deemed to be the owner of any Property which it has acquired or holds
subject to a conditional sale agreement, or leases under a financing lease or
other arrangement pursuant to which title to the Property has been retained by
or vested in some other Person in a transaction intended to create a financing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Agreements, the Letters of Credit, the Fee Letter and the Security Instruments.

 

16



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and the Guarantors.

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

“Majority Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having greater than fifty percent (50%) (or one hundred
percent (100%) if the there are fewer than three (3) Lenders under this
Agreement) of the Aggregate Maximum Credit Amounts, and at any time while any
Loans or LC Exposure is outstanding, Lenders holding greater than fifty percent
(50%) (or one hundred percent (100%) if the there are fewer than three
(3) Lenders under this Agreement) of the outstanding aggregate principal amount
of the sum of the Loans and participation interests in Letters of Credit
(without regard to any sale by a Lender of a participation in any Loan under
Section 12.04(c)); provided, that the Maximum Credit Amounts and the principal
amount of the Loans and participation interests in Letters of Credit of the
Defaulting Lenders (if any) shall be excluded from the determination of Majority
Lenders.

“Material Adverse Effect” means a material adverse change in, or material
adverse effect on (a) the business, operations, Property, or financial condition
of the Borrower and its Subsidiaries taken as a whole, (b) the ability of the
Borrower, any of its Subsidiaries (other than Immaterial Subsidiaries) or any
Guarantor to perform any of its obligations under any Loan Document to which it
is a party in all material respects, (c) the validity or enforceability of any
Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, any other Agent, any Issuing Bank or any Lender under any
Loan Document.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary thereof
in respect of any Hedging Agreement at any time shall be the Hedge Termination
Value.

“Maturity Date” means February 14, 2015.

“Maximum Credit Amount” means, as to each Lender, the amount set forth opposite
such Lender’s name on Annex I under the caption “Maximum Credit Amounts”, as the
same may be (a) reduced or terminated from time to time in connection with a
reduction or termination of the Aggregate Maximum Credit Amounts pursuant to
Section 2.06(b), (b) increased from time to time pursuant to Section 2.06(d) or
(c) modified from time to time pursuant to any assignment by or to such Lender
pursuant to Section 12.04(b).

“Maximum Credit Amount Increase Certificate” has the meaning assigned to such
term in Section 2.06(d)(ii)(E).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

“Mortgage” means each mortgage, deed of trust or any other document creating and
evidencing a Lien on real Property and other Property to secure the Secured
Obligations, which

 

17



--------------------------------------------------------------------------------

shall be in a form reasonably satisfactory to the Administrative Agent and the
Borrower, as the same may be amended, modified, supplemented or restated from
time to time in accordance with the Loan Documents.

“Mortgaged Property” means any Oil and Gas Property or other Property which is
subject to a Lien under any Mortgage.

“New Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(d).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Notes” means the promissory notes of the Borrower described in Section 2.02(d)
and being substantially in the form of Exhibit A, together with all amendments,
modifications, replacements, extensions and rearrangements thereof.

“OFAC” has the meaning assigned to such term in Section 7.26(b)(v).

“Oil and Gas Properties” means: (a) Hydrocarbon Interests; (b) the Properties
now or hereafter pooled or unitized with Hydrocarbon Interests; (c) all
presently existing or future unitization, pooling agreements and declarations of
pooled units and the units created thereby (including, without limitation, all
units created under orders, regulations and rules of any Governmental Authority)
which may affect all or any portion of the Hydrocarbon Interests; (d) all
operating agreements, contracts and other agreements, including production
sharing contracts and agreements, which relate to any of the Hydrocarbon
Interests or the production, sale, purchase, exchange or processing of
Hydrocarbons from or attributable to such Hydrocarbon Interests; (e) all
Hydrocarbons in and under and which may be produced and saved or attributable to
the Hydrocarbon Interests, including all oil in tanks, and all rents, issues,
profits, proceeds, products, revenues and other incomes from or attributable to
the Hydrocarbon Interests; (f) all tenements, hereditaments, appurtenances and
Properties in any manner appertaining, belonging, affixed or incidental to the
Hydrocarbon Interests; and (g) all Properties, rights, titles, interests and
estates described or referred to above, including any and all Property, real or
personal, now owned or hereinafter acquired and situated upon, used, held for
use or useful in connection with the operating, working or development of any of
such Hydrocarbon Interests or Properties (excluding drilling rigs, automotive
equipment, rental equipment or other personal Property which may be on such
premises for the purpose of drilling a well or for other similar temporary uses)
and including any and all oil wells, gas wells, injection wells or other wells,
buildings, structures, fuel separators, liquid extraction plants, plant
compressors, pumps, pumping units, field gathering systems, tanks and tank
batteries, fixtures, valves, fittings, machinery and parts, engines, boilers,
meters, apparatus, equipment, appliances, tools, implements, cables, wires,
towers, casing, tubing and rods, surface leases, rights-of-way, easements and
servitudes together with all additions, substitutions, replacements, accessions
and attachments to any and all of the foregoing.

“Organization Documents” means: (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non United States
jurisdiction); (b) with respect to any limited liability

 

18



--------------------------------------------------------------------------------

company, the certificate or articles of formation or organization and operating
agreement; and (c) with respect to any partnership, joint venture, trust or
other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or Property taxes, similar charges or similar levies arising
from any payment made hereunder or from the execution, delivery, registration or
enforcement of, or otherwise with respect to, this Agreement and any other Loan
Document, including any and all liabilities (including interest and penalties
and other additions to taxes other than any interest, penalties and additions to
tax resulting from the gross negligence or willful misconduct of any Lender or
the Administrative Agent) with respect to the foregoing.

“Participant” has the meaning set forth in Section 12.04(c)(i).

“Permitted Acquisition” means any acquisition after the Effective Date (whether
by purchase, merger, amalgamation, consolidation or otherwise) by the Borrower
or any Guarantor in the form of acquisitions of all or substantially all of the
business or a line of business (whether by the acquisition of the Equity
Interests, Property or any combination thereof) of any other Person if each such
acquisition meets all of the following requirements:

(a) no less than ten (10) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered a written notice and
description of such acquisition to the Administrative Agent and the Lenders,
which notice shall include the proposed closing date of such acquisition;

(b) the Person or business to be acquired shall be in a substantially similar
line of business as the Borrower and Subsidiaries pursuant to Section 9.06;

(c) no Change in Control shall have been effected thereby and the transaction
shall comply with the requirements of Section 9.11, to the extent applicable;

(d) no later than two (2) Business Days prior to the proposed closing date of
such acquisition, the Borrower shall have delivered to the Administrative Agent
a compliance certificate in the form of Exhibit D-2 for the most recent fiscal
quarter end preceding such acquisition demonstrating, in form and substance
reasonably satisfactory to the Administrative Agent, pro forma compliance (after
giving effect to the acquisition and any Loans made or to be made in connection
therewith, as if such acquisition had occurred on the first day of the
applicable four (4) fiscal quarter period) with each covenant contained in
Section 9.01;

(e) no later than the closing date of such acquisition, the Borrower, to the
extent requested by the Administrative Agent, shall have delivered to the
Administrative Agent promptly upon the finalization thereof copies of the
Permitted Acquisition Documents;

 

19



--------------------------------------------------------------------------------

(f) no Event of Default shall have occurred and be continuing both before and
after giving effect to such acquisition;

(g) the contingent payment obligations (including earn-outs) and contingent
liabilities in respect of indemnification obligations and adjustments of
purchase price related to such acquisition, and the amounts thereof, shall be
reasonably acceptable to the Administrative Agent; and

(h) the Borrower shall have provided such other documents and other information
as may be reasonably requested by the Administrative Agent or the Majority
Lenders (through the Administrative Agent) in connection with the acquisition.

“Permitted Acquisition Documents” means with respect to any acquisition proposed
by the Borrower or any Guarantor, final copies (or substantially final drafts if
not executed at the required time of delivery) of the purchase agreement, sale
agreement, merger agreement or other agreement evidencing such acquisition,
including to the extent available, without limitation, all legal opinions and
each other material document executed, delivered, contemplated by or prepared in
connection therewith and any amendment, modification or supplement to any of the
foregoing.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA, which (a) is currently or hereafter sponsored, maintained or contributed
to by the Borrower, a Subsidiary or an ERISA Affiliate or (b) was at any time
during the six (6) calendar years preceding the date hereof, sponsored,
maintained or contributed to by the Borrower or a Subsidiary or an ERISA
Affiliate.

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by BMO as its prime rate in effect at its principal office in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective. Such rate is set by
the Administrative Agent as a general reference rate of interest, taking into
account such factors as the Administrative Agent may deem appropriate; it being
understood that many of the Administrative Agent’s commercial or other loans are
priced in relation to such rate, that it is not necessarily the lowest or best
rate actually charged to any customer and that the Administrative Agent may make
various commercial or other loans at rates of interest having no relationship to
such rate.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible (including, without limitation,
cash, securities, accounts, contract rights and Equity Interests or other
ownership interests of any Person), whether now in existence or owned or
hereafter acquired.

“Proposed Borrowing Base” has the meaning assigned to such term in
Section 2.07(c)(i).

“Proposed Borrowing Base Notice” has the meaning assigned to such term in
Section 2.07(c)(ii).

 

20



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness, the proceeds of which are used
to finance the acquisition, construction, or improvement of inventory, equipment
or other property in the ordinary course of business.

“Redemption” means, with respect to any Indebtedness, the repurchase,
redemption, prepayment, repayment, or defeasance or any other acquisition or
retirement for value (or the segregation of funds with respect to any of the
foregoing) of such Indebtedness.

“Redeem” has the correlative meaning thereto.

“Redetermination Date” means, with respect to any Scheduled Redetermination or
any Interim Redetermination, the date that the redetermined Borrowing Base
related thereto becomes effective pursuant to Section 2.07(d).

“Register” has the meaning assigned to such term in Section 12.04(b)(iv).

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

“Release” (or “threatened Release”) has the meaning assigned to such terms as
specified in CERCLA, as amended; provided, however, that (a) in the event that
CERCLA is amended so as to broaden the meaning of the term defined thereby, such
broader meaning shall apply subsequent to the effective date of such amendment
and (b) to the extent the laws of the state or other jurisdiction in which any
Property of the Borrower or any Subsidiary is located establish a meaning for
“release” that is broader than that specified in CERCLA, such broader meaning
shall apply.

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

“Required Lenders” means, at any time while no Loans or LC Exposure is
outstanding, Lenders having at least sixty-six and two-thirds percent (66-2/3%)
(or one hundred percent (100%) if the there are fewer than three (3) Lenders
under this Agreement) of the Aggregate Maximum Credit Amounts; or at any time
while any Loans or LC Exposure is outstanding, Lenders holding at least
sixty-six and two-thirds percent (66-2/3%) (or one hundred percent (100%) if the
there are fewer than three (3) Lenders under this Agreement) of the outstanding
aggregate principal amount of the sum of the Loans and participation interests
in such Letters of Credit (without regard to any sale by a Lender of a
participation in any Loan under Section 12.04(c)); provided, that the Maximum
Credit Amounts and the principal amount of the Loans and participation interests
in Letters of Credit of the Defaulting Lenders (if any) shall be excluded from
the determination of Required Lenders.

“Reserve Report” means the Initial Reserve Reports and each other report, in
form and substance reasonably satisfactory to the Administrative Agent, setting
forth, as of each January 1st or July 1st (or such other date in the event of an
Interim Redetermination), the oil and gas

 

21



--------------------------------------------------------------------------------

reserves attributable to the Oil and Gas Properties of the Borrower and its
Subsidiaries which the Borrower wishes to include in the Borrowing Base,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the economic assumptions consistent with the
Administrative Agent’s lending requirements at the time.

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
President, any Financial Officer or any Vice President of such Person, or if
such Person does not have any such officer, an individual holding such position
with a Person directly or indirectly managing its business and affairs. Unless
otherwise specified, all references to a Responsible Officer herein shall mean a
Responsible Officer of the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any of its Subsidiaries, or any payment (whether in cash, securities
or other Property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Equity Interests in the Borrower or any of its Subsidiaries or any
option, warrant or other right to acquire any such Equity Interests in the
Borrower or any of its Subsidiaries.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

“Scheduled Redetermination” has the meaning assigned to such term in
Section 2.07(b).

“Scheduled Redetermination Date” means the date on which a Borrowing Base that
has been redetermined pursuant to a Scheduled Redetermination becomes effective
as provided in Section 2.07(d).

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Hedging Agreement” means any Hedging Agreement of the Borrower or any
Subsidiary (other than any Immaterial Subsidiary) if on the date entering into
such Hedging Agreement (or on the date on which such Hedging Agreement is
novated) a party thereto was a Lender or an Affiliate of a Lender.

“Secured Hedging Agreement Counterparty” means each Person that is a Lender or
Affiliate of a Lender at the time such Person enters into a Secured Hedging
Agreement.

“Secured Obligations” means any and all amounts owing or to be owing (including
interest accruing at any post-default or Borrowing Base Deficiency rate and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, any of its Subsidiaries or any Guarantor, whether or not a claim
for post-filing or post-petition interest is allowed in such proceeding) by the
Borrower, any of its Subsidiaries or any Guarantor (whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising): (a) to the Administrative Agent,
any Issuing Bank or any Lender

 

22



--------------------------------------------------------------------------------

under any Loan Document; (b) to any Secured Hedging Agreement Counterparty under
any Secured Hedging Agreement, but excluding any additional transactions or
confirmations entered into thereunder after such Secured Hedging Agreement
Counterparty ceases to be a Lender or an Affiliate of a Lender; (c) to any
Secured Treasury Management Counterparty under a Secured Treasury Management
Agreement; and (d) all renewals, restatements, extensions and/or rearrangements
of any of the above.

“Secured Parties” means the Administrative Agent, each Issuing Bank, each
Lender, each Secured Hedging Agreement Counterparty and each Secured Treasury
Management Counterparty.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
between the Borrower or a Subsidiary (other than an Immaterial Subsidiary) and a
Secured Treasury Management Counterparty.

“Secured Treasury Management Counterparty” means each Lender or Affiliate of a
Lender that enters into a Treasury Management Agreement with the Borrower or a
Subsidiary (other than an Immaterial Subsidiary); provided, that if such Person
at any time ceases to be a Lender or an Affiliate of a Lender, as the case may
be, such Person shall no longer be a Secured Treasury Management Counterparty.

“Security Instruments” means the Guaranty and Collateral Agreement, the
Mortgages, the other agreements, instruments or certificates described or
referred to in Schedule 1.01(a), and any and all other agreements, instruments,
consents or certificates now or hereafter executed and delivered by the Borrower
or any other Person (other than Secured Hedging Agreements or participation or
similar agreements between any Lender and any other lender or creditor with
respect to any Secured Obligations pursuant to this Agreement or any Secured
Treasury Management Agreement) in connection with, or as security for the
payment or performance of the Secured Obligations, the Notes, this Agreement, or
reimbursement obligations under the Letters of Credit, as such agreements may be
amended, modified, supplemented or restated from time to time.

“Senior Indenture” means that certain Indenture, dated as of the date hereof,
among the Borrower, certain Subsidiaries of the Borrower specified therein and
U.S. Bank National Association, as trustee.

“Senior Note Documents” means, collectively, (a) the Senior Notes, (b) the
Senior Indenture and (c) all agreements and documents executed and delivered in
connection therewith.

“Senior Notes” means the Borrower’s 8.250% Senior Notes due 2018 issued pursuant
to the Senior Indenture.

“Solvent” means, with respect to any Person as of any date, that on such date
(a) the value of the assets of such Person (both at fair value and present fair
saleable value) is greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date,
(b) such Person is able to pay all liabilities of such Person as such
liabilities mature, (c) such Person does not intend to, and does not believe it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, and (d)

 

23



--------------------------------------------------------------------------------

such Person is not engaged in any business or transaction, and is not about to
engage in any business or transaction, for which such Person’s Property would
constitute unreasonably small capital. In computing the amount of contingent or
unliquidated liabilities at any time, such liabilities shall be computed at the
amount that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subsidiary” means: (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or controlled by another Person or one or more of its
Subsidiaries or by such other Person and one or more of its Subsidiaries and
(b) any partnership of which such other Person or any of its Subsidiaries is a
general partner. Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of the Borrower.

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
indebtedness for borrowed money for purposes of U.S. federal income taxes, if
the lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

“Taxes” means any and all present or future taxes, levies, imposts, similar
duties, deductions, withholdings or charges of a similar nature imposed by any
Governmental Authority, including any and all liabilities (including interest
and penalties and other additions to taxes) with respect to the foregoing.

“Termination Date” means the earlier of (a) the Maturity Date and (b) the date
of termination of the Aggregate Maximum Credit Amounts.

 

24



--------------------------------------------------------------------------------

“Total Indebtedness” means, at any date, all Indebtedness of the Borrower and
the Consolidated Subsidiaries on a consolidated basis; provided that for
purposes of determining Total Indebtedness, all Indebtedness that is listed on
the Borrower’s consolidated balance sheet shall be deemed to equal the higher of
(a) the stated balance sheet amount of such Indebtedness as of such date and
(b) the par value or stated face amount of such Indebtedness.

“Transactions” means, with respect to the Borrower and the Guarantors, as
applicable, the execution, delivery and performance of this Agreement, each
other Loan Document and each Acquisition Document, the Acquisition, the
borrowing of Loans, the use of the proceeds of such Loans, the issuance of
Letters of Credit hereunder, the guaranteeing of the Secured Obligations and the
other obligations under the Guaranty and Collateral Agreement, and the grant of
Liens on Collateral pursuant to the Security Instruments.

“Treasury Management Agreement” means any agreements regarding bank services
provided to Borrower or any Subsidiary (other than an Immaterial Subsidiary) for
commercial credit cards, stored value cards and treasury management services,
including, without limitation, deposit accounts, auto-borrow, zero balance
accounts, returned check concentration, lockbox, controlled disbursements,
automated clearinghouse transactions, return items, overdrafts, interstate
depository network services and reporting and trade finance services.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

“Unwind” means to unwind, sell, terminate, restructure, modify, or otherwise
affect or restructure (including to unwind or other terminate a Hedging
Agreement and promptly replace it with another) any Hedging Agreement or related
hedge position prior to the maturity thereof.

“USA Patriot Act” has the meaning assigned to such term in Section 12.16.

“Wholly-Owned Subsidiary” means any Subsidiary of which all of the outstanding
Equity Interests (other than any directors’ qualifying shares mandated by
applicable law), on a fully-diluted basis, are owned by the Borrower or one or
more of the Wholly-Owned Subsidiaries or are owned by the Borrower and one or
more of the Wholly-Owned Subsidiaries.

“Withholding Certificate” has the meaning assigned to such term in Section
5.03(e).

Section 1.02 Types of Loans and Borrowings. For purposes of this Agreement,
Loans and Borrowings, respectively, may be classified and referred to by Type
(e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

Section 1.03 Terms Generally; Rules of Construction. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”. The word “will” shall be construed to have the same meaning and
effect as the word “shall”. Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such

 

25



--------------------------------------------------------------------------------

agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Documents),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Documents), (d) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (e) with
respect to the determination of any time period, the word “from” means “from and
including” and the word “to” means “to and including” and (f) unless otherwise
specified, any reference herein to Articles, Sections, Annexes, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Annexes,
Exhibits and Schedules to, this Agreement. No provision of this Agreement or any
other Loan Document shall be interpreted or construed against any Person solely
because such Person or its legal representative drafted such provision.

Section 1.04 Accounting Terms and Determinations; GAAP. Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial statements and certificates and reports as to financial matters
required to be furnished to the Administrative Agent or the Lenders hereunder
shall be prepared, in accordance with GAAP, applied on a basis consistent with
the Financial Statements except for changes in which Borrower’s independent
certified public accountants concur and which are disclosed to Administrative
Agent on the next date on which financial statements are required to be
delivered to the Lenders pursuant to Section 8.01(a); provided that, unless the
Borrower and the Majority Lenders shall otherwise agree in writing, no such
change shall modify or affect the manner in which compliance with the covenants
contained herein is computed such that all such computations shall be conducted
utilizing financial information presented consistently with prior periods.

ARTICLE II

THE CREDITS

Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower during the Availability Period
in an aggregate principal amount that will not result in (a) such Lender’s
Credit Exposure exceeding such Lender’s Commitment or (b) the total Credit
Exposures exceeding the total Commitments. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
repay and reborrow the Loans.

Section 2.02 Loans and Borrowings.

(a) Borrowings; Several Obligations. Each Loan shall be made as part of a
Borrowing consisting of Loans made by the Lenders ratably in accordance with
their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

26



--------------------------------------------------------------------------------

(b) Types of Loans. Subject to Section 3.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement.

(c) Minimum Amounts; Limitation on Number of Borrowings. At the commencement of
each Interest Period for any Eurodollar Borrowing, such Borrowing shall be in an
aggregate amount that is an integral multiple of $100,000 and not less than
$500,000. At the time that each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $100,000 and not less
than $500,000; provided that an ABR Borrowing may be in an aggregate amount that
is equal to the entire unused balance of the total Commitments or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.08(e). Borrowings of more than one Type may be outstanding at the same
time, provided that there shall not at any time be more than a total of seven
(7) Eurodollar Borrowings outstanding. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Borrowing if the Interest Period requested with respect
thereto would end after the Maturity Date.

(d) Notes. The Loans made by each Lender, if requested by such Lender, shall be
evidenced by a single promissory note of the Borrower in substantially the form
of Exhibit A, dated, in the case of (i) any Lender party hereto as of the date
of this Agreement, as of the date of this Agreement, (ii) any Lender that
becomes a party hereto pursuant to an Assignment and Assumption, as of the
effective date of the Assignment and Assumption, or (iii) any Lender that
becomes a party hereto in connection with an increase in the Aggregate Maximum
Credit Amounts pursuant to Section 2.06(d), as of the effective date of such
increase, in each case, payable to such Lender in a principal amount equal to
its Maximum Credit Amount as in effect on such date, and otherwise duly
completed. In the event that any Lender’s Maximum Credit Amount increases or
decreases for any reason (whether pursuant to Section 2.06, Section 12.04(b) or
otherwise), if requested by such Lender, the Borrower shall deliver or cause to
be delivered on the effective date of such increase or decrease, a new Note
payable to such Lender in a principal amount equal to its Maximum Credit Amount
after giving effect to such increase or decrease, and otherwise duly completed.
The replaced Note shall be deemed cancelled upon delivery from the Borrower to
the Lender of such new Note. The date, amount, Type, interest rate and, if
applicable, Interest Period of each Loan made by each Lender, and all payments
made on account of the principal thereof, shall be recorded by such Lender on
its books for its Note, and, prior to any transfer, may be endorsed by such
Lender on a schedule attached to such Note or any continuation thereof or on any
separate record maintained by such Lender. Failure to make any such notation or
to attach a schedule shall not affect any Lender’s or the Borrower’s rights or
obligations in respect of such Loans or affect the validity of such transfer by
any Lender of its Note.

Section 2.03 Requests for Borrowings To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone (a) in the case of
a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of the proposed Borrowing, or (b) in the case
of an ABR Borrowing, not later than 12:00

 

27



--------------------------------------------------------------------------------

noon, New York City time, one (1) Business Day before the date of the proposed
Borrowing; provided that no such notice shall be required for any deemed request
of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
provided in Section 2.08(e). Each such telephonic Borrowing Request shall be
irrevocable and shall be confirmed promptly by hand delivery, facsimile or
e-mail to the Administrative Agent of a written Borrowing Request in
substantially the form of Exhibit B and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

(v) the amount of the then effective Borrowing Base, the current total Credit
Exposures (without regard to the requested Borrowing) and the pro forma total
Credit Exposures (giving effect to the requested Borrowing); and

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05(a).

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one (1) month’s duration. Each Borrowing
Request shall constitute a representation that the amount of the requested
Borrowing shall not cause the total Credit Exposures to exceed the total
Commitments (i.e., the lesser of the Aggregate Maximum Credit Amounts and the
then effective Borrowing Base).

Promptly following receipt of a Borrowing Request in accordance with this
Section 2.03, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.

Section 2.04 Interest Elections.

(a) Conversion and Continuance. Each Borrowing initially shall be of the Type
specified in the applicable Borrowing Request and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this
Section 2.04. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably

 

28



--------------------------------------------------------------------------------

among the Lenders holding the Loans comprising such Borrowing, and the Loans
comprising each such portion shall be considered a separate Borrowing.

(b) Interest Election Requests. To make an election pursuant to this
Section 2.04, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower were requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or facsimile to the Administrative Agent of
a written Interest Election Request in substantially the form of Exhibit C and
signed by the Borrower.

(c) Information in Interest Election Requests. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to Section 2.04(c)(iii) and (iv) shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one (1) month’s duration.

(d) Notice to Lenders by the Administrative Agent. Promptly following receipt of
an Interest Election Request, the Administrative Agent shall advise each Lender
of the details thereof and of such Lender’s portion of each resulting Borrowing.

(e) Effect of Failure to Deliver Timely Interest Election Request and Events of
Default and Borrowing Base Deficiencies on Interest Election. If the Borrower
fails to deliver a timely Interest Election Request with respect to a Eurodollar
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period such Borrowing shall be converted to an ABR Borrowing. Notwithstanding
any contrary provision hereof, if an Event of Default or a Borrowing Base
Deficiency has occurred and is continuing: (i) no outstanding Borrowing may be
converted to or continued as a Eurodollar Borrowing (and any Interest Election
Request that requests the conversion of any Borrowing to, or continuation of any
Borrowing as, a Eurodollar Borrowing

 

29



--------------------------------------------------------------------------------

shall be ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.05 Funding of Borrowings.

(a) Funding by Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds by 1:00 p.m., New York City time, to the account of the Administrative
Agent most recently designated by it for such purpose by notice to the Lenders.
The Administrative Agent will make such Loans available to the Borrower by
promptly crediting the amounts so received, in like funds, to an account of the
Borrower, as designated by the Borrower in the applicable Borrowing Request;
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.08(e) shall be remitted by the Administrative Agent to
the applicable Issuing Bank. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for its Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for its Loan in any particular place or manner.

(b) Presumption of Funding by the Lenders. Unless the Administrative Agent shall
have received notice from a Lender prior to the proposed date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.05(a) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

Section 2.06 Termination, Reduction and Increase of Aggregate Maximum Credit
Amounts.

(a) Scheduled Termination of Aggregate Maximum Credit Amounts. Unless previously
terminated, the Aggregate Maximum Credit Amounts and the Borrowing Base shall
terminate on the Maturity Date. If at any time the Aggregate Maximum Credit
Amounts or the Borrowing Base is terminated or reduced to zero (whether on or
prior to the Maturity Date), then the Commitments shall terminate on the
effective date of such termination or reduction.

(b) Optional Termination and Reduction of Aggregate Maximum Credit Amounts.

(i) The Borrower may at any time terminate, or from time to time reduce, the
Aggregate Maximum Credit Amounts; provided that (A) each reduction of

 

30



--------------------------------------------------------------------------------

the Aggregate Maximum Credit Amounts shall be in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000 and (B) the Borrower shall
not terminate or reduce the Aggregate Maximum Credit Amounts if, after giving
effect to any concurrent prepayment of the Loans in accordance with
Section 3.04(c), the total Credit Exposures would exceed the total Commitments.

(ii) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Aggregate Maximum Credit Amounts under
Section 2.06(b)(i) at least three (3) Business Days prior to the effective date
of such termination or reduction, specifying such election and the effective
date thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section 2.06(b)(ii) shall be irrevocable; provided
that a notice of termination of the Aggregate Maximum Credit Amounts delivered
by the Borrower may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied.

(c) Terminations and Reductions of Aggregate Maximum Credit Amounts. Any
termination or reduction of the Aggregate Maximum Credit Amounts shall be
permanent and may not be reinstated except pursuant to Section 2.06(d). Each
reduction of the Aggregate Maximum Credit Amounts shall be made ratably among
the Lenders in accordance with each Lender’s Applicable Percentage.

(d) Optional Increase in Aggregate Maximum Credit Amounts.

(i) Subject to the conditions set forth in Section 2.06(d)(ii), the Borrower may
increase the Aggregate Maximum Credit Amounts then in effect with the prior
written consent of the Administrative Agent by increasing the Maximum Credit
Amount of a Lender or by causing a Person that at such time is not a Lender to
become a Lender (an “Additional Lender”).

(ii) Any increase in the Aggregate Maximum Credit Amounts shall be subject to
the following additional conditions:

(A) such increase shall not be less than $5,000,000 unless the Administrative
Agent otherwise consents; provided, that there shall be no more than five
(5) such increases pursuant to this Section 2.06(d) and all such increases shall
not exceed $100,000,000 in the aggregate;

(B) no Default shall have occurred and be continuing at the effective date of
such increase;

(C) the Borrower shall have paid all compensation required by Section 5.02 (if
any);

(D) no Lender’s Maximum Credit Amount may be increased without the consent of
such Lender;

 

31



--------------------------------------------------------------------------------

(E) if the Borrower elects to increase the Aggregate Maximum Credit Amounts by
increasing the Maximum Credit Amount of an existing Lender, the Borrower and
such Lender shall execute and deliver to the Administrative Agent a certificate
substantially in the form of Exhibit E-1 (a “Maximum Credit Amount Increase
Certificate”), and if requested by such Lender, the Borrower shall deliver a new
Note payable to such Lender in a principal amount equal to its Maximum Credit
Amount after giving effect to such increase, and otherwise duly completed;

(F) if the Borrower elects to increase the Aggregate Maximum Credit Amounts by
causing an Additional Lender to become a party to this Agreement, then the
Borrower and such Additional Lender shall execute and deliver to the
Administrative Agent a certificate substantially in the form of Exhibit E-2 (an
“Additional Lender Certificate”), together with an Administrative Questionnaire
and a processing and recordation fee of $3,500, and if requested by such
Additional Lender, the Borrower shall deliver a Note payable to such Additional
Lender in a principal amount equal to its Maximum Credit Amount, and otherwise
duly completed; and

(G) the Borrower and its Subsidiaries shall have delivered to the Administrative
Agent such legal opinions, resolutions, amendments to Security Instruments and
other documents as the Administrative Agent may reasonably request.

(iii) Subject to acceptance and recording thereof pursuant to
Section 2.06(d)(iv), from and after the effective date specified in the Maximum
Credit Amount Increase Certificate or the Additional Lender Certificate: (A) the
amount of the Aggregate Maximum Credit Amounts shall be increased as set forth
therein, and (B) in the case of an Additional Lender Certificate, any Additional
Lender party thereto shall be a party to this Agreement and the other Loan
Documents and have the rights and obligations of a Lender under this Agreement
and the other Loan Documents. In addition, the Lender or the Additional Lender,
as applicable, shall purchase a pro rata portion of the outstanding Loans (and
participation interests in Letters of Credit) of each of the other Lenders (and
such Lenders hereby agree to sell and to take all such further action to
effectuate such sale) such that each Lender (including any Additional Lender, if
applicable) shall hold its Applicable Percentage of the outstanding Loans (and
participation interests) after giving effect to the increase in the Aggregate
Maximum Credit Amounts.

(iv) Upon its receipt of a duly completed Maximum Credit Amount Increase
Certificate or an Additional Lender Certificate, executed by the Borrower and
the Lender or the Borrower and the Additional Lender party thereto, as
applicable, the processing and recording fee referred to in
Section 2.06(d)(ii)(F), the Administrative Questionnaire referred to in
Section 2.06(d)(ii), if applicable, the written consent of the Administrative
Agent to such increase required by Section 2.06(d)(i), and all other documents
and payments required by this Section 2.06(d), the Administrative Agent shall
accept such Maximum Credit Amount Increase Certificate or Additional Lender
Certificate and record the information contained therein in the Register
required to be maintained by the Administrative Agent pursuant to
Section 12.04(b)(iv). No increase in the Aggregate Maximum Credit Amounts shall
be effective for purposes of this

 

32



--------------------------------------------------------------------------------

Agreement unless and until it has been recorded in the Register as provided in
this Section 2.06(d)(iv).

Section 2.07 Borrowing Base.

(a) Initial Borrowing Base. For the period from and including the Effective Date
to but excluding the first Redetermination Date, the amount of the Borrowing
Base shall be $150,000,000. Notwithstanding the foregoing, the Borrowing Base
may be subject to further adjustments from time to time pursuant to
Section 2.07(e) or Section 8.13(c).

(b) Scheduled and Interim Redeterminations. The Borrowing Base shall be
redetermined semi-annually in accordance with this Section 2.07 (a “Scheduled
Redetermination”), and subject to Section 2.07(d), such redetermined Borrowing
Base shall become effective and applicable to the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders on May 1st and November 1st of each
year, commencing May 1, 2011. In addition, the Borrower may, by notifying the
Administrative Agent thereof, and the Administrative Agent may, at the direction
of the Required Lenders, by notifying the Borrower thereof, one time each
between Scheduled Redeterminations, each elect to cause the Borrowing Base to be
redetermined between Scheduled Redeterminations (an “Interim Redetermination”)
in accordance with this Section 2.07.

(c) Scheduled and Interim Redetermination Procedure.

(i) Each Scheduled Redetermination and each Interim Redetermination shall be
effectuated as follows: Upon receipt by the Administrative Agent of (A) the
Reserve Report and the certificate required to be delivered by the Borrower to
the Administrative Agent, in the case of a Scheduled Redetermination, pursuant
to Section 8.12(a) and (c), and, in the case of an Interim Redetermination,
pursuant to Section 8.12(b) and (c), and (B) such other reports, data and
supplemental information, including, without limitation, the information
provided pursuant to Section 8.12(c), as may, from time to time, be reasonably
requested by the Majority Lenders (the Reserve Report, such certificate and such
other reports, data and supplemental information being the “Engineering
Reports”), the Administrative Agent shall evaluate the information contained in
the Engineering Reports and shall, in its sole discretion, propose a new
Borrowing Base (such amount, the “Proposed Borrowing Base”), based upon such
information and such other information (including, without limitation, the
status of title information with respect to the Oil and Gas Properties as
described in the Engineering Reports and the existence of any other
Indebtedness) as the Administrative Agent deems appropriate in its sole
discretion, but consistent with its normal oil and gas lending criteria as it
exists at the particular time. In no event shall the Proposed Borrowing Base
exceed the Aggregate Maximum Credit Amounts.

(ii) The Administrative Agent shall notify the Borrower and the Lenders of the
Proposed Borrowing Base (the “Proposed Borrowing Base Notice”):

(A) in the case of a Scheduled Redetermination (a) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by

 

33



--------------------------------------------------------------------------------

the Borrower pursuant to Section 8.12(a) and (c) in a timely and complete
manner, then on or before the March 15th and September 15th of such year
following the date of delivery or (b) if the Administrative Agent shall not have
received the Engineering Reports required to be delivered by the Borrower
pursuant to Section 8.12(a) and (c) in a timely and complete manner, then
promptly after the Administrative Agent has received complete Engineering
Reports from the Borrower and has had a reasonable opportunity to determine the
Proposed Borrowing Base in accordance with Section 2.07(c)(i); and

(B) in the case of an Interim Redetermination, promptly, and in any event,
within fifteen (15) days after the Administrative Agent has received the
required Engineering Reports.

(iii) Any Proposed Borrowing Base that would increase the Borrowing Base then in
effect must be approved or deemed to have been approved by all of the Lenders as
provided in this Section 2.07(c)(iii); and any Proposed Borrowing Base that
would decrease or maintain the Borrowing Base then in effect must be approved or
be deemed to have been approved by the Required Lenders as provided in this
Section 2.07(c)(iii). Upon receipt of the Proposed Borrowing Base Notice, each
Lender shall have fifteen (15) days to agree with the Proposed Borrowing Base or
disagree with the Proposed Borrowing Base by proposing an alternate Borrowing
Base. If at the end of such fifteen (15) days, any Lender has not communicated
its approval or disapproval in writing to the Administrative Agent, such silence
shall be deemed to be an approval of the Proposed Borrowing Base. If, at the end
of such 15-day period, all of the Lenders, in the case of a Proposed Borrowing
Base that would increase the Borrowing Base then in effect, or the Required
Lenders, in the case of a Proposed Borrowing Base that would decrease or
maintain the Borrowing Base then in effect, have approved or are deemed to have
approved, as aforesaid, then the Proposed Borrowing Base shall become the new
Borrowing Base, effective on the date specified in Section 2.07(d). If, however,
at the end of such 15-day period, all of the Lenders or the Required Lenders, as
applicable, have not approved or deemed to have approved, as aforesaid, then the
Administrative Agent shall poll the Lenders to ascertain the highest Borrowing
Base then acceptable to a number of Lenders sufficient to constitute the
Required Lenders for purposes of this Section 2.07 and, so long as such amount
does not increase the Borrowing Base then in effect, such amount shall become
the new Borrowing Base, effective on the date specified in Section 2.07(d).

(d) Effectiveness of a Redetermined Borrowing Base. After a redetermined
Borrowing Base is approved or is deemed to have been approved by all of the
Lenders or the Required Lenders, as applicable, pursuant to
Section 2.07(c)(iii), the Administrative Agent shall notify the Borrower and the
Lenders of the amount of the redetermined Borrowing Base (the “New Borrowing
Base Notice”), and such amount shall become the new Borrowing Base, effective
and applicable to the Borrower, the Administrative Agent, the Issuing Banks and
the Lenders:

(i) in the case of a Scheduled Redetermination, (A) if the Administrative Agent
shall have received the Engineering Reports required to be delivered by the
Borrower pursuant to Section 8.12(a) and (c) in a timely and complete

 

34



--------------------------------------------------------------------------------

manner, then on the May 1st or November 1st, as applicable, following such
notice, or (B) if the Administrative Agent shall not have received the
Engineering Reports required to be delivered by the Borrower pursuant to
Section 8.12(a) and (c) in a timely and complete manner, then on the Business
Day next succeeding delivery of such notice; and

(ii) in the case of an Interim Redetermination, on the Business Day next
succeeding delivery of such notice.

Such amount shall then become the Borrowing Base until the next Scheduled
Redetermination Date, the next Interim Redetermination Date or the next
adjustment to the Borrowing Base under Section 2.07(e) or Section 8.13(c),
whichever occurs first. Notwithstanding the foregoing, no Scheduled
Redetermination or Interim Redetermination shall become effective until the New
Borrowing Base Notice related thereto is received by the Borrower.

(e) Reduction of Borrowing Base Upon Sales of Oil and Gas Properties and Unwind
of Hedging Agreements. In addition to Scheduled Redeterminations and Interim
Redeterminations, the Borrowing Base shall be reduced within one (1) Business
Day of (i) any Borrowing Base Property Disposition or (ii) any Borrowing Base
Hedge Unwind, in each case, by an amount equal to (x) the Borrowing Base value
of the Oil and Gas Properties that are subject to such Borrowing Base Property
Disposition (which shall be the value proposed by the Administrative Agent in
its sole discretion and approved by the Majority Lenders as being allocated to
such Oil and Gas Properties in the then-current Borrowing Base) or (y) the Hedge
Termination Value of the Borrowing Base Contracts that are subject to such
Borrowing Base Hedge Unwind, as applicable; provided, however, so long as no
Borrowing Base Deficiency exists immediately prior to such Borrowing Base
Property Disposition or Borrowing Base Hedge Unwind, as applicable, such
reduction in the Borrowing Base shall not occur unless and until the sum of the
aggregate Borrowing Base value of all Oil and Gas Properties subject to
Borrowing Base Property Dispositions and the aggregate Hedge Termination Value
of the Borrowing Base Contracts that are subject to such Borrowing Base Hedge
Unwinds since the most recent Borrowing Base determination (the “Aggregate
Disposition Value”) equals or exceeds five percent (5%) of the total amount of
the Borrowing Base in effect at the most recent determination.

Section 2.08 Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of dollar denominated Letters of Credit for its own
account or for the account of any of its Subsidiaries, in a form reasonably
acceptable to the Administrative Agent and the applicable Issuing Bank, at any
time and from time to time during the Availability Period; provided that the
Borrower may not request the issuance, amendment, renewal or extension of
Letters of Credit hereunder if a Borrowing Base Deficiency exists at such time
or would exist as a result thereof. In the event of any inconsistency between
the terms and conditions of this Agreement and the terms and conditions of any
Letter of Credit Agreement, the terms and conditions of this Agreement shall
control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an

 

35



--------------------------------------------------------------------------------

outstanding Letter of Credit), the Borrower shall deliver by hand delivery or
facsimile (or transmit by electronic communication, if arrangements for doing so
have been approved by the applicable Issuing Bank) to an Issuing Bank and the
Administrative Agent (not less than three (3) Business Days in advance of the
requested date of issuance, amendment, renewal or extension) a notice:

(i) requesting the issuance of a Letter of Credit or identifying the Letter of
Credit to be amended, renewed or extended;

(ii) specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day);

(iii) specifying the date on which such Letter of Credit is to expire (which
shall comply with Section 2.08(c));

(iv) specifying the amount of such Letter of Credit;

(v) specifying the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit; and

(vi) specifying the amount of the then effective Borrowing Base, whether a
Borrowing Base Deficiency exists at such time, the current total Credit
Exposures (without regard to the requested Letter of Credit or the requested
amendment, renewal or extension of an outstanding Letter of Credit) and the pro
forma total Credit Exposures (giving effect to the requested Letter of Credit or
the requested amendment, renewal or extension of an outstanding Letter of
Credit).

Each notice shall constitute a representation that after giving effect to the
requested issuance, amendment, renewal or extension, as applicable, (i) the LC
Exposure shall not exceed the LC Commitment and (ii) the total Credit Exposures
shall not exceed the total Commitments (i.e. the lesser of the Aggregate Maximum
Credit Amounts and the then effective Borrowing Base).

If requested by an Issuing Bank, the Borrower also shall submit a letter of
credit application on such Issuing Bank’s standard form in connection with any
request for a Letter of Credit.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one (1) year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date. If the Borrower so requests
in any applicable notice given pursuant to Section 2.08(b) and an Issuing Bank
agrees to do so, such Issuing Bank may issue a Letter of Credit that has
automatic renewal provisions; provided, however, that any Letter of Credit that
has automatic renewal provisions must permit such Issuing Bank to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day in each such twelve-month period to be agreed upon
by the Borrower and such Issuing Bank at the time such Letter of Credit is
issued. Once any such Letter of Credit that has automatic renewal provisions has
been issued, the Lenders shall be

 

36



--------------------------------------------------------------------------------

deemed to have authorized (but may not require) such Issuing Bank to permit the
renewal of such Letter of Credit at any time to an expiry date not later than
thirty (30) Business Days prior to the Maturity Date; provided, however, that
such Issuing Bank shall not permit any such renewal if (i) such Issuing Bank has
determined that it would have no obligation at such time to issue such Letter of
Credit in its renewed form under the terms hereof, or (ii) it has received
notice (which may be by telephone or in writing) on or before the day that is
two (2) Business Days before the date that such Issuing Bank is permitted to
send a notice of non-renewal from the Administrative Agent, any Lender or the
Borrower that one or more of the applicable conditions specified in Section 6.02
is not then satisfied.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of any Issuing Bank or the Lenders, the applicable Issuing Bank
hereby grants to each Lender, and each Lender hereby acquires from such Issuing
Bank, a participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of such Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by such Issuing Bank and not reimbursed by the Borrower on the
date due as provided in Section 2.08(e), or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Lender acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.08(d) in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default, the existence of a Borrowing Base Deficiency or
reduction or termination of the Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

(e) Reimbursement. If any Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on the date that such LC Disbursement
is made, if the Borrower shall have received notice of such LC Disbursement
prior to 10:00 a.m., New York City time, on such date, or, if such notice has
not been received by the Borrower prior to such time on such date, then not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that if such LC
Disbursement is not less than $500,000, the Borrower shall, subject to the
conditions to Borrowing set forth herein, be deemed to have requested, and the
Borrower does hereby request under such circumstances, that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.04(a) with respect to Loans

 

37



--------------------------------------------------------------------------------

made by such Lender (and Section 2.04(a) shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the applicable Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from the Borrower pursuant to this Section 2.08(e), the Administrative Agent
shall distribute such payment to the applicable Issuing Bank or, to the extent
that Lenders have made payments pursuant to this Section 2.08(e) to reimburse
such Issuing Bank, then to such Lenders and such Issuing Bank as their interests
may appear. Any payment made by a Lender pursuant to this Section 2.08(e) to
reimburse any Issuing Bank for any LC Disbursement (other than the funding of
ABR Loans as contemplated above) shall not constitute a Loan and shall not
relieve the Borrower of its obligation to reimburse such LC Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in Section 2.08(e) shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit Agreement or this Agreement, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or inaccurate in any respect, (iii) payment by any Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit or any Letter of Credit
Agreement, or (iv) any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section 2.08(f), constitute a legal or equitable discharge of, or provide a
right of setoff against, the Borrower’s obligations hereunder. Neither the
Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of any
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination. In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the applicable Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

38



--------------------------------------------------------------------------------

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Such Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If any Issuing Bank shall make any LC Disbursement, then,
until the Borrower shall have reimbursed such Issuing Bank for such LC
Disbursement (either with its own funds or a Borrowing under Section 2.08(e)),
the unpaid amount thereof shall bear interest, for each day from and including
the date such LC Disbursement is made to but excluding the date that the
Borrower reimburses such LC Disbursement, at the rate per annum then applicable
to ABR Loans. Interest accrued pursuant to this Section 2.08(h) shall be for the
account of such Issuing Bank, except that interest accrued on and after the date
of payment by any Lender pursuant to Section 2.08(e) to reimburse such Issuing
Bank shall be for the account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the replaced Issuing Bank.
At the time any such replacement shall become effective, the Borrower shall pay
all unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 3.05(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If (i) any Event of Default shall occur and be
continuing and the Borrower receives notice from the Administrative Agent or the
Majority Lenders demanding the deposit of cash collateral pursuant to this
Section 2.08(j), or (ii) the Borrower is required to pay to the Administrative
Agent the excess attributable to an LC Exposure in connection with any
prepayment pursuant to Section 3.04(c), then the Borrower shall deposit, in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Lenders, an amount in cash equal to, in the case of
an Event of Default, the LC Exposure, and in the case of a payment required by
Section 3.04(c), the amount of such excess as provided in Section 3.04(c), as of
such date plus any accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower or any Subsidiary described in Section 10.01(g) or
Section 10.01(h). The Borrower hereby grants to the Administrative Agent, for
the benefit of the Issuing Banks and the

 

39



--------------------------------------------------------------------------------

Lenders, an exclusive first priority and continuing perfected security interest
in and Lien on such account and all cash, checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such account, all
deposits or wire transfers made thereto, any and all investments purchased with
funds deposited in such account, all interest, dividends, cash, instruments,
financial assets and other Property from time to time received, receivable or
otherwise payable in respect of, or in exchange for, any or all of the
foregoing, and all proceeds, products, accessions, rents, profits, income and
benefits therefrom, and any substitutions and replacements therefor. The
Borrower’s obligation to deposit amounts pursuant to this Section 2.08(j) shall
be absolute and unconditional, without regard to whether any beneficiary of any
such Letter of Credit has attempted to draw down all or a portion of such amount
under the terms of a Letter of Credit, and, to the fullest extent permitted by
applicable law, shall not be subject to any defense or be affected by a right of
set-off, counterclaim or recoupment which the Borrower or any of its
Subsidiaries may now or hereafter have against any such beneficiary, the Issuing
Banks, the Administrative Agent, the Lenders or any other Person for any reason
whatsoever. Such deposit shall be held as collateral securing the payment and
performance of the Borrower’s and the Guarantor’s obligations under this
Agreement and the other Loan Documents. The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account. Other than any interest earned on the investment of such
deposits, which investments shall be made at the option and sole discretion of
the Administrative Agent and at the Borrower’s risk and expense, such deposits
shall not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the applicable Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated, be applied to satisfy other obligations of the Borrower
and the Guarantors under this Agreement or the other Loan Documents. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, and the Borrower is not
otherwise required to pay to the Administrative Agent the excess attributable to
an LC Exposure in connection with any prepayment pursuant to Section 3.04(c),
then such amount (to the extent not applied as aforesaid) shall be returned to
the Borrower within three (3) Business Days after all Events of Default have
been cured or waived.

ARTICLE III

PAYMENTS OF PRINCIPAL AND INTEREST; PREPAYMENTS; FEES

Section 3.01 Repayment of Loans. The Borrower hereby unconditionally promises to
pay to the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan on the Termination Date.

Section 3.02 Interest.

(a) ABR Loans. The Loans comprising each ABR Borrowing shall bear interest at
the Alternate Base Rate plus the Applicable Margin, but in no event to exceed
the Highest Lawful Rate.

 

40



--------------------------------------------------------------------------------

(b) Eurodollar Loans. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Adjusted LIBO Rate for the Interest Period in effect for such
Borrowing plus the Applicable Margin, but in no event to exceed the Highest
Lawful Rate.

(c) Post-Default and Borrowing Base Deficiency Rate. Notwithstanding the
foregoing, if an Event of Default has occurred and is continuing, or if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower or any Guarantor hereunder or under any other Loan Document is not paid
when due, whether at stated maturity, upon acceleration or otherwise, and
including any payments in respect of a Borrowing Base Deficiency when due in
accordance with Section 3.04(c), then (i) in the case of an Event of Default or
the failure to make payments in respect of a Borrowing Base Deficiency when due
in accordance with Section 3.04(c), all Loans outstanding shall bear interest,
after as well as before judgment, at a rate per annum equal to the rate then
applicable to such Loans plus an additional two percent (2%), but in no event to
exceed the Highest Lawful Rate, and (ii) in the case of any other overdue
amount, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to two percent (2%) plus the rate applicable
to ABR Loans as provided in Section 3.02(a), but in no event to exceed the
Highest Lawful Rate.

(d) Interest Payment Dates. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan and on the Termination Date;
provided, that (i) interest accrued pursuant to Section 3.02(c) shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than an optional prepayment of an ABR Loan prior to the Termination Date),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment, and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) Interest Rate Computations. All interest hereunder shall be computed on the
basis of a year of 360 days, unless such computation would exceed the Highest
Lawful Rate, in which case interest shall be computed on the basis of a year of
365 days (or 366 days in a leap year), except that interest computed by
reference to the Alternate Base Rate at times when the Alternate Base Rate is
based on the Prime Rate shall be computed on the basis of a year of 365 days (or
366 days in a leap year), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

Section 3.03 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest Period;
or

(b) the Administrative Agent is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately

 

41



--------------------------------------------------------------------------------

and fairly reflect the cost to such Lenders of making or maintaining their Loans
included in such Borrowing for such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing or at an alternate rate of interest
determined by the Majority Lenders as their cost of funds.

Section 3.04 Prepayments.

(a) Optional Prepayments. The Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part, subject to prior
notice in accordance with Section 3.04(b).

(b) Notice and Terms of Optional Prepayment. The Borrower shall notify the
Administrative Agent by telephone (confirmed by facsimile or other electronic
transmission) of any prepayment hereunder (i) in the case of prepayment of a
Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
(3) Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
one (1) Business Day before the date of prepayment. Each such notice shall be
irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Aggregate Maximum Credit Amounts as contemplated by Section 2.06(b), then
such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.06(b). Promptly following receipt of any
such notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 3.02.

(c) Mandatory Prepayments.

(i) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.06(b), the total Credit Exposures
exceeds the total Commitments, then the Borrower shall (A) prepay the Borrowings
on the date of such termination or reduction in an aggregate principal amount
equal to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j).

 

42



--------------------------------------------------------------------------------

(ii) Upon any redetermination of or adjustment to the amount of the Borrowing
Base in accordance with Section 2.07 (other than Section 2.07(e)) or
Section 8.13(c), if the total Credit Exposures exceeds the redetermined or
adjusted Borrowing Base, then the Borrower shall prepay the Borrowings in an
aggregate principal amount equal to such excess, and if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.08(j). The Borrower shall be
obligated to make such prepayment and/or deposit of cash collateral within sixty
(60) days following its receipt of the New Borrowing Base Notice in accordance
with Section 2.07(d) or the date the adjustment occurs; provided that all
payments required to be made pursuant to this Section 3.04(c)(ii) must be made
on or prior to the Termination Date.

(iii) Upon any adjustments to the Borrowing Base pursuant to Section 2.07(e), if
the total Credit Exposures exceeds the Borrowing Base as adjusted, then the
Borrower shall (A) prepay the Borrowings in an aggregate principal amount equal
to such excess, and (B) if any excess remains after prepaying all of the
Borrowings as a result of an LC Exposure, pay to the Administrative Agent on
behalf of the Lenders an amount equal to such excess to be held as cash
collateral as provided in Section 2.08(j). The Borrower shall be obligated to
make such prepayment and/or deposit of cash collateral within one (1) Business
Day of the date of the later of (1) such adjustment and (2) the date it receives
cash proceeds or other consideration as a result of such disposition; provided
that all payments required to be made pursuant to this Section 3.04(c)(iii) must
be made on or prior to the Termination Date.

(iv) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.

(v) Each prepayment of Borrowings pursuant to this Section 3.04(c) shall be
applied ratably to the Loans included in the prepaid Borrowings. Prepayments
pursuant to this Section 3.04(c) shall be accompanied by accrued interest to the
extent required by Section 3.02.

(d) No Premium or Penalty. Prepayments permitted or required under this
Section 3.04 shall be without premium or penalty, except as required under
Section 5.02.

Section 3.05 Fees.

(a) Commitment Fees. The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee, which shall accrue at the
applicable Commitment Fee Rate on the average daily amount of the unused amount
of the Commitment of such Lender during the period from and including the date
of this Agreement to but excluding

 

43



--------------------------------------------------------------------------------

the Termination Date. Accrued commitment fees shall be payable in arrears on the
last day of March, June, September and December of each year and on the
Termination Date, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360
days, unless such computation would exceed the Highest Lawful Rate, in which
case interest shall be computed on the basis of a year of 365 days (or 366 days
in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

(b) Letter of Credit Fees. The Borrower agrees to pay (i) to the Administrative
Agent for the account of each Lender a participation fee with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Margin used to determine the interest rate applicable to Eurodollar Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date on
which such Lender’s Maximum Credit Amount terminates and the date on which such
Lender ceases to have any LC Exposure, (ii) to each Issuing Bank, for its own
account, a fronting fee, which shall accrue at the rate of 0.375% per annum on
the average daily amount of the LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the date of this Agreement to but excluding the later of the date of
termination of the Aggregate Maximum Credit Amounts and the date on which there
ceases to be any LC Exposure, provided that in no event shall such fee be less
than $500 during any quarter, and (iii) to each Issuing Bank, for its own
account, its standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder. Accrued
participation fees and fronting fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the Termination Date,
commencing on the first such date to occur after the date hereof; provided that
all such fees accruing after the Termination Date shall be payable on demand.
Any other fees payable to an Issuing Bank pursuant to this Section 3.05(b) shall
be payable within ten (10) days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days, unless such
computation would exceed the Highest Lawful Rate, in which case interest shall
be computed on the basis of a year of 365 days (or 366 days in a leap year), and
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day).

(c) Administrative Agent Fees. The Borrower agrees to pay to the Administrative
Agent, for its own account, fees payable in the amounts and at the times
separately agreed upon between the Borrower and the Administrative Agent.

ARTICLE IV

PAYMENTS; PRO RATA TREATMENT; SHARING OF SET-OFFS

Section 4.01 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) Payments by the Borrower. The Borrower shall make each payment required to
be made by it hereunder (whether of principal, interest, fees or reimbursement
of LC Disbursements, or of amounts payable under Section 5.01, Section 5.02,
Section 5.03 or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without defense, deduction,
recoupment, set-off or counterclaim. Fees, once

 

44



--------------------------------------------------------------------------------

paid, shall be fully earned and shall not be refundable under any circumstances.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at Three Times Square,
27th Floor, New York, New York 10036, except payments to be made directly to an
Issuing Bank as expressly provided herein and except that payments pursuant to
Section 5.01, Section 5.02, Section 5.03 and Section 12.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.

(b) Application of Insufficient Payments. If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

(c) Sharing of Payments by Lenders. If any Lender shall, by exercising any right
of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 4.01(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this Section 4.01(c) shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

45



--------------------------------------------------------------------------------

Section 4.02 Presumption of Payment by the Borrower. Unless the Administrative
Agent shall have received notice from the Borrower prior to the date on which
any payment is due to the Administrative Agent for the account of the Lenders or
any Issuing Bank that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders or the applicable Issuing Bank, as the case may be,
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the applicable Issuing Bank, as the case
may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

Section 4.03 Certain Deductions by the Administrative Agent; Defaulting Lenders.

(a) Certain Deductions by the Administrative Agent. If any Lender shall fail to
make any payment required to be made by it pursuant to Section 2.05(b),
Section 2.08(d), Section 2.08(e) or Section 4.02 then the Administrative Agent
may, in its discretion (notwithstanding any contrary provision hereof), apply
any amounts thereafter received by the Administrative Agent for the account of
such Lender to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid.

(b) Payments to Defaulting Lenders. If a Defaulting Lender (or a Lender who
would be a Defaulting Lender but for the expiration of the relevant grace
period) as a result of the exercise of a set off shall have received a payment
in respect of such Lender’s Credit Exposure and fails to purchase participations
in the Loans and LC Disbursements pursuant to Section 4.01(c), which results in
such Lender’s Credit Exposure being less than its Applicable Percentage of the
aggregate Credit Exposure, then no payment will be made to such Defaulting
Lender until all amounts due and owing to the Lenders have been equalized in
accordance with each Lender’s respective pro rata share of the Secured
Obligations. Further, if at any time prior to the acceleration or maturity of
the Loans, the Administrative Agent shall receive any payment in respect of
principal of a Loan or a reimbursement of an LC Disbursement while one or more
Defaulting Lenders shall be party to this Agreement, the Administrative Agent
shall apply such payment first to the Borrowing(s) for which such Defaulting
Lender(s) shall have failed to fund its pro rata share until such time as such
Borrowing(s) are paid in full or each Lender (including each Defaulting Lender)
is owed its Applicable Percentage of all Loans then outstanding. After
acceleration or maturity of the Loans, subject to the first sentence of this
Section 4.03(b), all principal will be paid ratably as provided in
Section 10.02(c).

(c) Defaulting Lenders. Notwithstanding any provision of this Agreement to the
contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:

(i) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 3.05(a);

 

46



--------------------------------------------------------------------------------

(ii) the Maximum Credit Amount and the outstanding amount of the Loans and
participation interests in Letters of Credit of such Defaulting Lender shall not
be included in determining whether all Lenders, the Required Lenders or the
Majority Lenders have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 12.02), provided, that
any waiver, amendment or modification (A) that would increase the Maximum Credit
Amount or Commitment of such Defaulting Lender or (B) requiring the consent of
all Lenders or each adversely affected Lender, in each case which affects such
Defaulting Lender differently than all other Lenders or all other adversely
affected Lenders, as the case may be, shall require the consent of such
Defaulting Lender; provided further, that any redetermination or affirmation of
the Borrowing Base shall occur without the participation of a Defaulting Lender,
but such Defaulting Lender’s Maximum Credit Amount and Commitment may not be
increased without the consent of such Defaulting Lender;

(iii) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(A) all or any part of such LC Exposure shall be reallocated among the
Non-Defaulting Lenders in accordance with their respective Applicable
Percentages (for the purposes of such reallocation, the Defaulting Lender’s
Maximum Credit Amount shall be disregarded in determining the Non-Defaulting
Lenders’ Applicable Percentages) but only to the extent (x) the sum of all
Non-Defaulting Lenders’ Credit Exposures plus such Defaulting Lender’s LC
Exposure does not exceed the total of all Non-Defaulting Lenders’ Maximum Credit
Amounts, (y) the conditions set forth in Section 6.02 are satisfied at such
time, and (z) the sum of each Non-Defaulting Lender’s Credit Exposure plus its
reallocated share of such Defaulting Lender’s LC Exposure does not exceed such
Non-Defaulting Lender’s Maximum Credit Amount;

(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall within two (2) Business Days
following notice by the Administrative Agent cash collateralize such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (A) above) in accordance with the procedures set forth in
Section 2.08(j) for so long as such LC Exposure is outstanding and the relevant
Defaulting Lender remains a Defaulting Lender;

(C) if the Borrower cash collateralizes any portion of such Defaulting Lender’s
LC Exposure pursuant to this Section 4.03(c)(iii), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 3.05(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(D) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
this Section 4.03(c)(iii), then the fees payable to the Lenders pursuant to
Section 3.05(a) and Section 3.05(b) shall be adjusted in accordance with such
Non-Defaulting Lenders’ Maximum Credit Amounts;

 

47



--------------------------------------------------------------------------------

(E) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to this Section 4.03(c)(iii), then, without prejudice to
any rights or remedies of any Issuing Bank or any Lender hereunder, all
commitment fees that otherwise would have been payable to such Defaulting Lender
(solely with respect to the portion of such Defaulting Lender’s Commitment that
was utilized by such LC Exposure) under Section 3.05(a) and letter of credit
fees payable under Section 3.05(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the applicable Issuing Bank until such LC Exposure
is cash collateralized and/or reallocated;

(iv) so long as any Lender is a Defaulting Lender, no Issuing Bank shall be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the Non-Defaulting Lenders and/or cash collateral will be provided by the
Borrower in accordance with Section 4.03(c), and participating interests in any
such newly issued or increased Letter of Credit shall be allocated among
Non-Defaulting Lenders in a manner consistent with Section 4.03(c)(iii)(A) (and
any Defaulting Lender shall not participate therein).

(v) In the event that the Administrative Agent, the Borrower and the Issuing
Banks each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Defaulting Lender to be a Defaulting Lender, then the LC
Exposure of the Non-Defaulting Lenders shall be readjusted to reflect the
inclusion of such Defaulting Lender’s Commitment and on such date such
Defaulting Lender shall purchase at par such of the Loans of the other Lenders
as the Administrative Agent shall determine may be necessary in order for such
Defaulting Lender to hold such Loans in accordance with its Commitment.

ARTICLE V

INCREASED COSTS; BREAK FUNDING PAYMENTS; TAXES; ILLEGALITY

Section 5.01 Increased Costs.

(a) Eurodollar Changes in Law. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate); or

(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to reduce the amount of any sum received or
receivable by such Lender (whether of principal, interest or otherwise) (other
than any such increase or reduction attributable to Taxes, which are governed
solely and exclusively by Section 5.03), then the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.

 

48



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any Issuing Bank determines that any
Change in Law regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by such
Issuing Bank, to a level below that which such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or such Issuing
Bank’s policies and the policies of such Lender’s or such Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or such Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s holding company for any such reduction
suffered.

(c) Certificates. A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
its holding company, as the case may be, as specified in Section 5.01(a) or
(b) shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.

(d) Effect of Failure or Delay in Requesting Compensation. Failure or delay on
the part of any Lender or any Issuing Bank to demand compensation pursuant to
this Section 5.01 shall not constitute a waiver of such Lender’s or such Issuing
Bank’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender or Issuing Bank pursuant to this Section for
any increased costs incurred or reductions suffered more than 270 days prior to
the date that such Lender or Issuing Bank, as the case may be, notifies the
Borrower of any Change in Law giving rise to such increased costs or reductions,
and of such Lender’s or Issuing Bank’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 365-day period referred to above shall be
extended to include the period of retroactive effect thereof).

Section 5.02 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan into an ABR Loan other than on the
last day of the Interest Period applicable thereto, (c) the failure to borrow,
convert into, continue or prepay any Eurodollar Loan on the date specified in
any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event. In the case of a Eurodollar Loan, such loss,
cost or expense to any Lender shall be deemed to include an amount determined by
such Lender to be the excess, if any, of (i) the amount of interest which would
have accrued on the principal amount of such Loan had such event not occurred,
at the Adjusted LIBO Rate that would have been applicable to such Loan, for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of

 

49



--------------------------------------------------------------------------------

interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market.

A certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section 5.02 shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within ten (10) days
after receipt thereof.

Section 5.03 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower or any Guarantor under any Loan Document shall be
made free and clear of and without deduction or withholding for any Indemnified
Taxes or Other Taxes; provided that if the Borrower or any Guarantor shall be
required to deduct or withhold any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions and withholdings (including deductions and
withholdings applicable to additional sums payable under this Section 5.03(a)),
the Administrative Agent, Lender, Issuing Bank or other recipient (as the case
may be) receives an amount equal to the sum it would have received had no such
deductions or withholdings been made, (ii) the Borrower or such Guarantor shall
make such deductions or withholdings and (iii) the Borrower or such Guarantor
shall pay the full amount deducted or withheld to the relevant Governmental
Authority in accordance with applicable law.

(b) Payment of Other Taxes by the Borrower. The Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

(c) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent, each Lender and each Issuing Bank, within ten (10) days
after written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes paid by the Administrative Agent, such Lender or such Issuing Bank,
as the case may be, on or with respect to any payment by or on account of any
obligation of the Borrower hereunder (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this
Section 5.03(c)) and any and all reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate of the Administrative Agent, a Lender or an Issuing Bank as to the
amount of such payment or liability under this Section 5.03(c) shall be
delivered to the Borrower and shall be conclusive absent manifest error.

(d) Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or a Guarantor to a
Governmental Authority, the Borrower shall deliver to the Administrative Agent
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

50



--------------------------------------------------------------------------------

(e) Withholding Certificates. Any Foreign Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments under
this Agreement or any other Loan Document shall deliver to the Borrower (with a
copy to the Administrative Agent), or to such Persons as the Borrower may
designate, at the time or times prescribed by applicable law, such properly
completed and executed documentation prescribed by applicable law or reasonably
requested by the Borrower as will permit such payments to be made without
withholding or at a reduced rate. Without limiting the generality of the
foregoing, to the extent permitted by applicable law, each Foreign Lender shall
deliver to the Borrower and the Administrative Agent, or to such Persons as they
may designate, on or prior to the Effective Date (or, in the case of any Foreign
Lender that is an assignee of a Lender, on the date such assignee becomes a
party to this Agreement), two accurate and complete original signed copies of
IRS Form W-BEN, W-8ECI, W-8IMY or W-8EXP, as appropriate (or any successor or
other applicable form prescribed by the IRS), and any other appropriate forms
and certificates certifying to such Foreign Lender’s entitlement to a complete
exemption from, or a reduced rate in, United States withholding Tax on payments
to be made under any Loan Document. If a Foreign Lender is claiming a complete
exemption from withholding Tax on interest pursuant to Section 871(h) or 881(c)
of the Code, such Foreign Lender shall deliver to the Borrower and the
Administrative Agent, or to such Persons as they may designate, on the date
specified in the previous sentence (along with two accurate and complete
original signed copies of IRS Form W-8BEN, or any successor form thereto, and
any other appropriate forms and certificates), a certificate in form and
substance reasonably satisfactory to the Borrower stating that (1) the Foreign
Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the Code or the
obligation of each of the Loan Parties hereunder is not, with respect to such
Foreign Lender, a loan agreement entered into in the ordinary course of its
trade or business, within the meaning of that Section, (2) the Foreign Lender is
not a 10% shareholder of any Loan Party within the meaning of Section 871(h)(3)
or 881(c)(3)(B) of the Code, and (3) the Foreign Lender is not a controlled
foreign corporation that is related to any Loan Party within the meaning of
Section 881(c)(3)(C) of the Code (any such certificate, a “Withholding
Certificate”). In addition, each Foreign Lender agrees that from time to time
after the Effective Date (or, in the case of any Foreign Lender that is an
assignee of a Lender, after the date such assignee becomes a party to this
Agreement), when a form or certificate delivered by such Foreign Lender
hereunder is invalid, obsolete or inaccurate in any respect, such Foreign Lender
shall promptly deliver to the Borrower and the Administrative Agent, or to such
Persons as they may designate, two new accurate and complete original signed
copies of IRS Form W-8BEN, W-8ECI, W-8IMY or W-8EXP, as appropriate (or any
successor or other applicable form prescribed by the IRS), and any other
appropriate forms and certificates and, if applicable, a new Withholding
Certificate, to confirm or establish the entitlement of such Foreign Lender to
an exemption from, or reduction in, United States withholding Tax on payments to
be made under any Loan Document.

In addition, any Lender (other than a Lender whose name includes “Incorporated,”
“Inc.,” “Corporation,” “Corp.”, “P.C.”, “N.A.”, “National Association,”
“Insurance Company” or “Assurance Company”) shall, if and when requested by the
Borrower or the Administrative Agent, deliver such documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine that
such Lender is not subject to United States backup withholding Tax or
information reporting requirements. To the extent that such documentation is
invalid, obsolete or inaccurate in any respect at any time, such Lender shall
promptly deliver to the Borrower and

 

51



--------------------------------------------------------------------------------

the Administrative Agent, or to such Persons as they may designate, revised
documentation necessary to confirm or establish the entitlement of such Lender
to an exemption from United States backup withholding Tax.

(f) FATCA. If any payment made hereunder or under any other Loan Document would
be subject to United States federal withholding Tax imposed pursuant to FATCA if
the recipient of such payment fails to comply with applicable reporting and
other requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such recipient shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law or as reasonably requested by the Borrower or the Administrative
Agent, (i) two accurate, complete and signed certifications and other
documentation prescribed by applicable law and reasonably satisfactory to the
Borrower and the Administrative Agent that establish that such payment is exempt
from United States federal withholding Tax imposed pursuant to FATCA or to
determine the amount to deduct and withhold from such payment and (ii) any other
documentation reasonably requested by the Borrower or the Administrative Agent
sufficient for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such recipient has complied with
such applicable reporting and other requirements of FATCA or to determine the
amount to deduct and withhold from such payment.

(g) Tax Refunds and Credits. If the Administrative Agent or a Lender or an
Issuing Bank determines, in its reasonable discretion, that it has received a
refund or credit of any Taxes as to which it has been indemnified by any Loan
Party or with respect to which any Loan Party has paid additional amounts
pursuant to this Section 5.03, it shall pay over the amount of such refund or
credit to the applicable Loan Party (but only to the extent of indemnity
payments made, or additional amounts paid, by the applicable Loan Party under
this Section 5.03 with respect to the Taxes giving rise to such refund or
credit), net of all out-of-pocket expenses of the Administrative Agent or such
Lender or such Issuing Bank and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund or credit);
provided, that the applicable Loan Party, upon the request of the Administrative
Agent or such Lender or such Issuing Bank, agrees to repay the amount paid over
to the applicable Loan Party (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender or such Issuing Bank in the event the Administrative Agent or such
Lender or such Issuing Bank is required to repay such refund or credit to such
Governmental Authority. This Section 5.03 shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.

Section 5.04 Mitigation Obligations; Replacement of Lenders.

(a) Designation of Different Lending Office. If any Lender requests compensation
under Section 5.01, or if any Loan Party is required to indemnify any Lender or
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 5.03, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or Affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant

 

52



--------------------------------------------------------------------------------

to Section 5.01 or Section 5.03, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

(b) Replacement of Lenders. If (i) any Lender requests compensation under
Section 5.01, (ii) any Loan Party is required to indemnify any Lender or pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 5.03, (iii) any Lender becomes a Defaulting
Lender, (iv) any Lender declines to make a Eurodollar Loan under Section 5.05,
(v) any Lender fails to approve or consent to a requested amendment, waiver or
other action (including increasing the Borrowing Base) that requires the consent
of all Lenders or all Lenders affected thereby when the Required Lenders have
provided their approval or consent to such amendment, waiver or other action, or
(vi) any Lender fails to approve or consent to a requested amendment, waiver or
other action (including maintaining the Borrowing Base) that requires the
consent of the Required Lenders when the Majority Lenders have provided their
approval or consent to such amendment, waiver or other action, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 12.04(b)), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if such other Lender accepts such assignment); provided that
(i) the Borrower shall have received the prior written consent of the
Administrative Agent, which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 5.01 or payments required to be made pursuant to
Section 5.03, such assignment will result in a reduction in or the elimination
of such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 5.05 Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender or its applicable lending
office to honor its obligation to make or maintain Eurodollar Loans either
generally or having a particular Interest Period hereunder, then (a) such Lender
shall promptly notify the Borrower and the Administrative Agent thereof and such
Lender’s obligation to make such Eurodollar Loans shall be suspended (the
“Affected Loans”) until such time as such Lender may again make and maintain
such Eurodollar Loans and (b) all Affected Loans which would otherwise be made
by such Lender shall be made instead as ABR Loans (and, if such Lender so
requests by notice to the Borrower and the Administrative Agent, all Affected
Loans of such Lender then outstanding shall be automatically converted into ABR
Loans on the date specified by such Lender in such notice) and, to the extent
that Affected Loans are so made as (or converted into) ABR Loans, all payments
of principal which would otherwise be applied to such Lender’s Affected Loans
shall be applied instead to its ABR Loans.

 

53



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS PRECEDENT

Section 6.01 Effective Date. The obligations of the Lenders to make Loans and of
the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the Business Day on which each of the following conditions is
satisfied (or waived in accordance with Section 12.02):

(a) The Administrative Agent, the Arranger and the Lenders shall have received
all commitment, facility and agency fees and all other fees and amounts due and
payable on or prior to the Effective Date, including, to the extent invoiced,
reimbursement or payment of all reasonable out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder (including, without limitation, the
estimated costs and expenses for recordation of certain Security Instruments and
the fees and expenses of Latham & Watkins LLP, counsel to the Administrative
Agent pursuant to Section 12.03(a)).

(b) The Administrative Agent shall have received a certificate of a Responsible
Officer of each Loan Party setting forth (i) resolutions of its board of
directors, general partner or member(s) with respect to the authorization of
such Loan Party to execute and deliver the Loan Documents to which it is a party
and to enter into the Transactions contemplated in those documents, (ii) the
individuals (A) who are authorized to sign the Loan Documents to which such Loan
Party is a party and (B) who will, until replaced by another individual or
individuals duly authorized for that purpose, act as its representative for the
purposes of signing documents and giving notices and other communications in
connection with this Agreement and the Transactions contemplated hereby,
(iii) specimen signatures of such authorized individuals, and (iv) the
Organization Documents of such Loan Party, certified as being true and complete.
The Administrative Agent and the Lenders may conclusively rely on such
certificate until the Administrative Agent receives notice in writing from such
Loan Party to the contrary.

(c) The Administrative Agent shall have received certificates of the appropriate
state agencies with respect to the existence, qualification and good standing of
each Loan Party from each jurisdiction in which such Loan Party is formed or
authorized or qualified to do business.

(d) The Administrative Agent shall have received from each party hereto
counterparts (in such number as may be requested by the Administrative Agent) of
this Agreement signed on behalf of such party.

(e) The Administrative Agent shall have received duly executed Notes payable to
each Lender that has requested a Note in a principal amount equal to its Maximum
Credit Amount dated as of the date hereof.

(f) The Administrative Agent shall have received from each party thereto duly
executed counterparts (in such number as may be requested by the Administrative
Agent) of the Security Instruments. In connection with the execution and
delivery of the Security Instruments, the Administrative Agent shall:

 

54



--------------------------------------------------------------------------------

(i) be reasonably satisfied that the Security Instruments create first priority,
perfected Liens (subject only to Excepted Liens) on at least 85% of the total
value of the Oil and Gas Properties evaluated in the Initial Reserve Reports;
and

(ii) have received certificates, together with undated, blank stock powers for
each such certificate, representing to the extent certificated (A) all of the
issued and outstanding Equity Interests of each Domestic Subsidiary (other than
the Immaterial Subsidiaries) of any Loan Party and (B) 66 2/3% of the issued and
outstanding Equity Interests of each Foreign Subsidiary (other than the
Immaterial Subsidiaries) of any Loan Party.

(g) The Administrative Agent shall have received an opinion of (i) Jones Day,
counsel to the Borrower, (ii) Milling Benson Woodward L.L.P., Louisiana counsel
to the Borrower, and (iii) Watkins Ludlam Winter & Stennis, P.A., Mississippi
counsel to the Borrower.

(h) The Administrative Agent shall have received certificates of insurance
coverage of the Borrower evidencing that the Borrower is carrying insurance in
accordance with Section 8.07.

(i) The Administrative Agent shall have received title information as the
Administrative Agent may reasonably require reasonably satisfactory to the
Administrative Agent setting forth the status of title to the Oil and Gas
Properties evaluated in the Initial Reserve Reports.

(j) The Administrative Agent shall be reasonably satisfied with the
environmental condition of the Oil and Gas Properties of the Borrower and its
Subsidiaries.

(k) The Administrative Agent shall have received a compliance certificate
substantially in the form of Exhibit D-1, duly and properly executed by a
Financial Officer of the Borrower and delivered on behalf of the Borrower and
dated as of the Effective Date, certifying, among other things, that:

(i) the Borrower is in pro forma compliance with the financial covenants set
forth in Section 9.01 as of the Effective Date after giving effect to the
Acquisition and the initial funding of Loans on the Effective Date; provided
that EBITDAX for the four (4) quarter period ending on the last day of the most
recent fiscal quarter for which financial statements are available will be used
for such calculations;

(ii) the Borrower has received all consents and approvals required by
Section 7.03;

(iii) after giving effect to the Transactions on the Effective Date, (i) each
Loan Party on a stand-alone basis, and (ii) the Borrower and its Subsidiaries
taken as a whole, are Solvent.

(l) The Administrative Agent shall have received (i) a pro forma consolidated
balance sheet for the Borrower as of September 30, 2010, giving effect to the
Acquisition as if it

 

55



--------------------------------------------------------------------------------

had occurred as of such date, in a form reasonably acceptable to the
Administrative Agent, and (ii) the financial statements referred to in
Section 7.04(a).

(m) The Administrative Agent shall have received the Initial Reserve Reports,
accompanied by a certificate covering the matters described in Section 8.12(c).

(n) The Administrative Agent shall have received appropriate UCC search
certificates reflecting no prior Liens encumbering the Properties of the
Borrower and the Subsidiaries from each jurisdiction reasonably requested by the
Administrative Agent; other than those prior Liens being assigned or released on
or prior to the Effective Date or Liens permitted by Section 9.03.

(o) Except as set forth on Schedule 6.01(o), all Property in which the
Administrative Agent shall, at such time, be entitled to have a Lien pursuant to
this Agreement or any other Security Instrument shall have been physically
delivered to the possession of the Administrative Agent or any bailee accepted
by the Administrative Agent to the extent that such possession is necessary for
the purpose of perfecting the Administrative Agent’s Lien in such Collateral.

(p) Each document (including any Uniform Commercial Code financing statement)
required by this Agreement or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than, with respect to priority, Liens permitted on
Collateral pursuant to Section 9.03), shall be in proper form for filing,
registration or recordation.

(q) As of the Effective Date, there shall be no (i) actions, suits,
investigations, claims, or legal, equitable, arbitration or administrative
proceedings pending or threatened with respect to the Acquisition or the other
Transactions, or (ii) actions, suits, investigations, claims, or legal,
equitable, arbitration or administrative proceedings pending or threatened
against a Loan Party or Subsidiary or involving the Acquisition Properties or
any Property of the Borrower or any Subsidiary that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(r) The Administrative Agent shall not have become aware of any material
information or other matter that is inconsistent in a material and adverse
manner with any previous due diligence, information or matter (including any
financial information or projections previously delivered to the Administrative
Agent).

(s) Concurrently with the initial Loans hereunder, all commitments under the
Existing Credit Agreement shall have been terminated in full, all amounts
outstanding under the Existing Credit Agreement shall have been paid in full,
and all Liens granted in connection therewith shall have been released pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

(t) The Administrative Agent shall have received appropriate termination
statements, mortgage releases and such other documentation as shall be necessary
to terminate,

 

56



--------------------------------------------------------------------------------

release or assign to the Administrative Agent all Liens encumbering the
Properties of the Borrower and the Subsidiaries (including the Acquisition
Properties), other than Liens permitted by Section 9.03, in each case, in proper
form for filing, registration or recordation in the appropriate jurisdictions.

(u) The Administrative Agent shall be reasonably satisfied that the Borrower and
its Subsidiaries have no Indebtedness in respect of borrowed money, other than
the Indebtedness described in clause (v) below.

(v) The Borrower shall have (A) received net proceeds from the issuance of the
Senior Notes of at least $200,000,000, and (B) delivered to the Administrative
Agent copies of the duly executed Senior Note Documents, which documents shall
be in form and substance reasonably satisfactory to the Administrative Agent.

(w) The Administrative Agent shall have received a certificate of a Responsible
Officer of the Borrower delivered on behalf of the Borrower certifying: (i) that
the Borrower is concurrently consummating the Acquisition in accordance with the
terms of the Acquisition Documents (with all of the conditions precedent thereto
having been satisfied or waived in all respects by the parties thereto) and
acquiring ASOP Pipeline and the Acquisition Properties as contemplated by the
Acquisition Documents; and (ii) that attached thereto are correct and complete
executed copies of the Acquisition Documents (which shall be reasonably
acceptable to the Administrative Agent).

(x) The Acquisition shall be consummated substantially contemporaneously with
the initial funding of Loans and substantially consistent with the terms and
conditions of the Acquisition Documents, without waiver or amendment of any
material terms thereof not otherwise approved by the Administrative Agent (such
approval not to be unreasonably withheld), and the Administrative Agent shall be
satisfied that no Material Adverse Effect (as defined in the Acquisition
Documents) shall have occurred.

(y) The Administrative Agent shall be satisfied with the capital structure of
the Borrower as of such date after giving effect to the Transactions (including
the initial funding of Loans hereunder).

(z) The Borrower shall have liquidity (cash plus unused Borrowing Base as of the
Effective Date) of at least $100,000,000 and a positive working capital balance
(inclusive of the unused Borrowing Base).

(aa) The Administrative Agent shall be reasonably satisfied with all Hedging
Agreements in place or entered into on the Effective Date.

(bb) The Administrative Agent shall have received, at least five (5) Business
Days prior to the Effective Date, all documentation and other information
required under applicable “know your customer” and anti-money laundering rules
and regulations, including the USA Patriot Act.

(cc) The Administrative Agent shall have received such other documents as the
Administrative Agent or special counsel to the Administrative Agent may
reasonably request.

 

57



--------------------------------------------------------------------------------

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
each of the foregoing conditions is satisfied (or waived pursuant to
Section 12.02) at or prior to 2:00 p.m., New York City time, on February 14,
2011 (and, in the event such conditions are not so satisfied or waived, the
Aggregate Maximum Credit Amounts shall terminate at such time).

Section 6.02 Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing (including the initial funding), and of each
Issuing Bank to issue, amend, renew or extend any Letter of Credit, is subject
to the satisfaction of the following conditions, at the time of and immediately
after giving effect to such Borrowing or the issuance, amendment, renewal or
extension of such Letter of Credit, as applicable:

(a) no Default or Event of Default shall have occurred and be continuing;

(b) the representations and warranties of the Loan Parties set forth in this
Agreement and in the other Loan Documents shall be true and correct in all
material respects (except that any such representations and warranties that are
qualified by materiality shall be true and correct in all respects), except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, such representations and warranties shall continue
to be true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality shall be true
and correct in all respects) as of such specified earlier date; and

(c) the receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit and related Letter of
Credit Agreement in accordance with Section 2.08(b), as applicable.

Each request for a Borrowing and each request for the issuance, amendment,
renewal or extension of any Letter of Credit shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Section 6.02(a) through (c).

ARTICLE VII

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent, the Issuing
Banks and the Lenders that:

Section 7.01 Organization; Powers. Each Loan Party is a legal entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority, and has
all material governmental licenses, authorizations, consents and approvals
necessary, to own its assets and to carry on its business as now conducted, and
is qualified to do business in, and is in good standing in, every jurisdiction
where such qualification is required, except where failure to have such power,
authority, licenses, authorizations, consents, approvals and qualifications,
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 7.02 Authority; Enforceability. The Transactions are within each Loan
Party’s corporate, limited liability company or limited partnership powers and
have been duly authorized by all necessary corporate, limited liability company
and limited partnership and, if required, stockholder, member or partner action
(including, without limitation, any action required to be taken by any class of
directors of the Borrower or any other Person, whether interested or
disinterested, in order to ensure the due authorization of the Transactions).
Each Loan Document and Acquisition Document to which a Loan Party is a party has
been duly executed and delivered by such Loan Party and constitutes a legal,
valid and binding obligation of such Loan Party, enforceable in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

Section 7.03 Approvals; No Conflicts. The Transactions (a) do not require any
consent or approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person (including shareholders or any
class of directors, whether interested or disinterested, of the Borrower or any
other Person), nor is any such consent, approval, registration, filing or other
action necessary for the validity or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby, except such as have been
obtained or made and are in full force and effect other than (i) the recording
and filing of the Security Instruments as required by this Agreement and
(ii) those third party approvals or consents which, if not made or obtained,
would not cause a Default hereunder, could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or do not
have an adverse effect on the enforceability of the Loan Documents, (b) will not
violate any applicable law or regulation or any Organization Document of any
Loan Party or any Subsidiary of the Borrower or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture,
agreement or other instrument binding upon any Loan Party or any Subsidiary of
the Borrower or any Property thereof, or give rise to a right thereunder to
require any payment to be made by such Loan Party or such Subsidiary and
(d) will not result in the creation or imposition of any Lien on any Collateral
or any other Property of the Borrower or any Subsidiary thereof (other than the
Liens created by the Loan Documents).

Section 7.04 Financial Condition; No Material Adverse Change.

(a) The Borrower has heretofore furnished to the Lenders (i) its consolidated
balance sheet and statements of income, stockholders equity and cash flows
(A) as of and for the fiscal year ended December 31, 2009, reported on by KPMG
LLP, independent public accountants, and (B) as of and for the fiscal quarter
and the portion of the fiscal year ended September 30, 2010, certified by its
chief financial officer, and (ii) ASOP’s balance sheet and statements of
operations, changes in members’ equity and cash flows (A) as of and for the
fiscal year ended December 31, 2009, and (B) as of and for the fiscal quarter
and the portion of the fiscal year ended September 30, 2010. The financial
statements described in clause (i) above present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower and its Consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to year-end audit adjustments and the absence
of footnotes in the case of the unaudited quarterly financial statements.

 

59



--------------------------------------------------------------------------------

(b) Since December 31, 2009, (i) there has been no event, development or
circumstance that, individually or in the aggregate, has had or could reasonably
be expected to have a Material Adverse Effect and (ii) the business of the
Borrower and its Subsidiaries has been conducted only in the ordinary course
consistent with past business practices (other than with respect to the
Transactions).

(c) Neither the Borrower nor any Subsidiary has on the date hereof any material
Indebtedness (including Disqualified Capital Stock) or any contingent
liabilities, off-balance sheet liabilities or partnerships, liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except (i) as referred to or reflected
or provided for in the Financial Statements, (ii) Indebtedness owing with
respect to the Senior Notes, (ii) Secured Obligations, and (iii) contingent
payment obligations owing under the Acquisition Documents.

Section 7.05 Litigation.

(a) Except as set forth on Schedule 7.05, there are no (i) actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting any Loan Party, any Subsidiary, ASOP Pipeline or their
respective Properties or the Acquisition Properties as to which there is a
reasonable possibility of an adverse determination that, if adversely
determined, could reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect, (ii) material actions, suits,
investigations or proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of any Loan Party, threatened
against or affecting any Loan Party or any Subsidiary that involve any
Acquisition Document or the Acquisition, or (iii) actions, suits, investigations
or proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting
any Loan Party or any Subsidiary that involve any Loan Document or the
Transactions (other than the Acquisition and the Acquisition Documents).

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 7.05 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

Section 7.06 Environmental Matters. Except for such matters as set forth on
Schedule 7.06 or that, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the Properties are in compliance with all applicable Environmental Laws, the
Borrower and the Subsidiaries have operated the Properties in compliance with
all applicable Environmental Laws, and to the knowledge of the Borrower, the
Properties were operated in compliance with applicable Environmental Laws prior
to the acquisition by the Borrower;

(b) the Borrower and the Subsidiaries have obtained all Environmental Permits
required for their respective operations and each of their Properties, with all
such Environmental Permits being currently in full force and effect, and none of
Borrower or the Subsidiaries has received any written notice or otherwise has
knowledge that any such existing

 

60



--------------------------------------------------------------------------------

Environmental Permit will be revoked or that any application for any new
Environmental Permit or renewal of any existing Environmental Permit will be
protested or denied;

(c) there are no claims, written demands, suits, orders, investigations,
requests for information by a Governmental Authority or proceedings concerning
any violation of, or any liability (including as a potentially responsible
party) under, any applicable Environmental Law that is pending or, to the
Borrower’s knowledge, threatened against the Borrower or any Subsidiary arising
from the ownership or operation of their respective Properties, and to the
Borrower’s knowledge, there are no conditions or circumstances that are
reasonably expected to result in the receipt of such claims, written demands,
suits, orders, investigations, requests for information or proceedings;

(d) to the Borrower’s knowledge, none of the Properties of the Borrower or any
Subsidiary contain any: (i) regulated underground storage tanks; (ii) friable
asbestos-containing materials; (iii) landfills or dumps; (iv) hazardous waste
management units as defined pursuant to the Resource Conservation and Recovery
Act of 1976 or any comparable state law; or (v) sites on or, to Borrower’s
knowledge, nominated for the National Priority List promulgated pursuant to
CERCLA or any state remedial priority list promulgated or published pursuant to
any comparable state law;

(e) since the Borrower’s acquisition of any Property, or to the Borrower’s
knowledge prior to such acquisition, there has been no Release or threatened
Release at any of the Borrower’s or any Subsidiary’s Properties that would
reasonably be expected to result in liability to, or require Remedial Work by,
the Borrower or any Subsidiary at their respective Properties pursuant to
applicable Environmental Law; and there is no on-going Remedial Work at any of
the Borrower’s or any Subsidiary’s Properties;

(f) neither the Borrower nor any Subsidiary has received any written notice
asserting the alleged liability or obligation of such Borrower or other Loan
Party under any applicable Environmental Laws with respect to the presence of
Hazardous Materials at, under or Released or threatened to be Released from any
real properties offsite the Borrower’s or any Subsidiary’s Properties;

(g) to the Borrower’s knowledge, there has been no exposure of any Person or
property to any Hazardous Materials as a result of the operations of any of the
Borrower’s or the Subsidiaries’ Properties that would reasonably be expected to
result in damages or compensation against the Borrower or any Subsidiary; and

(h) the Borrower and the Subsidiaries have provided to the Lenders complete and
correct copies of all environmental site assessment reports, investigations,
studies, and analyses addressing potentially material environmental matters
(including matters relating to any alleged non-compliance with or liability
under Environmental Laws) that are in any of the Borrower’s or the Subsidiaries’
possession or control and relating to their respective Properties or operations
thereon.

Section 7.07 Compliance with the Laws and Agreements; No Defaults.

 

61



--------------------------------------------------------------------------------

(a) Each of the Borrower and each Subsidiary is in compliance with all
Governmental Requirements applicable to it or its Property and all agreements
and other instruments binding upon it or its Property, and possesses all
licenses, permits, franchises, exemptions, approvals and other governmental
authorizations necessary for the ownership of its Property and the conduct of
its business, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(b) Neither the Borrower nor any Subsidiary is in default nor has any event or
circumstance occurred which, but for the expiration of any applicable grace
period or the giving of notice, or both, would constitute a default or would
require the Borrower or a Subsidiary to Redeem or make any offer to Redeem
(except as permitted by Section 9.04(b)(i)) under any indenture, note, credit
agreement or instrument pursuant to which any Material Indebtedness is
outstanding or by which the Borrower or any Subsidiary or any of their
Properties is bound.

(c) No Default has occurred and is continuing.

Section 7.08 Investment Company Act. Neither the Borrower nor any Subsidiary is
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of, or subject to regulation under, the Investment Company
Act of 1940, as amended.

Section 7.09 Taxes. The Borrower and each of its Subsidiaries has timely filed
or caused to be filed all Tax returns and reports required to have been filed by
it and has paid or caused to be paid all Taxes required to have been paid by it,
except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which the Borrower or such Subsidiary, as applicable, has
established on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. The reserves on
the books of the Borrower and its Subsidiaries in respect of Taxes and other
governmental charges have been established in accordance with GAAP. No Tax Lien
(other than an Excepted Lien) has been filed and, to the knowledge of the
Borrower, no claim is being asserted in writing with respect to any such Tax.

Section 7.10 ERISA.

(a) The Borrower, the Subsidiaries and each ERISA Affiliate have complied in all
material respects with ERISA and, where applicable, the Code regarding each
Plan.

(b) Each Plan is, and has been, established and maintained in substantial
compliance with its terms, ERISA and, where applicable, the Code.

(c) No act, omission or transaction has occurred in respect of a Plan which
could result in imposition on the Borrower, any Subsidiary or any ERISA
Affiliate (whether directly or indirectly) of (i) either a material civil
penalty assessed pursuant to subsections (c), (i), (l) or (m) of Section 502 of
ERISA or a material tax imposed pursuant to Chapter 43 of Subtitle D of the Code
or (ii) material breach of fiduciary duty liability damages under Section 409 of
ERISA.

 

62



--------------------------------------------------------------------------------

(d) Full payment when due has been made of all material amounts which the
Borrower, the Subsidiaries or any ERISA Affiliate is required under the terms of
each Plan or applicable law to have paid as contributions to such Plan as of the
date hereof.

(e) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains, or contributes to an employee welfare benefit plan, as defined in
Section 3(1) of ERISA, including, without limitation, any such plan maintained
to provide benefits to former employees of such entities, that may not be
terminated by the Borrower, a Subsidiary or any ERISA Affiliate in its sole
discretion at any time without any material liability.

(f) Neither the Borrower, the Subsidiaries nor any ERISA Affiliate sponsors,
maintains or contributes to, or has at any time in the six-year period preceding
the date hereof sponsored, maintained or contributed to, any employee pension
benefit plan, as defined in Section 3(2) of ERISA, that is subject to Title IV
of ERISA, Section 302 of ERISA or Section 412 of the Code.

Section 7.11 Disclosure; No Material Misstatements. The Borrower and each
Subsidiary has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it is
subject, and all other matters known to it with respect to the Borrower and the
Subsidiaries, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished in writing by or on
behalf of the Borrower or any Subsidiary to the Administrative Agent or any
Lender or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan Document or delivered hereunder or under any other
Loan Document (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to pro forma financial statements and projected financial information,
the Borrower represents only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time.

Section 7.12 Insurance. The Borrower has, and has caused all of its Subsidiaries
to have, (a) all insurance policies sufficient for the compliance by each of
them with all material Governmental Requirements and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that are usually insured against by
companies similarly situated and engaged in the same or a similar business for
the assets and operations of the Borrower and its Subsidiaries. The
Administrative Agent and the Lenders have been named as additional insureds in
respect of such liability insurance policies and the Administrative Agent has
been named as loss payee with respect to Property loss insurance.

Section 7.13 Restriction on Liens. Neither the Borrower nor any other Loan Party
is a party to any material agreement or arrangement (other than Capital Leases
and other contracts creating Liens permitted by Section 9.03(d), but then only
on the Property subject to such Liens), or subject to any order, judgment, writ
or decree, which either restricts or purports to restrict its

 

63



--------------------------------------------------------------------------------

ability to grant Liens to the Administrative Agent and the Lenders on or in
respect of their Properties to secure the Secured Obligations and the Loan
Documents.

Section 7.14 Subsidiaries; Foreign Operations. Except as set forth on Schedule
7.14 or as disclosed in writing to the Administrative Agent (which shall
promptly furnish a copy to the Lenders) after the Effective Date, which shall be
a supplement to Schedule 7.14, the Borrower has no Subsidiaries. The Borrower
has no Immaterial Subsidiaries or Foreign Subsidiaries other than the
Subsidiaries designated as such on Schedule 7.14 (as in effect on the Effective
Date).

Section 7.15 Location of Business and Offices. The Borrower’s jurisdiction of
organization is Delaware; the name of the Borrower as listed in the public
records of its jurisdiction of organization is Energy Partners, Ltd.; and the
organizational identification number of the Borrower in its jurisdiction of
organization is 2863545 (or, in each case, as set forth in a notice delivered to
the Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01). The Borrower’s principal place of business and chief executive
offices are located at the address specified in Section 12.01 (or as set forth
in a notice delivered pursuant to Section 8.01(m) and Section 12.01(c)). Each
Subsidiary’s (other than Immaterial Subsidiaries) jurisdiction of organization,
name as listed in the public records of its jurisdiction of organization,
organizational identification number in its jurisdiction of organization, and
the location of its principal place of business and chief executive office is
stated on Schedule 7.14 (or as set forth in a notice delivered to the
Administrative Agent pursuant to Section 8.01(m) in accordance with
Section 12.01).

Section 7.16 Properties; Titles, Etc.

(a) Each of the Borrower and the other Loan Parties has good and defensible
title to, or valid leasehold interests in, the Oil and Gas Properties evaluated
in the most recently delivered Reserve Report(s) (except for those Properties
that have been disposed of since the date of such Reserve Report(s) in
accordance with this Agreement or leases which have expired in accordance with
their terms) and good title to, or valid leasehold interests in, licenses of, or
rights to use, all its material personal Properties, in each case, free and
clear of all Liens except Liens permitted by Section 9.03. After giving full
effect to the Excepted Liens, the Borrower or the Loan Party specified as the
owner owns the net interests in production attributable to the Hydrocarbon
Interests as reflected in the most recently delivered Reserve Report(s) (except
for those Properties that have been disposed of since the date of such Reserve
Report(s) in accordance with this Agreement or leases which have expired in
accordance with their terms), and the ownership of such Oil and Gas Properties
shall not in the aggregate in any material respect obligate the Borrower or such
Loan Property to bear the costs and expenses relating to the maintenance,
development and operations of any such Oil and Gas Property in an amount in
excess of the working interest of such Oil and Gas Property set forth in the
most recently delivered Reserve Report(s) that is not offset by a corresponding
proportionate increase in the Borrower’s or such Loan Party’s net revenue
interest in such Oil and Gas Property.

(b) All leases and agreements necessary to conduct the business of the Borrower
and the Subsidiaries are valid and subsisting, in full force and effect, and
there exists no default by the Borrower or any Subsidiary, or to the knowledge
of the Borrower, no default by any other party thereto or any event or
circumstance which with the giving of notice or the

 

64



--------------------------------------------------------------------------------

passage of time or both would give rise to a default under any such lease or
leases, which, individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect.

(c) The rights and Properties presently owned, leased or licensed by the
Borrower and the Subsidiaries including, without limitation, all easements and
rights of way, include all rights and Properties necessary to permit the
Borrower and the Subsidiaries to conduct their businesses in all material
respects in the manner as their respective businesses have been conducted prior
to the date hereof.

(d) The Borrower and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual Property
material to its business, and the use thereof by the Borrower and such
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, could not reasonably
be expected to result in a Material Adverse Effect. The Borrower and its
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, seismic data,
maps, interpretations and other technical information used in their businesses
as presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.

Section 7.17 Maintenance of Oil and Gas Properties. Except for such acts or
failures to act as, individually or in the aggregate, could not be reasonably
expected to have a Material Adverse Effect, the Oil and Gas Properties of the
Borrower and its Subsidiaries (and Oil and Gas Properties unitized therewith)
have been maintained, operated and developed in a good and workmanlike manner
and in conformity with all Governmental Requirements and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of such
Oil and Gas Properties. Specifically in connection with the foregoing, except
for those as, individually or in the aggregate, could not be reasonably expected
to have a Material Adverse Effect, (i) no Oil and Gas Property of the Borrower
or any Subsidiary is subject to having allowable production reduced below the
full and regular allowable (including the maximum permissible tolerance) because
of any overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Oil and Gas Properties of the
Borrower and its Subsidiaries (or Oil and Gas Properties unitized therewith) is
deviated from the vertical more than the maximum permitted by Governmental
Requirements, and such wells are, in fact, bottomed under and are producing
from, and the well bores are wholly within, such Oil and Gas Properties (or in
the case of wells located on Oil and Gas Properties unitized therewith, such
unitized Oil and Gas Properties). All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by the Borrower or any of its Subsidiaries that are necessary to
conduct normal operations are being maintained in a state adequate to conduct
normal operations, and with respect to such of the foregoing which are operated
by the Borrower or any of its Subsidiaries, in a manner consistent with the
Borrower’s or its Subsidiaries’ past practices (other than those the failure of
which to maintain in accordance with this Section 7.17, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect).

 

65



--------------------------------------------------------------------------------

Section 7.18 Gas Imbalances, Prepayments. Except as set forth on Schedule 7.18
or on the most recent certificate delivered pursuant to Section 8.12(c), on a
net basis there are no gas imbalances, take or pay or other prepayments which
would require the Borrower or any of its Subsidiaries to deliver Hydrocarbons
produced from the Oil and Gas Properties at some future time without then or
thereafter receiving full payment therefor exceeding one-fourth (1/4) bcf of gas
(on an mcf equivalent basis) in the aggregate.

Section 7.19 Marketing of Production. Except for contracts listed on Schedule
7.19, and thereafter either disclosed in writing to the Administrative Agent or
included in the most recently delivered Reserve Report(s) (with respect to all
of which contracts the Borrower represents that it or its Subsidiaries are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on one hundred
twenty (120) days notice or less without penalty or detriment for the sale of
production from the Borrower’s or its Subsidiaries’ Hydrocarbons (including,
without limitation, calls on or other rights to purchase, production, whether or
not the same are currently being exercised) that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

Section 7.20 Security Instruments.

(a) Guaranty and Collateral Agreement. The provisions of the Guaranty and
Collateral Agreement are effective to create, in favor of the Administrative
Agent for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on, and security interest in, all of the Collateral covered thereby, and
(i) when financing statements and other filings in appropriate form are filed in
the offices specified in the Guaranty and Collateral Agreement and (ii) upon the
taking of possession or control by the Administrative Agent of the Collateral
with respect to which a security interest may be perfected only by possession or
control (which possession or control shall be given to the Administrative Agent
to the extent possession or control by the Administrative Agent is required by
the Guaranty and Collateral Agreement), the Liens created by the Guaranty and
Collateral Agreement shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the Loan Parties in the
Collateral covered thereby (other than such Collateral in which a security
interest cannot be perfected under the Uniform Commercial Code as in effect at
the relevant time in the relevant jurisdiction), in each case free of all Liens
other than Liens permitted on Collateral pursuant to Section 9.03, and prior and
superior to all other Liens other than Liens permitted on Collateral by
Section 9.03.

(b) Mortgages. Each Mortgage is effective to create, in favor of the
Administrative Agent (or such other trustee as may be required or desired under
local law) for the benefit of the Secured Parties, legal, valid and enforceable
Liens on, and security interests in, all of the Mortgaged Property thereunder,
subject only to Excepted Liens, and when the Mortgages are filed in the offices
specified on Schedule 7.20 (or, in the case of any Mortgage executed and
delivered after the date thereof in accordance with the provisions of
Section 8.11 and Section 8.14, when such Mortgage is filed in the appropriate
offices), the Mortgages shall constitute fully perfected Liens on, and security
interests in, all right, title and interest of the

 

66



--------------------------------------------------------------------------------

Borrower and Subsidiaries in the Mortgaged Property, in each case prior and
superior in right to any other person, other than Excepted Liens.

(c) Valid Liens. Each Security Instrument delivered pursuant to Sections
Section 8.11 and Section 8.14 (other than the Guaranty and Collateral Agreement
or any Mortgage), upon execution and delivery thereof, are effective to create
in favor of the Administrative Agent, for the benefit of the Secured Parties,
legal, valid and enforceable Liens on, and security interests in, all of the
Collateral thereunder, and when all appropriate filings or recordings are made
in the appropriate offices as may be required under applicable Governmental
Requirements, such Security Instruments will constitute fully perfected first
priority Liens on, and security interests in, all right, title and interest of
the Loan Parties in such Collateral, in each case with no other Liens except for
applicable Liens permitted on Collateral pursuant to Section 9.03.

Section 7.21 Hedging Agreements. Schedule 7.21, as of the date hereof, and after
the date hereof, each report required to be delivered by the Borrower pursuant
to Section 8.01(e), sets forth, a true and complete list of all Hedging
Agreements of the Borrower and each Subsidiary in effect on the date of such
report, the material terms thereof (including the type, term, agreement date,
settlement date, and notional amounts or volumes), all credit support relating
thereto (including any margin required or supplied) and the counterparty to each
such agreement.

Section 7.22 Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to refinance the Indebtedness of the
Borrower under the Existing Credit Agreement, (b) for the Acquisition, (c) for
the acquisition and development by the Borrower and its Subsidiaries of other
exploration and production properties, and for general corporate purposes of the
Borrower and its Subsidiaries. The Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying margin stock (within the meaning of Regulation T, U or X of
the Board). No part of the proceeds of any Loan or Letter of Credit will be used
for any purpose which violates the provisions of Regulations T, U or X of the
Board.

Section 7.23 Solvency. Each Loan Party is Solvent. As of the date hereof, no
Loan Party is planning to take any action described in Section 10.01(h) or
Section 10.01(i).

Section 7.24 Acquisition. The copies of the Acquisition Documents previously
delivered by the Borrower to the Administrative Agent are true, accurate and
complete and have not been amended or modified in any manner, other than
pursuant to amendments or modifications that individually or in the aggregate
are not materially adverse to the Lenders.

Section 7.25 Foreign Corrupt Practices. Neither the Borrower nor any of its
Subsidiaries, nor any director, officer, agent, employee or Affiliate of the
Borrower or any of its Subsidiaries is aware of or has taken any action,
directly or indirectly, that would result in a material violation by such
Persons of the FCPA, including without limitation, making use of the mails or
any means or instrumentality of interstate commerce corruptly in furtherance of
an offer, payment, promise to pay or authorization of the payment of any money,
or other property,

 

67



--------------------------------------------------------------------------------

gift, promise to give, or authorization of the giving of anything of value to
any “foreign official” (as such term is defined in the FCPA) or any foreign
political party or official thereof or any candidate for foreign political
office, in contravention of the FCPA; and, the Borrower and its Subsidiaries,
and to the knowledge of the Borrower, its Affiliates (other than the
Subsidiaries), have conducted their business in material compliance with the
FCPA and have instituted and maintain policies and procedures designed to
ensure, and which are reasonably expected to continue to ensure, continued
compliance therewith.

Section 7.26 Anti-Terrorism Laws.

(a) The Borrower is not, and to the knowledge of the Borrower, none of the
Borrower’s Affiliates, officers or directors is in violation of any Governmental
Requirement relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including Executive Order No. 13224 on Terrorist Financing, effective
September 24, 2001 (the “Executive Order”), the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001, Public Law 107-56, and the Trading with the Enemy Act, 50
U.S.C. App. 1 et seq., in each case, as amended from time to time.

(b) The Borrower is not, and to the knowledge of the Borrower, no Affiliate,
officer, director, broker or other agent of the Borrower acting or benefiting in
any capacity in connection with the Loans is any of the following:

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in the Executive Order; or

(v) a Person that is named as a “specially designated national and blocked
Person” on the most current list published by the U.S. Treasury Department
Office of Foreign Assets Control (“OFAC”) at its official website or any
replacement website or other replacement official publication of such list.

(c) No Loan Party and, to the knowledge of the Borrower, no broker or other
agent of any Loan Party acting in any capacity in connection with the Loans
(i) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in
paragraph (b) above, (ii) deals in, or otherwise engages in any transaction
relating to, any Property or interests in Property blocked pursuant to the
Executive Order, or (iii) engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.

 

68



--------------------------------------------------------------------------------

ARTICLE VIII

AFFIRMATIVE COVENANTS

Until the Aggregate Maximum Credit Amounts have expired or been terminated and
the principal of and interest on each Loan and all fees payable hereunder and
all other amounts payable under the Loan Documents shall have been paid in full
(other than contingent indemnification obligations for which no claim has been
made) and all Letters of Credit (other than those that have been fully cash
collateralized or with respect to which a backstop letter of credit has been
provided to the applicable Issuing Bank, in each case, on customary terms
reasonably acceptable to each applicable Issuing Bank) shall have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders, the Administrative Agent and the Issuing
Banks that:

Section 8.01 Financial Statements; Other Information. The Borrower will furnish
to the Administrative Agent and each Lender:

(a) Annual Financial Statements. Within ninety (90) days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, all reported on by KPMG LLP or other independent
public accountants of recognized national standing or another accounting firm
selected by the Borrower and reasonably acceptable to the Administrative Agent
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
Consolidated Subsidiaries on a consolidated basis, in accordance with GAAP
consistently applied.

(b) Quarterly Financial Statements. Within forty-five (45) days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its Consolidated Subsidiaries on a
consolidated basis, in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes.

(c) Certificate of Financial Officer — Compliance. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer in substantially the form of Exhibit D-2
hereto (i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto, (ii) certifying that the representations and
warranties of the Loan Parties set forth in this Agreement and in the other Loan
Documents are true and correct in all material respects (except that any such
representations and warranties that are qualified by materiality are true and
correct in all respects), except to the extent any such

 

69



--------------------------------------------------------------------------------

representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties continue to be true and correct
in all material respects (except that any such representations and warranties
that are qualified by materiality are true and correct in all respects) as of
such specified earlier date, (iii) setting forth reasonably detailed
calculations demonstrating compliance with Section 9.01, (iv) setting forth
(A) the aggregate amount of the obligations of the Borrower and its Subsidiaries
with respect to surety bonds, and (B) the aggregate amount of such obligations
that (1) are contingent, (2) are due and payable, and (3) constitute
Indebtedness under clause (b) of the definition of Indebtedness, and (v) stating
whether any change in GAAP or in the application thereof has occurred since the
date of the audited financial statements referred to in Section 7.04 and, if any
such change has occurred, specifying the effect of such change on the financial
statements accompanying such certificate.

(d) [Reserved]

(e) Certificate of Financial Officer — Hedging Agreements. Concurrently with any
delivery of financial statements under Section 8.01(a) or Section 8.01(b), a
certificate of a Financial Officer of the Borrower, in substantially the form of
Exhibit D-3 hereto, setting forth as of a recent date, a true and complete list
of all Hedging Agreements of the Borrower and each Subsidiary and setting forth
the type, term, agreement date, settlement date, notional amounts or volumes,
all credit support relating thereto (including any margin required or supplied)
and the counterparty of each such agreement.

(f) Certificate of Insurer — Insurance Coverage. Concurrently with any delivery
of financial statements under Section 8.01(a), a certificate of insurance
coverage from each insurer with respect to the insurance required by
Section 8.07, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies.

(g) Other Accounting Reports. Promptly upon receipt thereof, a copy of each
other report or letter (except standard and customary correspondence) submitted
to the Borrower or any of its Subsidiaries by independent accountants in
connection with any annual, interim or special audit made by them of the books
of the Borrower or any such Subsidiary, and a copy of any response by, or on
behalf of, the Borrower or any such Subsidiary to such letter or report.

(h) SEC and Other Filings; Reports to Shareholders. Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by the Borrower or any Subsidiary thereof
with the SEC, or with any national or foreign securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be.

(i) Notices Under Material Instruments. Promptly after the furnishing thereof,
copies of any financial statement, report or notice furnished to or by any
Person pursuant to the terms of any preferred stock designation, indenture, loan
or credit or other similar agreement evidencing Material Indebtedness and not
otherwise required to be furnished to the Lenders pursuant to any other
provision of this Agreement.

 

70



--------------------------------------------------------------------------------

(j) Lists of Purchasers. If requested by the Administrative Agent, concurrently
with the delivery of any Reserve Report to the Administrative Agent pursuant to
Section 8.12, a list of all Persons purchasing Hydrocarbons from the Borrower or
any Subsidiary since the date of the last Reserve Report delivered.

(k) Notice of Sales of Oil and Gas Properties and Borrowing Base Hedge Unwind.
In the event the Borrower or any Subsidiary intends to (i) sell, transfer,
assign or otherwise dispose of any Oil or Gas Properties or any Equity Interests
in any Subsidiary in accordance with Section 9.12(h) or (ii) Unwind a Borrowing
Base Hedging Contract, the Borrower shall, or shall cause its applicable
Subsidiary to, provide five (5) Business Days’ prior written notice of such
disposition or Unwind, as applicable, the price thereof, the anticipated date of
closing and any other details thereof reasonably requested by the Administrative
Agent or any Lender.

(l) Notice of Casualty Events. Prompt written notice, and in any event within
five (5) Business Days, of the occurrence of any Casualty Event or the
commencement of any action or proceeding that could reasonably be expected to
result in a Casualty Event.

(m) Information Regarding Loan Parties. Prompt written notice (and in any event
at least ten (10) days prior thereto) of any change (i) in any Loan Party’s
corporate, limited liability company or limited partnership name, (ii) in the
location of any Loan Party’s chief executive office or principal place of
business, (iii) in any Loan Party’s jurisdiction in which such Person is
incorporated or formed, (iv) in any Loan Party’s organizational identification
number in such Person’s jurisdiction of organization, and (v) in any Loan
Party’s United States federal taxpayer identification number.

(n) Production Report and Lease Operating Statements. Within forty-five
(45) days after the end of each fiscal quarter, a report setting forth for such
quarter, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for such quarter from the Oil and Gas Properties described in the most recent
Reserve Report, and setting forth the related ad valorem, severance and
production taxes and lease operating expenses attributable thereto and incurred
for such quarter.

(o) Notices of Certain Changes. Promptly, but in any event within five
(5) Business Days after the execution thereof, copies of any material amendment,
modification or supplement to the certificate or articles of incorporation,
by-laws, any preferred stock designation or any other Organization Document of
the Borrower or any other Loan Party.

(p) Notices Relating to Acquisition. In the event that after the Effective Date:
(i) the Borrower is required or elects to purchase any of the Acquisition
Properties which had been excluded from, or return any of the Acquisition
Properties which had been included in, the Acquisition Properties in accordance
with the terms of the Acquisition Documents, or (ii) the Borrower is required to
honor any preferential purchase right in respect of any Acquisition Property
which has not been waived, then, in each such case, the Borrower shall promptly
give the Administrative Agent notice in reasonable detail of such circumstances.

 

71



--------------------------------------------------------------------------------

(q) BOEMRE. Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), copies of the most recent plans (as amended
or supplemented) submitted to the BOEMRE with respect to the plugging and
abandonment obligations of the Borrower and any of its Subsidiaries. Promptly
after receipt of notice thereof after the date hereof from the BOEMRE, notice of
any increase in the aggregate amount of bonds that the Borrower and its
Subsidiaries are required to provide to the BOEMRE.

(r) Other Requested Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower and its Subsidiaries (including, without limitation,
any Plan and any reports or other information required to be filed with respect
thereto under the Code or under ERISA) or compliance with the terms of this
Agreement or any other Loan Document, as the Administrative Agent or any Lender
may reasonably request.

Information required to be furnished pursuant to clauses (a), (b) or (h) above
shall be deemed to have been delivered on the date on which the Borrower
provides notice to Administrative Agent that such information has been posted on
the Borrower’s website on the Internet at http://www. eplweb.com or the website
of the SEC at http://ww.sec.gov; provided that such notice may be included in a
certificate delivered pursuant to Section 8.01(c).

Section 8.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

(a) after a Responsible Officer obtains knowledge thereof, the occurrence of any
Default;

(b) the filing or commencement of, or the threat in writing of, any action,
suit, proceeding, investigation or arbitration by or before any arbitrator or
Governmental Authority against or affecting the Borrower, any Subsidiary or, to
the knowledge of a Responsible Officer of the Borrower, any other Affiliate of
the Borrower, not previously disclosed in writing to the Lenders or any material
adverse development in any action, suit, proceeding, investigation or
arbitration (whether or not previously disclosed to the Lenders) that, in either
case, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect; and

(c) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 8.03 Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things necessary to preserve,
renew and keep in full force and effect its legal existence and the rights,
licenses, permits, privileges and franchises material to the conduct of its
business and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify, individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect; provided that

 

72



--------------------------------------------------------------------------------

the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.11.

Section 8.04 Payment of Obligations. The Borrower will, and will cause each
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Subsidiaries, before the same shall become delinquent or in
default, except where (a) the validity or amount thereof is being contested in
good faith by appropriate proceedings, (b) the Borrower or such Subsidiary has
established on its books adequate reserves with respect thereto in accordance
with GAAP or (c) the failure to make payment pending such contest, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect or result in the seizure or sale by a Governmental Authority of
any Property of the Borrower or any Subsidiary.

Section 8.05 [Reserved]

Section 8.06 Operation and Maintenance of Properties. The Borrower, at its own
expense, will, and will cause each Subsidiary to, except where the failure to
comply, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect:

(a) operate its Oil and Gas Properties and other Properties or cause such Oil
and Gas Properties and other Properties to be operated in a careful and
efficient manner in accordance with the practices of the industry and in
compliance with all applicable contracts and agreements and in compliance with
all Governmental Requirements, including, without limitation, applicable
proration requirements and Environmental Laws, and all applicable laws, rules
and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom;

(b) keep and maintain all Property used or to be used in the conduct of its
business in good working order and condition (ordinary wear and tear excepted)
and preserve, maintain and keep in good repair, working order and efficiency
(ordinary wear and tear excepted) all of its material Oil and Gas Properties and
other material Properties;

(c) promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
indebtedness accruing under the leases or other agreements affecting or
pertaining to its Oil and Gas Properties and will do all other things necessary
to keep unimpaired their rights with respect thereto and prevent any forfeiture
thereof or default thereunder; and

(d) promptly perform or make reasonable and customary efforts to cause to be
performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties.

provided, that, to the extent the Borrower is not the operator of any Oil and
Gas Property, the Borrower shall use reasonable efforts to cause the operator to
comply with this Section 8.06.

 

73



--------------------------------------------------------------------------------

Section 8.07 Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as are customarily maintained by companies
of similar size engaged in the same or similar businesses operating in the same
or similar locations. The Borrower shall cause the loss payable clauses or
provisions in said insurance policy or policies insuring any of the Collateral
to be endorsed in favor of and made payable to the Administrative Agent as its
interests may appear, and such policies shall (a) name the Administrative Agent
as an “additional insured” or “loss payee,” as applicable, and (b) provide
(unless not available on commercial terms) that the insurer will endeavor to
give at least thirty (30) days’ prior notice of any cancellation to the
Administrative Agent.

Section 8.08 Books and Records; Inspection Rights. The Borrower will, and will
cause each Subsidiary to, keep proper books of record and account in which full,
true and correct entries are made of all dealings and transactions in relation
to its business and activities. The Borrower will, and will cause each
Subsidiary to, permit any representatives designated by the Administrative Agent
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times and as often as reasonably requested;
provided, that so long as no Event of Default has occurred and is continuing,
the Loan Parties shall not be required to reimburse the Administrative Agent for
more than one (1) inspection during any fiscal year.

Section 8.09 Compliance with Laws. The Borrower will, and will cause its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its Property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 8.10 Environmental Matters.

(a) The Borrower shall at its sole expense: (i) comply, and shall cause its
Properties and operations and each Subsidiary and its Properties and operations
to comply, with applicable Environmental Laws, the breach of which, individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect; (ii) not Release or threaten to Release, and shall cause each Subsidiary
not to Release or threaten to Release, any Hazardous Material on, under, about
or from any of the Borrower’s or its Subsidiaries’ Properties or any other
property offsite the Property to the extent caused by the Borrower’s or any of
its Subsidiaries’ operations except in compliance with applicable Environmental
Laws, the Release or threatened Release of which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
(iii) timely obtain or file, and shall cause each Subsidiary to timely obtain or
file, all Environmental Permits to be obtained or filed in connection with the
operation or use of the Borrower’s or its Subsidiaries’ Properties, which
failure to obtain or file, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect; and (iv) promptly commence and
diligently prosecute to completion, and shall cause each Subsidiary to promptly
commence and diligently prosecute to completion, any assessment, evaluation,
investigation, monitoring, containment, cleanup, removal, repair, restoration,
remediation or other remedial obligations (collectively, the “Remedial Work”) in
the event such Remedial Work is required under applicable Environmental Laws
because of or in connection

 

74



--------------------------------------------------------------------------------

with the Release or threatened Release of Hazardous Material on, under, about or
from any of the Borrower’s or its Subsidiaries’ Properties, which failure to
commence and diligently prosecute to completion, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

(b) The Borrower will promptly, but in no event later than five (5) days of the
occurrence of a triggering event, notify the Administrative Agent and the
Lenders in writing of any action or investigation initiated, commenced or
threatened in writing by any Governmental Authority or any demand or lawsuit
initiated, commenced or threatened in writing by any landowner or other third
party against the Borrower or its Subsidiaries or their Properties of which the
Borrower has knowledge in connection with any Environmental Laws if the Borrower
could reasonably anticipate that such action will result in liability in excess
of $1,000,000, not fully covered by insurance, subject to normal deductibles.

(c) The Borrower will, and will cause each Subsidiary to, provide any
environmental assessments, audits and tests obtained by the Borrower or any
Subsidiary in connection with any future acquisitions of Oil and Gas Properties
or other Properties to the Administrative and the Lenders.

(d) To the extent the Borrower is not the operator of any Oil and Gas Property,
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 8.10.

Section 8.11 Further Assurances.

(a) The Borrower at its sole expense will, and will cause each Subsidiary to,
promptly execute and deliver to the Administrative Agent all such other
documents, agreements and instruments reasonably requested by the Administrative
Agent to comply with, cure any defects or accomplish the covenants and
agreements of the Borrower or any Subsidiary, as the case may be, in the Loan
Documents, including the Notes, or to further evidence and more fully describe
the Collateral intended as security for the Secured Obligations, or to correct
any omissions in this Agreement or the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to this Agreement or any of the
Security Instruments or the priority thereof, or to make any recordings, file
any notices or obtain any consents, all as may be reasonably necessary or
appropriate, in the sole discretion of the Administrative Agent, in connection
therewith.

(b) The Borrower hereby authorizes the Administrative Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or
any part of the Collateral without the signature of the Borrower or any of its
Subsidiaries where permitted by law. A carbon, photographic or other
reproduction of the Security Instruments or any financing statement covering
such Collateral or any part thereof shall be sufficient as a financing statement
where permitted by law.

Section 8.12 Reserve Reports.

(a) On or before April 1st and October 1st of each year, commencing April 1,
2011, the Borrower shall furnish to the Administrative Agent and the Lenders a
Reserve Report

 

75



--------------------------------------------------------------------------------

evaluating ninety-five percent (95%) of the value of the Oil and Gas Properties
of the Borrower and the other Loan Parties as of the immediately preceding
January 1st and July 1st. The Reserve Report as of January 1 of each year shall
be prepared by one or more Approved Petroleum Engineers, and the July 1 Reserve
Report of each year shall be prepared by or under the supervision of the chief
engineer of the Borrower.

(b) In the event of an Interim Redetermination, the Borrower shall furnish to
the Administrative Agent a Reserve Report prepared by or under the supervision
of the chief engineer of the Borrower who shall certify such Reserve Report to
be true and accurate and to have been prepared in accordance with the procedures
used in the immediately preceding January 1 Reserve Report. For any Interim
Redetermination requested by the Administrative Agent or the Borrower pursuant
to Section 2.07(b), the Borrower shall provide such Reserve Report with an “as
of” date as required by the Administrative Agent as soon as possible, but in any
event no later than forty-five (45) days following the receipt of such request.

(c) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer of
the Borrower certifying on behalf of the Borrower that in all material respects:
(i) the information contained in the Reserve Report and any other information
delivered in connection therewith is true and correct, (ii) the Borrower or
other Loan Parties own good and defensible title to the Oil and Gas Properties
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to its Oil and Gas Properties evaluated in such Reserve Report which
would require the Borrower or any Loan Party to deliver Hydrocarbons either
generally or produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (iv) none of their
Oil and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list all of its Oil and Gas Properties sold and in such detail
as reasonably required by the Administrative Agent, and (v) attached thereto is
a schedule of the Oil and Gas Properties evaluated by such Reserve Report that
are Mortgaged Properties and demonstrating the percentage of the Borrowing Base
that the value of such Mortgaged Properties represent in compliance with
Section 8.14(a).

Section 8.13 Title Information.

(a) On or before the delivery to the Administrative Agent of each Reserve Report
required by Section 8.12(a), the Borrower will deliver title information in form
and substance reasonably acceptable to the Administrative Agent covering enough
of the Oil and Gas Properties evaluated by such Reserve Report that were not
included in the immediately preceding Reserve Report, so that the Administrative
Agent shall have received together with title information previously delivered
to the Administrative Agent, reasonably satisfactory title information on at
least 85% of the total value of the Oil and Gas Properties evaluated by such
Reserve Report.

(b) If the Borrower has provided title information for additional Properties
under Section 8.13(a), the Borrower shall, within sixty (60) days of notice from
the

 

76



--------------------------------------------------------------------------------

Administrative Agent that title defects or exceptions exist with respect to such
additional Properties that are not Excepted Liens, either (i) cure any such
title defects or exceptions (including defects or exceptions as to priority)
which are not permitted by Section 9.03 raised by such information,
(ii) substitute acceptable Mortgaged Properties having an equivalent or greater
value with no title defects or exceptions except for Excepted Liens or
(iii) deliver title information in form and substance reasonably acceptable to
the Administrative Agent so that the Administrative Agent shall have received,
together with title information previously delivered to the Administrative
Agent, reasonably satisfactory title information on at least 85% of the value of
the Oil and Gas Properties evaluated by such Reserve Report.

(c) If the Borrower is unable to cure any title defect that is not an Excepted
Lien and that is requested by the Administrative Agent to be cured within the
60-day period or the Borrower does not comply with the requirements to provide
reasonably acceptable title information covering 85% of the value of the Oil and
Gas Properties evaluated in the most recent Reserve Report, such failure shall
not be a Default or Event of Default, but instead the Administrative Agent
and/or the Majority Lenders shall have the right to exercise the remedy
described in the immediately succeeding sentence in their sole discretion from
time to time, and any failure to so exercise such remedy at any time shall not
be a waiver as to future exercise of such remedy by the Administrative Agent or
the Lenders; provided that if such title defects (excluding Excepted Liens)
and/or failure to provide reasonably acceptable title information related to Oil
and Gas Properties that in the aggregate represent greater than 25% of the value
of the Oil and Gas Properties evaluated in the most recent Reserve Report, such
circumstance shall constitute a Default under this Section 8.13(c). To the
extent that the Administrative Agent or the Majority Lenders are not reasonably
satisfied with title to any Mortgaged Property after the 60-day period has
elapsed, such unacceptable Mortgaged Property shall not count towards the 85%
requirement, and the Administrative Agent may send a notice to the Borrower and
the Lenders that the then outstanding Borrowing Base shall be reduced by an
amount as determined by the Required Lenders to cause the Borrower to be in
compliance with the requirement to provide reasonably acceptable title
information on 85% of the value of the Oil and Gas Properties. This new
Borrowing Base shall become effective immediately after receipt of such notice.

Section 8.14 Additional Collateral; Additional Guarantors; Additional Mortgaged
Property.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Mortgaged Properties (as
described in Section 8.12(c)(vi)) to ascertain whether the Mortgaged Properties
represent at least 85% of the total value of the Oil and Gas Properties
evaluated in the most recently completed Reserve Report after giving effect to
exploration and production activities, acquisitions, dispositions and
production. In the event that the Mortgaged Properties do not represent at least
85% of such total value, then the Borrower shall, and /or shall cause the other
Loan Parties to, grant, within thirty (30) days of delivery of the certificate
required under Section 8.12(c), to the Administrative Agent as security for the
Secured Obligations a first-priority Lien interest (provided that Excepted Liens
may exist) on additional Oil and Gas Properties not already subject to a Lien of
the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least 85% of such total value. All such Liens will
be created and

 

77



--------------------------------------------------------------------------------

perfected by and in accordance with the provisions of deeds of trust, security
agreements and financing statements or other Security Instruments, all in form
and substance reasonably satisfactory to the Administrative Agent and in
sufficient executed (and acknowledged where necessary or appropriate)
counterparts for recording purposes. In order to comply with the foregoing, if
any Domestic Subsidiary places a Lien on its Oil and Gas Properties and such
Domestic Subsidiary is not a Guarantor, then it shall become a Guarantor and
comply with Section 8.14(b).

(b) The Borrower shall promptly cause each Domestic Subsidiary (other than any
Immaterial Subsidiary) now existing or hereafter created or acquired to
guarantee the Secured Obligations pursuant to the Guaranty and Collateral
Agreement. In connection with each such guaranty, the Borrower shall, or shall
cause, as applicable: (i) such Domestic Subsidiary to assume the obligations
under the Guaranty and Collateral Agreement and this Agreement applicable to a
Guarantor by executing and delivering a supplement or joinder to the Guaranty
and Collateral Agreement and such other Security Instruments (in proper form for
filing, registration or recordation, as applicable) as are requested by the
Administrative Agent, each in form and substance satisfactory to the
Administrative Agent, and take such actions necessary or advisable to grant to
the Administrative Agent for the benefit of the Secured Parties a first
priority, perfected Lien (subject, with respect to priority, to Liens permitted
on Collateral by Section 9.03) on all of the tangible and intangible Property of
such Domestic Subsidiary, other than Excluded Property (as defined in the
Guaranty and Collateral Agreement) and Oil and Gas Properties not required to be
mortgaged hereunder, (ii) each owner of Equity Interests in such Domestic
Subsidiary to pledge such Equity Interests (including, without limitation, to
the extent certificated, deliver original certificates evidencing the Equity
Interests of such Domestic Subsidiary, together with an appropriate undated
transfer powers for each certificate duly executed in blank by the registered
owner thereof) and (iii) execute and deliver such other additional closing
documents, certificates and legal opinions as shall reasonably be requested by
the Administrative Agent. Notwithstanding the foregoing, if any Person that is
not a Guarantor becomes a guarantor under any Senior Note Document, then the
Borrower shall cause such Person to become a Guarantor and comply with all of
the requirements of this Section 8.14(b).

(c) In the event that the Borrower or any Domestic Subsidiary (other than an
Immaterial Subsidiary) becomes the direct owner of Equity Interests in a Foreign
Subsidiary, whether now existing or hereafter created or acquired, then the
Borrower shall, or shall cause such Domestic Subsidiary to (i) pledge 66 2/3% of
all the Equity Interests of such Foreign Subsidiary (and deliver a supplement to
the Guaranty and Collateral Agreement reflecting such pledged Equity Interests
and, to the extent certificated, deliver original stock certificates evidencing
such Equity Interests of such Foreign Subsidiary, together with appropriate
stock powers for each certificate duly executed in blank by the registered owner
thereof) and (ii) execute and deliver such other additional closing documents,
certificates and legal opinions as shall reasonably be requested by the
Administrative Agent. Notwithstanding anything in any Loan Document to the
contrary, no Foreign Subsidiary shall be required to guarantee any obligation of
any Loan Party.

(d) The Borrower will at all times cause the other material tangible and
intangible assets of the Borrower and each Subsidiary not covered by clauses
(a) through (c) above to be subject to a Lien pursuant to the Security
Instruments.

 

78



--------------------------------------------------------------------------------

(e) The Borrower shall, and shall cause the applicable Guarantors to, execute
and deliver supplements, in form and substance reasonably satisfactory to the
Administrative Agent, to the Mortgages recorded in Plaquemines Parish, Louisiana
within sixty (60) days after the Effective Date (as such time period may be
extended by the Administrative Agent in its sole discretion, the “Hydrocarbon
Property Exclusion Deadline”) to cause the Excluded Hydrocarbon Properties (as
defined in such Mortgages) to become Mortgaged Properties; provided that the
Borrower and the applicable Guarantors shall not be required to execute and
deliver such supplements pursuant to this Section 8.14(e) with respect to any
Excluded Hydrocarbon Properties (i) that become the subject of a joint operation
or similar transaction permitted by the Credit Agreement on or before the
Excluded Hydrocarbon Property Deadline or (ii) to the extent that the
Administrative Agent waives such requirement in its sole discretion.

(f) Unless waived by the Administrative Agent in its sole discretion, the
Borrower shall cause ASOP Pipeline, within fifteen (15) days after the Effective
Date, to execute and deliver a Mortgage, in form and substance reasonably
satisfactory to the Administrative Agent, creating and evidencing a Lien on ASOP
Pipeline’s Property to secure the Secured Obligations.

Section 8.15 ERISA Compliance. The Borrower will promptly furnish and will cause
the Subsidiaries and any ERISA Affiliate to promptly furnish to the
Administrative Agent (i) if requested by the Administrative Agent, promptly
after the filing thereof with the United States Secretary of Labor or the
Internal Revenue Service, copies of each annual and other report with respect to
each Plan or any trust created thereunder, and (ii) immediately upon becoming
aware of the occurrence of any material “prohibited transaction,” as described
in Section 406 of ERISA or in Section 4975 of the Code, in connection with any
Plan or any trust created thereunder, a written notice signed by the President
or the principal Financial Officer, the Subsidiary or the ERISA Affiliate, as
the case may be, specifying the nature thereof, what action the Borrower, the
Subsidiary or the ERISA Affiliate is taking or proposes to take with respect
thereto, and, when known, any action taken or proposed by the Internal Revenue
Service or the Department of Labor with respect thereto.

Section 8.16 Marketing Activities. The Borrower will not, and will not permit
any of its Subsidiaries to, engage in marketing activities for any Hydrocarbons
or enter into any contracts related thereto other than (i) contracts for the
sale of Hydrocarbons scheduled or reasonably estimated to be produced from their
proved Oil and Gas Properties during the period of such contract, (ii) contracts
for the sale of Hydrocarbons scheduled or reasonably estimated to be produced
from proved Oil and Gas Properties of third parties during the period of such
contract associated with the Oil and Gas Properties of the Borrower and its
Subsidiaries that the Borrower or one of its Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(iii) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (A) which have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (B) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

 

79



--------------------------------------------------------------------------------

Section 8.17 Hedging Agreements. Within ten (10) Business Days after the
Effective Date, the Borrower shall enter into Hedging Agreements, reasonably
acceptable to the Administrative Agent, in respect of commodities with one or
more Approved Counterparties, that (a) are materially similar to the Hedging
Agreements disclosed in the Borrower’s September 30, 2010 quarterly financial
statements, and (b) also cover an additional 2,000 bbls/d for 2011, 1,600 bbls/d
for 2012 and 1,200 bbls/d for 2013. To the extent that Administrative Agent is
not reasonably satisfied with the form and substance of such Hedging Agreements
(including the prices, volumes and duration thereof), the Administrate Agent may
upon notice to the Borrower require an Interim Redetermination in accordance
with Section 2.07(b).

ARTICLE IX

NEGATIVE COVENANTS

Until the Aggregate Maximum Credit Amounts have expired or terminated and the
principal of and interest on each Loan and all fees payable hereunder and all
other amounts payable under the Loan Documents have been paid in full (other
than contingent indemnification obligations for which no claim has been made)
and all Letters of Credit (other than those that have been fully cash
collateralized or with respect to which a backstop letter of credit has been
provided to the applicable Issuing Bank, in each case, on customary terms
reasonably acceptable to each applicable Issuing Bank) have expired or
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders, the Administrative Agent and the Issuing
Banks that:

Section 9.01 Financial Covenants.

(a) Ratio of Total Indebtedness to EBITDAX. The Borrower will not, as of the
last day of any fiscal quarter, permit the ratio of Total Indebtedness as of
such day to EBITDAX for the four (4) fiscal quarter period ending on such day to
be greater than 3.5 to 1.0.

(b) Interest Coverage Ratio. The Borrower will not, as of the last day of any
fiscal quarter, permit the ratio of EBITDAX for the four (4) fiscal quarter
period ending on such day to Consolidated Interest Expense for such period to be
less than 2.5 to 1.0.

(c) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, the ratio of (i) consolidated current assets (including the
unused amount of the Borrowing Base, but excluding non-cash assets under FAS
133) of the Borrower and its Consolidated Subsidiaries to (ii) consolidated
current liabilities (excluding non-cash obligations under FAS 133 and current
maturities under this Agreement) of the Borrower and its Consolidated
Subsidiaries to be less than 1.0 to 1.0.

Section 9.02 Indebtedness. The Borrower will not, and will not permit any
Subsidiary to, incur, create, assume or suffer to exist any Indebtedness,
except:

(a) the Secured Obligations arising under the Loan Documents or any guaranty of
or suretyship arrangement for the Secured Obligations arising under the Loan
Documents;

 

80



--------------------------------------------------------------------------------

(b) Indebtedness of the Borrower and its Subsidiaries existing on the date
hereof that is set forth on Schedule 9.02;

(c) Indebtedness under Capital Leases and Indebtedness that constitutes Purchase
Money Indebtedness; provided that the aggregate amount of all Indebtedness under
this Section 9.02(c) outstanding at any time shall not exceed $5,000,000.

(d) Indebtedness associated with bonds or surety obligations required in
connection with the operation of the Oil and Gas Properties;

(e) intercompany Indebtedness between the Borrower and any Subsidiary or between
Subsidiaries to the extent permitted by Section 9.05(g); provided that such
Indebtedness is not held, assigned, transferred, negotiated or pledged to any
Person other than the Borrower or one of its Wholly-Owned Subsidiaries, and,
provided further, that any such Indebtedness owed by the Borrower or any of its
Subsidiaries shall be subordinated to the Secured Obligations on terms set forth
in the Guaranty and Collateral Agreement;

(f) endorsements of negotiable instruments for collection in the ordinary course
of business;

(g) Senior Notes in an aggregate principal amount not to exceed $250,000,000 and
any guarantees thereof; provided that no Subsidiary that is not a Guarantor
shall guarantee such Indebtedness;

(h) Indebtedness constituting a guarantee by any Loan Party of any Indebtedness
incurred by another Loan Party so long as the incurrence of such Indebtedness by
such other Loan Party is otherwise permitted by this Section 9.02;

(i) Indebtedness arising under Hedging Agreements permitted by Section 9.18; and

(j) other Indebtedness not to exceed $3,000,000 in the aggregate at any one time
outstanding.

Section 9.03 Liens. The Borrower will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any of its Properties
(now owned or hereafter acquired), except:

(a) Liens existing on the date hereof that are set forth on Schedule 9.03;

(b) Liens securing the payment of any Secured Obligations pursuant to the
Security Instruments;

(c) Excepted Liens;

(d) Liens securing Capital Leases and Purchase Money Indebtedness permitted by
Section 9.02(c) but only on the Property under such lease or the Property
purchased with such Purchase Money Indebtedness, as applicable; and

 

81



--------------------------------------------------------------------------------

(e) Liens on Property not constituting Collateral and not otherwise permitted by
the foregoing clauses of this Section 9.03; provided that the aggregate value of
the Property subject to such Liens shall not exceed $1,000,000 at any time.

Section 9.04 Restricted Payments; Redemption or Repayment of Senior Notes.

(a) Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, return any capital to its stockholders or
make any distribution of its Property to its Equity Interest holders, except:

(i) the Borrower may declare and pay distributions with respect to its Equity
Interests payable solely in additional shares of its Equity Interests (other
than Disqualified Capital Stock);

(ii) Subsidiaries may declare and pay dividends ratably with respect to their
Equity Interests; and

(iii) the Borrower may make Restricted Payments pursuant to and in accordance
with stock option plans or other benefit plans for management or employees of
the Borrower and its Subsidiaries; and

(iv) the Borrower may make Restricted Payments to the holders of its Equity
Interests in an aggregate amount not to exceed $20,000,000, so long as (i) no
Default, Event of Default or Borrowing Base Deficiency has occurred and is
continuing (A) at the time of the declaration of such Restricted Payment, (B) at
the time of the payment or making of such Restricted Payment or (C) after giving
pro forma effect to such declaration or such payment or the making of such
Restricted Payment and any substantially concurrent incurrence of Indebtedness,
(ii) the Borrower is in pro forma compliance with the financial covenants
described in Section 9.01 as of the most recently ended four (4) quarter period
for which financial statements are required to be delivered under Section 8.01
after giving effect to the declaration and payment or making of such Restricted
Payment and any substantially concurrent incurrence of Indebtedness, and
(iii) at the time of and immediately after giving effect to each of the
declaration and payment or making of such Restricted Payment and any
substantially concurrent incurrence of Indebtedness, the unused Borrowing Base
shall not be less than $100,000,000.

(b) Redemption or Repayment of Senior Notes. The Borrower will not, and will not
permit any Subsidiary to, prior to the date that is ninety-one (91) days after
the Maturity Date:

(i) call, make or offer to make any optional or voluntary Redemption of or
otherwise optionally or voluntarily Redeem (whether in whole or in part) the
Senior Notes, unless (A) such Redemption is required by the Senior Indenture in
connection with a sale of assets, and (B) at the time of the Redemption, (1) no
Event of Default has occurred and is continuing or would result therefrom and
(2) no Borrowing Base Deficiency has occurred, is continuing or would result
therefrom (unless and until the Borrower has cured such Borrowing Base
Deficiency); provided that the Borrower may

 

82



--------------------------------------------------------------------------------

prepay the Senior Notes with the net cash proceeds of any sale of Equity
Interests (other than Disqualified Capital Stock) of the Borrower;

(ii) amend, modify, waive or otherwise change, consent or agree to any
amendment, modification, waiver or other change to, any of the terms of the
Senior Notes or the Senior Indenture if the effect thereof would be to shorten
its maturity or average life or increase the amount of any payment of principal
thereof or increase the rate or shorten any period for payment of interest
thereon; provided that the foregoing shall not prohibit the execution of
supplemental indentures to add guarantors if required by the terms of any Senior
Indenture provided such Person complies with Section 8.14(b); or

(iii) designate any Indebtedness (other than obligations of the Borrower and the
Subsidiaries pursuant to the Loan Documents) as “Specified Senior Indebtedness”
or “Specified Guarantor Senior Indebtedness” or give any such other Indebtedness
any other similar designation for the purposes of any Senior Indenture.

Section 9.05 Investments, Loans and Advances; Permitted Acquisitions. The
Borrower will not, and will not permit any Subsidiary to, make or permit to
remain outstanding any Investments in or to any Person, except that the
foregoing restriction shall not apply to:

(a) Investments which are disclosed to the Lenders in Schedule 9.05;

(b) accounts receivable arising in the ordinary course of business;

(c) direct obligations of the United States or any agency thereof, or
obligations guaranteed by the United States or any agency thereof, in each case
maturing within one (1) year from the date of creation thereof;

(d) commercial paper maturing within one (1) year from the date of creation
thereof rated in the highest grade by S&P or Moody’s;

(e) deposits maturing within one (1) year from the date of creation thereof
with, including certificates of deposit issued by, any Lender or any office
located in the United States of any other bank or trust company which is
organized under the laws of the United States or any state thereof, has capital,
surplus and undivided profits aggregating at least $100,000,000 (as of the date
of such bank or trust company’s most recent financial reports) and has a short
term deposit rating of no lower than A2 or P2, as such rating is set forth from
time to time, by S&P or Moody’s, respectively or, in the case of any Foreign
Subsidiary, a bank organized in a jurisdiction in which the Foreign Subsidiary
conducts operations having assets in excess of $500,000,000 (or its equivalent
in another currency);

(f) deposits in money market funds investing exclusively in Investments
described in Section 9.05(c), Section 9.05(d) or Section 9.05(e);

(g) Investments (i) made by the Borrower in or to the Guarantors, (ii) made by
any Subsidiary in or to the Borrower or any Guarantor, and (iii) made by the
Borrower or any Subsidiary in or to any Subsidiary that is not a Guarantor on or
prior to the date hereof;

 

83



--------------------------------------------------------------------------------

(h) subject to the limits in Section 9.06, Investments (including, without
limitation, capital contributions) in general or limited partnerships or other
types of entities (each a “venture”) formed or incorporated, as the case may be,
under applicable state law, by the Borrower or any Subsidiary, on the one hand,
and any other Person, on the other hand, in the ordinary course of business;
provided that (i) any such venture is engaged exclusively in oil and gas
exploration, development, production, processing and related activities,
including transportation, (ii) the interest in such venture is acquired in the
ordinary course of business and on fair and reasonable terms and (iii) such
venture interests acquired and capital contributions made (valued as of the date
such interest was acquired or the contribution made) do not exceed, in the
aggregate at any time outstanding an amount equal to $1,000,000;

(i) loans or advances in the ordinary course of business to employees, officers
or directors of the Borrower or any of its Subsidiaries, in each case only as
permitted by applicable law, including Section 402 of the Sarbanes Oxley Act of
2002, but in any event not to exceed $1,000,000 in the aggregate at any time;

(j) Investments in stock, obligations or securities received in settlement of
debts arising from Investments permitted under this Section 9.05 and accounts
receivable owing to the Borrower or any Subsidiary as a result of a bankruptcy
or other insolvency proceeding of the obligor in respect of such debts or upon
the enforcement of any Lien in favor of the Borrower or any of its Subsidiaries;
provided that the Borrower shall give the Administrative Agent prompt written
notice in the event that the aggregate amount of all investments held at any one
time under this Section 9.05(j) exceeds $1,000,000;

(k) Investments pursuant to Hedging Agreements otherwise permitted under this
Agreement;

(l) Permitted Acquisitions not to exceed $2,500,000 in the aggregate in any
twelve (12) month period;

(m) seller notes and other Investments representing consideration received in
connection with sales or other dispositions of Oil and Gas Properties permitted
pursuant to Section 9.12(h) not to exceed $10,000,000 outstanding in the
aggregate at any time; and

(n) other Investments not to exceed $1,000,000 in the aggregate at any time.

Section 9.06 Nature of Business; International Operations. The Borrower will
not, and will not permit any Subsidiary to, allow any material change to be made
in the character of its business as an independent oil and gas exploration and
production company. From and after the date hereof, the Borrower and its
Domestic Subsidiaries will not acquire or make any other expenditure (whether
such expenditure is capital, operating or otherwise) in or related to, any Oil
and Gas Properties not located within the geographical boundaries of the United
States.

Section 9.07 Limitation on Leases. The Borrower will not, and will not permit
any Subsidiary to, create, incur, assume or suffer to exist any obligation for
the payment of rent or hire of Property of any kind whatsoever (real or personal
but excluding Capital Leases and leases of Hydrocarbon Interests), under leases
or lease agreements which would cause the aggregate amount of all payments made
by the Borrower and the Subsidiaries pursuant to all such leases or

 

84



--------------------------------------------------------------------------------

lease agreements, including, without limitation, any residual payments at the
end of any lease, to exceed $5,000,000 in any period of twelve (12) consecutive
calendar months during the life of such leases.

Section 9.08 Proceeds of Loans. The Borrower will not permit the proceeds of the
Loans to be used for any purpose other than those permitted by Section 7.22.
Neither the Borrower nor any Person acting on behalf of the Borrower will take
any action which could reasonably be expected to cause any of the Loan Documents
to violate Regulations T, U or X or any other regulation of the Board or to
violate Section 7 of the Securities Exchange Act of 1934 or any rule or
regulation thereunder, in each case as now in effect or as the same may
hereinafter be in effect. If requested by the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U-1 or such
other form referred to in Regulation U, Regulation T or Regulation X of the
Board, as the case may be.

Section 9.09 ERISA Compliance. The Borrower will not, and will not permit any
Subsidiary to, at any time:

(a) engage in, or permit any ERISA Affiliate to engage in, in respect of any
Plan, any transaction in connection with which the Borrower, a Subsidiary or any
ERISA Affiliate could be subjected to either a material civil penalty assessed
pursuant to subsections (c), (i), (l) or (m) of Section 502 of ERISA or a
material tax imposed by Chapter 43 of Subtitle D of the Code.

(b) fail to make, or permit any ERISA Affiliate to fail to make, full payment
when due of all material amounts which, under the provisions of any Plan,
agreement relating thereto or applicable law, the Borrower, a Subsidiary or any
ERISA Affiliate is required to pay as contributions thereto.

(c) contribute to or assume an obligation to contribute to, or permit any ERISA
Affiliate to contribute to or assume an obligation to contribute to (i) any
employee welfare benefit plan, as defined in Section 3(1) of ERISA, including,
without limitation, any such plan maintained to provide benefits to former
employees of such entities, that may not be terminated by such entities in their
sole discretion at any time without any material liability, or (ii) any employee
pension benefit plan, as defined in Section 3(2) of ERISA, that is subject to
Title IV of ERISA, Section 302 of ERISA or Section 412 of the Code.

Section 9.10 Sale or Discount of Receivables. Except for receivables obtained by
the Borrower or any Subsidiary out of the ordinary course of business or the
settlement of joint interest billing accounts in the ordinary course of business
or discounts granted to settle collection of accounts receivable or the sale of
defaulted accounts arising in the ordinary course of business in connection with
the compromise or collection thereof and not in connection with any financing
transaction, the Borrower will not, and will not permit any Subsidiary to,
discount or sell (with or without recourse) any of its notes receivable or
accounts receivable.

Section 9.11 Mergers, Etc. The Borrower will not, and will not permit any
Subsidiary to, merge into or with or consolidate with any other Person, or
permit any other Person to merge

 

85



--------------------------------------------------------------------------------

into or consolidate with it, or sell, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions) all or substantially
all of its Property to any other Person (whether now owned or hereafter
acquired) (any such transaction, a “consolidation”) or liquidate or dissolve;
provided that:

(a) the Borrower or any Subsidiary may participate in a consolidation with
another Person if (i) no Default is continuing, (ii) any such consolidation
would not cause a Default hereunder, (iii) if the Borrower consolidates with any
Person, the Borrower shall be the surviving Person, and (iv) if any Subsidiary
(other than an Immaterial Subsidiary) consolidates with any Person (other than
the Borrower or another Subsidiary) and such Subsidiary is not the surviving
Person, such surviving Person shall expressly assume in writing (in form and
substance satisfactory to the Administrative Agent) all obligations of such
Subsidiary under the Loan Documents;

(b) any Subsidiary (including a Foreign Subsidiary or an Immaterial Subsidiary)
may participate in a consolidation with the Borrower (provided that the Borrower
shall be the continuing or surviving Person) or any other Subsidiary that is a
Domestic Subsidiary (provided that if one of such parties to the consolidation
is a Foreign Subsidiary, such Domestic Subsidiary shall be the continuing or
surviving Person, if one of such Subsidiaries is a Wholly-Owned Subsidiary, then
the surviving Person shall be a Wholly-Owned Subsidiary, and if one (but not
all) of such Subsidiaries are Immaterial Subsidiaries, then the surviving Person
shall not be an Immaterial Subsidiary);

(c) any Foreign Subsidiary of the Borrower may participate in a consolidation
with any one or more Foreign Subsidiaries; provided that if one of such Foreign
Subsidiaries is a Wholly-Owned Subsidiary, the survivor shall be a Wholly-Owned
Subsidiary; and

(d) any Immaterial Subsidiary may liquidate or dissolve.

Section 9.12 Sale of Properties. The Borrower will not, and will not permit any
of its Subsidiaries to, sell, assign, farm-out, convey or otherwise transfer any
Property except for:

(a) the sale of Hydrocarbons and seismic data in the ordinary course of
business;

(b) farmouts of undeveloped acreage and assignments in connection with such
farmouts;

(c) the sale or transfer of equipment that is no longer necessary for the
business of the Borrower or such Subsidiary or is replaced by equipment of at
least comparable value and use, and

(d) any disposition to the Borrower or another Loan Party;

(e) dispositions permitted by Section 9.10;

(f) the creation of a Lien permitted by Section 9.03;

 

86



--------------------------------------------------------------------------------

(g) Restricted Payments permitted by Section 9.04;

(h) sales or other dispositions (including Casualty Events) of Oil and Gas
Properties or any interest therein or of Subsidiaries owning Oil and Gas
Properties; provided that the following are satisfied: (i) at least seventy-five
percent (75%) of the consideration received in respect of such sale or other
disposition shall be cash, or Investments of the type described in Sections
9.05(c), (d), (e) or (f) or new Oil and Gas Properties or any combination of the
foregoing, (ii) the consideration received in respect of such sale or other
disposition shall be equal to or greater than the fair market value of the Oil
and Gas Properties, interest therein or Subsidiaries that are the subjects of
such sale or other disposition (as reasonably determined by the board of
directors of the Borrower and, if requested by the Administrative Agent, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect), (iii) if any such sale or other disposition is of
Equity Interests in a Subsidiary owning Oil and Gas Properties, such sale or
other disposition shall include all the Equity Interests of such Subsidiary, and
(iv) to the extent that such sale or other disposition constitutes a Borrowing
Base Property Disposition, in connection therewith, (A) the Borrowing Base shall
be reduced or redetermined in accordance with Section 2.07(e), unless such
reduction is not required pursuant to the first proviso in Section 2.07(e), and
(B) the Borrower shall, or shall cause its Subsidiaries to, make all mandatory
prepayments required by, and within the time periods set forth in,
Section 3.04(c)(iii) (including after giving effect to any Borrowing Base
reduction pursuant to Section 2.07(e))

(i) dispositions of Investments permitted by Section 9.05(c) through (f);

(j) the sale, transfer or other disposition of Equity Interests in Subsidiaries
that are not Loan Parties; and

(k) other dispositions and sales of Properties (other than Oil and Gas
Properties) having a fair market value not to exceed $1,000,000 in the
aggregate.

Section 9.13 Environmental Matters. The Borrower will not, and will not permit
any Subsidiary to violate any applicable Environmental Laws, or cause or permit
a Release or threatened Release from any Property of the Borrower or any
Subsidiary in violation of applicable Environmental Law, assuming disclosure to
the applicable Governmental Authority of all relevant facts, conditions and
circumstances, if any, pertaining to such Property where such violations,
Release or threatened Release, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

Section 9.14 Transactions with Affiliates. The Borrower will not, and will not
permit any Subsidiary to, enter into any transaction, including, without
limitation, any purchase, sale, lease or exchange of Property or the rendering
of any service, with any Affiliate (other than the Borrower or a Subsidiary)
except (a) such transactions as are otherwise permitted under this Agreement and
are upon fair and reasonable terms no less favorable to it than it would obtain
in a comparable arm’s length transaction with a Person not an Affiliate, and
(b) any Restricted Payment permitted by Section 9.04.

 

87



--------------------------------------------------------------------------------

Section 9.15 Subsidiaries. The Borrower will not, and will not permit any
Subsidiary to, create or acquire any additional Subsidiary, except that the
Borrower or any Subsidiary may create or acquire a Domestic Subsidiary if it
complies with Section 8.14(b) and Section 8.14(c). The Borrower shall not, and
shall not permit any Subsidiary to, sell, assign or otherwise dispose of any
Equity Interests in any Subsidiary except in compliance with Section 9.12.
Neither the Borrower nor any Subsidiary shall have or form any Foreign
Subsidiaries, except those constituting Immaterial Subsidiaries.

Section 9.16 Negative Pledge Agreements; Dividend Restrictions. The Borrower
will not, and will not permit any Subsidiary to, create, incur, assume or suffer
to exist any contract, agreement or understanding (other than this Agreement or
the Security Instruments) which in any way prohibits or restricts the granting,
conveying, creation or imposition of any Lien on any of its Property in favor of
the Administrative Agent and the Lenders or restricts any Subsidiary from paying
dividends or making distributions to the Borrower or any other Subsidiary, or
which requires the consent of or notice to other Persons in connection
therewith, except agreements evidencing the Indebtedness permitted under
Section 9.02(c) that restrict the granting, conveying, creation or imposition of
any Lien on the Property that is the subject of such Indebtedness.

Section 9.17 Gas Imbalances, Take-or-Pay or Other Prepayments. The Borrower will
not, and will not permit any Subsidiary to, allow gas imbalances, take-or-pay or
other prepayments with respect to the Oil and Gas Properties of the Borrower or
any Subsidiary that would require the Borrower or such Subsidiary to deliver
Hydrocarbons at some future time without then or thereafter receiving full
payment therefor with a value in excess of $2,500,000 in the aggregate.

Section 9.18 Hedging Agreements.

(a) The Borrower will not, and will not permit any Subsidiary to, enter into or
permit to exist any Hedging Agreements with any Person other than:

(i) Hedging Agreements in respect of commodities (A) with an Approved
Counterparty, (B) the terms of which do not exceed four (4) years, (C) the
notional volumes for which (other than for Hedging Agreements providing for
floors), when aggregated with all other commodity Hedging Agreements then in
effect (other than Hedging Agreements providing for floors) do not exceed on a
monthly basis (determined, in the case of contracts that are not settled on a
monthly basis, by a monthly proration acceptable to the Administrative Agent),
(1) for the months of January through July of each year, eighty percent (80%),
(2) for the months of August through October of each year, thirty percent (30%),
(3) for the month of November of each year, forty percent (40%), and (4) for the
month of December of each year, fifty (50%), in each case, of the reasonably
anticipated projected production from proved, developed, producing Oil and Gas
Properties during such periods, with crude oil and natural gas to be calculated
separately in each case, and (D) providing for floors, the notional volumes for
which (when aggregated with all other Hedging Agreements in effect that provide
for floors) do not exceed on a monthly basis (determined, in the case of
contracts that are not settled on a monthly basis, by a monthly proration
acceptable to the Administrative Agent) 100% of

 

88



--------------------------------------------------------------------------------

the reasonably anticipated projected production from proved, developed,
producing Oil and Gas Properties during such periods, with crude oil and natural
gas to be calculated separately in each case; and

(ii) Hedging Agreements in respect of interest rates with an Approved
Counterparty, as follows: (A) Hedging Agreements effectively converting interest
rates from fixed to floating, the notional amounts of which (when aggregated
with all other Hedging Agreements of the Borrower and its Subsidiaries then in
effect effectively converting interest rates from fixed to floating) do not
exceed 50% of the then outstanding principal amount of the Borrower’s
Indebtedness for borrowed money which bears interest at a fixed rate and
(B) Hedging Agreements effectively converting interest rates from floating to
fixed, the notional amounts of which (when aggregated with all other Hedging
Agreements of the Borrower and its Subsidiaries then in effect effectively
converting interest rates from floating to fixed) do not exceed 75% of the then
outstanding principal amount of the Borrower’s Indebtedness for borrowed money
which bears interest at a floating rate.

(b) No Hedging Agreement shall be entered into for speculative purposes.

(c) In no event shall any Hedging Agreement contain any requirement, agreement
or covenant for the Borrower or any Subsidiary to post collateral or margin to
secure their obligations under such Hedging Agreement or to cover market
exposures, except that the Secured Hedging Agreements may require that the
obligations thereunder be secured pursuant to the Security Instruments.

(d) The Borrower will not Unwind any Borrowing Base Hedging Contracts, unless in
connection with therewith, (i) the Borrowing Base shall be reduced or
redetermined in accordance with Section 2.07(e), unless such reduction is not
required pursuant to the first proviso of Section 2.07(e), and (ii) the Borrower
shall, or shall cause its Subsidiaries to, make all mandatory prepayments
required by, and within the time periods set forth in, Section 3.04(c)(iii)
(including after giving effect to any Borrowing Base reduction pursuant to
Section 2.07(e)).

Section 9.19 Sale and Leaseback. The Borrower shall not, and shall not permit
any Subsidiary to, enter into any arrangement, directly or indirectly, with any
Person whereby it shall sell or transfer any Property, whether now owned or
hereafter acquired, and thereafter rent or lease such Property which it intends
to use for substantially the same purpose or purposes as the Property being sold
or transferred.

Section 9.20 Amendments to Organization Documents, Material Contracts, Fiscal
Year End.

(a) The Borrower shall not, and shall not permit any of its Subsidiaries to,
amend or otherwise modify (or permit to be amended or modified) any of the
Acquisition Documents or Organization Documents in a manner that would be
adverse to the Lenders in any material respect (and provided that the Borrower
promptly furnishes to the Administrative Agent a copy of such amendment,
modification or supplement),

 

89



--------------------------------------------------------------------------------

(b) The Borrower shall not, and shall not permit any of its Subsidiaries to,
change the last day of its fiscal year from December 31 of each year, or the
last days of the first three fiscal quarters in each of its fiscal years from
March 31, June 30 and September 30 of each year, respectively.

Section 9.21 Anti-Terrorism Law; Anti-Money Laundering.

(a) The Borrower shall not, and shall not permit any Subsidiary to, directly or
indirectly, (i) knowingly conduct any business or engage in making or receiving
any contribution of funds, goods or services to or for the benefit of any Person
described in Section 7.26, (ii) knowingly deal in, or otherwise engage in any
transaction relating to, any Property or interests in Property blocked pursuant
to the Executive Order or any other Anti-Terrorism Law, or (iii) knowingly
engage in or conspire to engage in any transaction that evades or avoids, or has
the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law (and the Borrower shall deliver
to any Lender any certification or other evidence requested from time to time by
such Lender confirming the Borrower’s and the Subsidiaries’ compliance with this
Section 9.21(a)).

(b) The Borrower shall not, and shall not permit any Subsidiary to cause or
permit any of the funds of the Borrower or any Subsidiary that are used to repay
the Loans to be derived from any unlawful activity with the result that the
making of the Loans would be in violation of any Governmental Regulation.

Section 9.22 Embargoed Person. The Borrower shall not, and shall not permit any
Subsidiary to, permit (a) any of the funds or Properties of the Borrower or any
Subsidiary that are used to repay the Loans to constitute Property of, or be
beneficially owned directly or indirectly by, any Person subject to sanctions or
trade restrictions under United States law (“Embargoed Person” or “Embargoed
Persons”) that is identified on (i) the “List of Specially Designated Nationals
and Blocked Persons” maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701
et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or Governmental Regulation promulgated thereunder, with the
result that the investment in the Borrower or any Subsidiary (whether directly
or indirectly) is prohibited by a Governmental Regulation, or the Loans would be
in violation of a Governmental Regulation, or (ii) the Executive Order, any
related enabling legislation or any other similar Executive Orders or (b) any
Embargoed Person to have any direct or indirect interest, of any nature
whatsoever in the Borrower or any Subsidiary, with the result that the
investment in the Borrower or any Subsidiary (whether directly or indirectly) is
prohibited by a Governmental Regulation or the Loans are in violation of a
Governmental Regulation.

ARTICLE X

EVENTS OF DEFAULT; REMEDIES

Section 10.01 Events of Default. One or more of the following events shall
constitute an “Event of Default”:

 

90



--------------------------------------------------------------------------------

(a) The Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof, by acceleration or otherwise.

(b) The Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in Section 10.01(a)) payable
under any Loan Document, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period of three (3) Business Days.

(c) Any written representation or warranty made or deemed made by or on behalf
of any Loan Party or any Subsidiary of the Borrower in or in connection with any
Loan Document or any amendment or modification of any Loan Document or waiver
under such Loan Document, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with any Loan Document or
any amendment or modification thereof or waiver thereunder, shall prove to have
been incorrect in any material respect when made or deemed made.

(d) The Borrower or any Subsidiary shall fail to observe or perform any
covenant, condition or agreement contained in Section 8.01(m), Section 8.02,
Section 8.03, Section 8.14, Section 8.15 or ARTICLE IX.

(e) Any Loan Party or any Subsidiary of the Borrower shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b), Section 10.01(d) or
Section 8.13(c)) or any other Loan Document, and such failure shall continue
unremedied for a period of thirty (30) days after the earlier to occur of
(i) notice thereof from the Administrative Agent to the Borrower (which notice
will be given at the request of any Lender) or (ii) a Responsible Officer of the
Borrower or such Subsidiary otherwise becoming aware of such default.

(f) (i) Any Loan Party or any Subsidiary of the Borrower shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable,
(ii) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the Redemption
thereof or any offer to Redeem to be made in respect thereof, prior to its
scheduled maturity or require the Borrower or any Subsidiary to make an offer in
respect thereof; provided that this Section 10.01(f)(ii) shall not apply with
respect to a requirement to Redeem or offer to Redeem Senior Notes in connection
with the sale, transfer or condemnation of any of the Borrower’s or any
Subsidiary’s Properties if such Redemption or offer to Redeem is consummated in
accordance with Section 9.04(b)(i).

(g) An involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary thereof or its debts, or of a
substantial part of its assets, under any Federal, state

 

91



--------------------------------------------------------------------------------

or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Subsidiary
thereof or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for sixty (60) days or an
order or decree approving or ordering any of the foregoing shall be entered.

(h) The Borrower or any Subsidiary thereof shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in Section 10.01(g), (iii) apply for or consent to the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any subsidiary thereof or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing; or any stockholder, member or partner of the
Borrower shall make any request or take any action for the purpose of calling a
meeting of the stockholders of the Borrower to consider a resolution to dissolve
and wind-up the Borrower’s affairs.

(i) The Borrower or any Subsidiary thereof shall become unable, admit in writing
its inability or fail generally to pay its debts as they become due.

(j) (i) One or more judgments for the payment of money in an aggregate amount in
excess of $5,000,000 or (ii) any one or more non-monetary judgments that have,
or could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect, shall be rendered against the Borrower or Subsidiary
thereof or any combination thereof and the same shall remain undischarged for a
period of thirty (30) consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
or judgment creditors to attach or levy upon any assets of the Borrower or any
Subsidiary thereof to enforce any such judgment.

(k) The Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against any
Loan Party party thereto or shall be repudiated by any of them, or cease to
create a valid and perfected Lien of the priority required thereby on any of the
Collateral purported to be covered thereby, except to the extent permitted by
the terms of this Agreement, or a Loan Party shall so state in writing.

(l) The Borrower or any Subsidiary or their Properties shall be the subject of
any claim, demand, proceeding, inquiry or investigation pertaining to (i) any
Release by the Borrower, any Subsidiary or any other Person of any Hazardous
Materials or (ii) any violation by the Borrower or any Subsidiary of any
Environmental Law, that, in the case of any event described in clause (i) or
(ii), individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

(m) A Change in Control shall occur.

 

92



--------------------------------------------------------------------------------

Section 10.02 Remedies.

(a) In the case of an Event of Default other than one described in
Section 10.01(g), Section 10.01(h) or Section 10.01(i), at any time thereafter
during the continuance of such Event of Default, the Administrative Agent may,
and at the request of the Majority Lenders, shall, by notice to the Borrower,
take either or both of the following actions, at the same or different times:
(i) terminate the Aggregate Maximum Credit Amounts, and thereupon the Aggregate
Maximum Credit Amounts and Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower and the Guarantors
accrued hereunder and under the Loan Documents (including, without limitation,
the payment of cash collateral to secure the LC Exposure as provided in
Section 2.08(j)), shall become due and payable immediately, without presentment,
demand, protest, notice of intent to accelerate, notice of acceleration or other
notice of any kind, all of which are hereby waived by the Borrower and each
Guarantor; and in case of an Event of Default described in Section 10.01(g),
Section 10.01(h) or Section 10.01(i), the Aggregate Maximum Credit Amounts shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and the other obligations of
the Borrower and the Guarantors accrued hereunder and under the other Loan
Documents (including, without limitation, the payment of cash collateral to
secure the LC Exposure as provided in Section 2.08(j)), shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower and each Guarantor.

(b) In the case of the occurrence of an Event of Default, the Administrative
Agent and the Lenders will have all other rights and remedies available at law
and equity.

(c) All proceeds realized from the liquidation or other disposition of
Collateral or otherwise received after maturity of the Loans, whether by
acceleration or otherwise, shall be applied:

(i) first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the
Administrative Agent in its capacity as such;

(ii) second, pro rata to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities payable to the Lenders;

(iii) third, pro rata to payment of accrued interest on the Loans;

(iv) fourth, pro rata to payment of (A) principal outstanding on the Loans,
(B) Secured Obligations referred to in clause (b) of the definition of Secured
Obligations owing to a Secured Hedging Agreement Counterparty, and (C) Secured
Obligations referred to in clause (c) of the definition of Secured Obligations
owing to a Secured Treasury Management Counterparty;

(v) fifth, pro rata to any other Secured Obligations;

 

93



--------------------------------------------------------------------------------

(vi) sixth, to serve as cash collateral to be held by the Administrative Agent
to secure the LC Exposure; and

(vii) seventh, any excess, after all of the Secured Obligations shall have been
indefeasibly paid in full in cash, shall be paid to the Borrower or as otherwise
required by any Governmental Requirement.

ARTICLE XI

THE ADMINISTRATIVE AGENT

Section 11.01 Appointment; Powers. Each of the Lenders and the Issuing Banks
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.

Section 11.02 Duties and Obligations of Administrative Agent. The Administrative
Agent shall have no duties or obligations except those expressly set forth in
the Loan Documents. Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing (the use
of the term “agent” herein and in the other Loan Documents with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law;
rather, such term is used merely as a matter of market custom, and is intended
to create or reflect only an administrative relationship between independent
contracting parties), (b) the Administrative Agent shall not have any duty to
take any discretionary action or exercise any discretionary powers, except as
provided in Section 11.03, and (c) except as expressly set forth herein, the
Administrative Agent shall have no duty to disclose, and shall not be liable for
the failure to disclose, any information relating to the Borrower, any other
Loan Party or any of their Subsidiaries that is communicated to or obtained by
the bank serving as Administrative Agent or any of its Affiliates in any
capacity. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof is given to the Administrative
Agent by the Borrower or a Lender, and shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in ARTICLE VI or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent or as to those conditions precedent
expressly required to be to the Administrative Agent’s satisfaction, (vi) the
existence, value, perfection or priority of any collateral security or the
financial or other condition of any Loan Party, any Subsidiary or any other
obligor or guarantor, or (vii) any failure by the Borrower or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth

 

94



--------------------------------------------------------------------------------

herein or therein. For purposes of determining compliance with the conditions
specified in ARTICLE VI, each Lender shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
written notice from such Lender prior to the proposed closing date specifying
its objection thereto.

Section 11.03 Action by Administrative Agent. The Administrative Agent shall
have no duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise in writing as directed by the Majority Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) and in all cases the Administrative Agent shall be
fully justified in failing or refusing to act hereunder or under any other Loan
Documents unless it shall (a) receive written instructions from the Majority
Lenders or the Lenders, as applicable, (or such other number or percentage of
the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) specifying the action to be taken and (b) be indemnified to its
satisfaction by the Lenders against any and all liability and expenses which may
be incurred by it by reason of taking or continuing to take any such action. The
instructions as aforesaid and any action taken or failure to act pursuant
thereto by the Administrative Agent shall be binding on all of the Lenders. If a
Default has occurred and is continuing, then the Administrative Agent shall take
such action with respect to such Default as shall be directed by the requisite
Lenders in the written instructions (with indemnities) described in this
Section 11.03, provided that, unless and until the Administrative Agent shall
have received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default as it shall deem advisable in the best interests of the Lenders.
In no event, however, shall the Administrative Agent be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, neither any Co-Syndication Agent nor any
Co-Documentation Agent shall have any obligation to perform any act in respect
thereof. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Majority Lenders or
the Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 12.02), and otherwise
the Administrative Agent shall not be liable for any action taken or not taken
by it hereunder or under any other Loan Document or under any other document or
instrument referred to or provided for herein or therein or in connection
herewith or therewith INCLUDING ITS OWN ORDINARY NEGLIGENCE, except for its own
gross negligence or willful misconduct.

Section 11.04 Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon and each of the
Borrower, the Lenders and the Issuing Banks hereby waives the right to dispute
the Administrative Agent’s record of such statement, except in the case of gross
negligence or willful misconduct by the

 

95



--------------------------------------------------------------------------------

Administrative Agent. The Administrative Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Administrative Agent may deem and treat the payee of any Note as the holder
thereof for all purposes hereof unless and until a written notice of the
assignment or transfer thereof permitted hereunder shall have been filed with
the Administrative Agent.

Section 11.05 Sub-agents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding Sections of this ARTICLE XI shall apply to any such sub-agent
and to the Related Parties of the Administrative Agent and any such sub-agent,
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

Section 11.06 Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this Section 11.06, the Administrative Agent may resign at any time by notifying
the Lenders, the Issuing Banks and the Borrower, and the Administrative Agent
may be removed at any time with or without cause by the Majority Lenders. Upon
any such resignation or removal, the Majority Lenders shall have the right, in
consultation with the Borrower, to appoint a successor. If no successor shall
have been so appointed by the Majority Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation or removal of the retiring Administrative Agent,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Banks, appoint a successor Administrative Agent which shall be a bank
with an office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this ARTICLE XI and Section 12.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

Section 11.07 Agents as Lenders. Each bank serving as an Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not an Agent, and such bank and its
Affiliates may accept deposits from, lend money to and generally engage in any
kind of business with the Borrower or any Subsidiary or other Affiliate thereof
as if it were not an Agent hereunder.

Section 11.08 No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent, any other Agent, any Issuing
Bank or any other

 

96



--------------------------------------------------------------------------------

Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement and each
other Loan Document to which it is a party. Each Lender also acknowledges that
it will, independently and without reliance upon the Administrative Agent, any
other Agent, any Issuing Bank or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement, any other Loan Document, any related agreement or any document
furnished hereunder or thereunder. The Agents shall not be required to keep
themselves informed as to the performance or observance by the Borrower or any
of its Subsidiaries of this Agreement, the Loan Documents or any other document
referred to or provided for herein or to inspect the Properties or books of the
Borrower or its Subsidiaries. Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, neither any Agent nor the Arranger shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of such
Agent or Arranger or any of its Affiliates. In this regard, each Lender
acknowledges that Latham & Watkins LLP is acting in this transaction as special
counsel to the Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Document. Each other party
hereto will consult with its own legal counsel to the extent that it deems
necessary in connection with the Loan Documents and the matters contemplated
therein.

Section 11.09 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Loan Party or any Subsidiary of the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Secured Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 12.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent

 

97



--------------------------------------------------------------------------------

and its agents and counsel, and any other amounts due the Administrative Agent
under Section 12.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the Secured
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

Section 11.10 Authority of Administrative Agent to Release Collateral and Liens.
Each Lender and each Issuing Bank hereby authorizes the Administrative Agent to
release any Collateral that is permitted to be sold or released pursuant to the
terms of the Loan Documents. Each Lender and each Issuing Bank hereby authorizes
the Administrative Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Liens, termination
statements, assignments or other documents reasonably requested by the Borrower
in connection with any sale or other disposition of Property to the extent such
sale or other disposition is permitted by the terms of Section 9.12 or is
otherwise authorized by the terms of the Loan Documents.

Section 11.11 The Arranger, the Co-Syndication Agents and the Co-Documentation
Agents. The Arranger, the Co-Syndication Agents and the Co-Documentation Agents
shall have no duties, responsibilities or liabilities under this Agreement and
the other Loan Documents other than its duties, responsibilities and liabilities
in their capacities as Lenders hereunder.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to Section 12.01(b)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:

(i) if to the Borrower, to it at the following:

Energy Partners, Ltd.

201 St. Charles Ave., Ste 3400

New Orleans, LA 70170

Attention: T.J. Thom

Phone: 504-799-4830

Fax: 504-569-1874

(ii) if to the Administrative Agent, to it at the following:

Bank of Montreal

700 Louisiana Street, Suite 2100

Houston, Texas 77002-2792

 

98



--------------------------------------------------------------------------------

Attention: Kevin Utsey

Phone: 713-223-4007

Fax: 713-546-9720

LIBOR Office:

Bank of Montreal

115 S. LaSalle – 17th Floor West

Chicago, IL 60603

Attention: Janet Pelegrino, BMO Agency Services

Phone: 312-461-3458

Fax: 312-461-6368

(iii) if to Bank of Montreal, as an Issuing Bank, to it at the following:

Bank of Montreal

115 S. LaSalle – 17th Floor West

Chicago, IL 60603

Attention: Janet Pelegrino, BMO Agency Services

Phone: 312-461-3458

Fax: 312-461-6368

(iv) if to any other Lender or Issuing Bank, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire.

(v) if to any Subsidiary, to it at its address set forth in Schedule 1 to the
Guaranty and Collateral Agreement.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to ARTICLE II, ARTICLE III, ARTICLE IV and ARTICLE V unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 12.02 Waivers; Amendments. No failure on the part of the Administrative
Agent, any Issuing Bank or any Lender to exercise and no delay in exercising,
and no course of dealing with respect to, any right, power or privilege, or any
abandonment or discontinuance of steps to enforce such right, power or
privilege, under any of the Loan Documents shall operate as a waiver thereof,
nor shall any single or partial exercise of any right, power or privilege under
any of the Loan Documents preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies of the
Administrative Agent, the Issuing

 

99



--------------------------------------------------------------------------------

Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by Section 12.02(b), and
then such waiver or consent shall be effective only in the specific instance and
for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or any Issuing Bank may have had notice or knowledge of such
Default at the time.

(b) Neither this Agreement nor any provision hereof nor any Security Instrument
nor any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower and the
Majority Lenders or by the Borrower and the Administrative Agent with the
consent of the Majority Lenders; provided that no such agreement shall, subject
to the provisions of Section 4.03(c)(ii), (i) increase the Commitment or the
Maximum Credit Amount of any Lender without the written consent of such Lender,
(ii) increase the Borrowing Base without the written consent of each Lender,
decrease or maintain the Borrowing Base without the consent of the Required
Lenders, or modify in any manner Section 2.07 (other than Section 2.07(e))
without the consent of each Lender, (iii) reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest thereon (other than a
reduction in, or waiver of, the default rate of interest, which shall require
the written consent of the Required Lenders), or reduce any fees payable
hereunder, or reduce any other Secured Obligations hereunder or under any other
Loan Document, without the written consent of each Lender affected thereby,
(iv) postpone the scheduled date of payment (but not prepayment) of the
principal amount of any Loan or LC Disbursement, or any interest thereon, or any
fees payable hereunder, or any other Secured Obligations hereunder or under any
other Loan Document, or reduce the amount of, waive or excuse any such payment
(other than a reduction in, or waiver of, the default rate of interest, which
shall require the written consent of the Required Lenders), or postpone or
extend the Termination Date without the written consent of each Lender affected
thereby, (v) change Section 4.01(b) or Section 4.01(c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (vi) waive or amend Section 8.14 or change the
definition of the terms “Domestic Subsidiary”, “Foreign Subsidiary” or
“Subsidiary”, without the written consent of each Lender, (vii) release any
Guarantor (except as set forth in the Guaranty and Collateral Agreement),
release all or a substantial portion of the Collateral (other than as provided
in Section 11.10), or reduce the percentage set forth in Section 8.14(a) to less
than 85%, without the written consent of each Lender, or (viii) change any of
the provisions of this Section 12.02(b) or the definition of “Required Lenders”
or “Majority Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
under any other Loan Documents or make any determination or grant any consent
hereunder or any other Loan Documents, without the written consent of each
Lender; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent, any other Agent or any
Issuing Bank hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent, such other Agent or such Issuing
Bank, as the case may be. Notwithstanding the foregoing, any supplement to
Schedule 7.14 shall be effective simply by delivering to the Administrative
Agent a supplemental schedule clearly

 

100



--------------------------------------------------------------------------------

marked as such and, upon receipt, the Administrative Agent will promptly deliver
a copy thereof to the Lenders.

Section 12.03 Expenses, Indemnity; Damage Waiver.

(a) The Borrower shall pay (i) all reasonable and invoiced out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates, including,
without limitation, the reasonable fees, charges and disbursements of counsel
and other outside consultants for the Administrative Agent, the reasonable
travel, photocopy, mailing, courier, telephone and other similar expenses, and
the cost of environmental invasive and noninvasive assessments, audits and
surveys and appraisals, in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration (both before and after the execution hereof and
including advice of counsel to the Administrative Agent as to the rights and
duties of the Administrative Agent and the Lenders with respect thereto) of this
Agreement and the other Loan Documents and any amendments, modifications or
waivers of or consents related to the provisions hereof or thereof (whether or
not the transactions contemplated hereby or thereby shall be consummated),
(ii) all costs, expenses, other Taxes, assessments and other similar charges
incurred by any Agent in connection with any filing, registration, recording or
perfection of any security interest contemplated by this Agreement or any
Security Instrument or any other document referred to therein, (iii) all
reasonable out-of-pocket expenses incurred by any Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iv) all out-of-pocket expenses incurred
by any Agent, any Issuing Bank or any Lender, including the fees, charges and
disbursements of any counsel for any Agent, any Issuing Bank or any Lender, in
connection with the enforcement or protection of its rights in connection with
this Agreement or any other Loan Document, including its rights under this
Section 12.03, or in connection with the Loans made or Letters of Credit issued
hereunder, including, without limitation, all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) THE BORROWER SHALL INDEMNIFY EACH AGENT, THE ARRANGER, EACH ISSUING BANK AND
EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH
PERSON BEING CALLED AN “INDEMNITEE”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNITEE HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE FEES, CHARGES AND DISBURSEMENTS
OF ANY COUNSEL FOR ANY INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY
INDEMNITEE ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF (i) THE
EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY THE
PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN DOCUMENT OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY ANY OTHER LOAN DOCUMENT, (ii) THE FAILURE OF ANY LOAN
PARTY OR ANY SUBSIDIARY OF THE BORROWER TO COMPLY WITH THE TERMS OF ANY LOAN
DOCUMENT, INCLUDING THIS AGREEMENT, OR WITH ANY GOVERNMENTAL

 

101



--------------------------------------------------------------------------------

REQUIREMENT, (iii) ANY INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY
WARRANTY OR COVENANT OF THE BORROWER OR ANY GUARANTOR SET FORTH IN ANY OF THE
LOAN DOCUMENTS OR ANY INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN
CONNECTION THEREWITH, (iv) ANY LOAN OR LETTER OF CREDIT OR THE USE OF THE
PROCEEDS THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY ANY
ISSUING BANK TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE
DOCUMENTS PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH
THE TERMS OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY
LETTER OF CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER
IMPROPER PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH,
(v) THE OPERATIONS OF THE BUSINESS OF THE LOAN PARTIES AND THE SUBSIDIARIES OF
THE BORROWER BY SUCH LOAN PARTIES AND SUBSIDIARIES, (vi) ANY ASSERTION THAT THE
LENDERS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE
SECURITY INSTRUMENTS, (vii) THE PRESENCE, GENERATION, STORAGE, RELEASE,
THREATENED RELEASE, USE, TRANSPORT, DISPOSAL, ARRANGEMENT OF DISPOSAL, OR
TREATMENT OF, OR ALLEGED PRESENCE OR RELEASE OF, HAZARDOUS MATERIALS ON OR AT
ANY OF THEIR PROPERTIES, (viii) THE BREACH OR NON-COMPLIANCE BY ANY LOAN PARTY
OR ANY SUBSIDIARY OF THE BORROWER WITH ANY ENVIRONMENTAL LAW APPLICABLE TO THE
BORROWER OR ANY SUBSIDIARY OR ANY OF THEIR PROPERTIES, (ix) ANY HEALTH OR SAFETY
CONDITION IN CONNECTION WITH THE LOAN DOCUMENTS, OR (x) ANY CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A LOAN PARTY OR A
SUBSIDIARY OR ANY THIRD PARTY, AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO, AND SUCH INDEMNITY SHALL EXTEND TO EACH INDEMNITEE
NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER
WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT OR AN
OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to any Agent, the Arranger or any Issuing Bank under Section 12.03(a) or
(b), but without affecting such payment obligations of the Borrower, each Lender
severally agrees to pay to such Agent, the Arranger or such Issuing Bank, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or

 

102



--------------------------------------------------------------------------------

indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against such Agent, Arranger or Issuing Bank in
its capacity as such.

(d) All amounts due under this Section 12.03 shall be payable upon written
demand therefor.

Section 12.04 Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section 12.04. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in Section 12.04(c)) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Banks and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b) (i) Subject to the conditions set forth in Section 12.04(b)(ii), any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Maximum
Credit Amount and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (1) at any time, to a Lender, an Affiliate of a Lender, or an
Approved Fund, or (2) if an Event of Default has occurred and is continuing, to
any other assignee; and

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to an assignee that is a Lender
immediately prior to giving effect to such assignment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Maximum Credit Amount, the amount of the Maximum Credit Amount of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000, and the Maximum Credit
Amount or Loans of any assigning Lender remaining a party hereto after giving
effect to the assignment shall be at least $5,000,000 unless, in each case,

 

103



--------------------------------------------------------------------------------

each of the Borrower and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower shall be required if an Event of Default
has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire; and

(E) in the case of an assignment to a CLO, the assigning Lender shall retain the
sole right to approve any amendment, modification or waiver of any provision of
this Agreement, provided that the Assignment and Assumption between such Lender
and such CLO may provide that such Lender will not, without the consent of such
CLO, agree to any amendment, modification or waiver described in the first
proviso to Section 12.02 that affects such CLO.

(iii) Subject to Section 12.04(b)(iv) and the acceptance and recording thereof,
from and after the effective date specified in each Assignment and Assumption
the assignee thereunder shall be a party hereto and, to the extent of the
interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Section 5.01,
Section 5.02, Section 5.03 and Section 12.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 12.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 12.04(c).

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States of America a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Maximum Credit
Amount of, and principal amount of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Banks and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
for all purposes of this Agreement, notwithstanding notice or anything in any
Loan Document to the contrary. The Register shall be available for inspection by
the Borrower, the Issuing Banks and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. In connection with any changes to the
Register, if necessary, the Administrative Agent will reflect the revisions on
Annex I

 

104



--------------------------------------------------------------------------------

and forward a copy of such revised Annex I to the Borrower, each Issuing Bank
and each Lender.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in Section 12.04(b) and any written
consent to such assignment required by Section 12.04(b), the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. No assignment shall be effective for purposes
of this Agreement unless and until it has been recorded in the Register as
provided in this Section 12.04(b).

(c) (i) Any Lender may, without the consent of the Borrower, the Administrative
Agent or any Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Maximum
Credit Amount and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the proviso to
Section 12.02(b) that affects such Participant. In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03.
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.03 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 5.01 or Section 5.03 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant shall not be entitled to the benefits of
Section 5.03 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 5.03(e) as though it were a Lender.

(iii) A Participant shall be subject to the provisions of Section 5.04 as if it
were a Lender.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including,

 

105



--------------------------------------------------------------------------------

without limitation, any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section 12.04(d) shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

(e) Notwithstanding any other provisions of this Section 12.04, no transfer or
assignment of the interests or obligations of any Lender or any grant of
participations therein shall be permitted if such transfer, assignment or grant
would require the Borrower and the Guarantors to file a registration statement
with the SEC or to qualify the Loans under the “Blue Sky” laws of any state.

Section 12.05 Survival; Revival; Reinstatement.

(a) All covenants, agreements, representations and warranties made by the
Borrower herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement or any other Loan Document shall
be considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, any other Agent, any Issuing Bank or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid (other than contingent indemnification obligations for which no claim has
been made) or any Letter of Credit (other than those that have been fully cash
collateralized or with respect to which a backstop letter of credit has been
provided to the applicable Issuing Bank, in each case, on customary terms
reasonably acceptable to each applicable Issuing Bank) is outstanding and so
long as the Aggregate Maximum Credit Amounts have not expired or terminated. The
provisions of Section 5.01, Section 5.02, Section 5.03 and Section 12.03 and
ARTICLE XI shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Aggregate
Maximum Credit Amounts or the termination of this Agreement, any other Loan
Document or any provision hereof or thereof.

(b) To the extent that any payments on the Secured Obligations or proceeds of
any Collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Secured Obligations so satisfied shall
be revived and continue as if such payment or proceeds had not been received and
the Administrative Agent’s and the Lenders’ Liens, security interests, rights,
powers and remedies under this Agreement and each Loan Document shall continue
in full force and effect. In such event, each Loan Document shall be
automatically reinstated and the Borrower shall take such action as may be
reasonably requested by the Administrative Agent and the Lenders to effect such
reinstatement.

Section 12.06 Counterparts; Integration; Effectiveness.

 

106



--------------------------------------------------------------------------------

(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract.

(b) This Agreement, the other Loan Documents and any separate letter agreements
with respect to fees payable to the Administrative Agent constitute the entire
contract among the parties relating to the subject matter hereof and thereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof and thereof. THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

(c) Except as provided in Section 6.01, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

Section 12.07 Severability. Any provision of this Agreement or any other Loan
Document held to be invalid, illegal or unenforceable in any jurisdiction shall,
as to such jurisdiction, be ineffective to the extent of such invalidity,
illegality or unenforceability without affecting the validity, legality and
enforceability of the remaining provisions hereof or thereof; and the invalidity
of a particular provision in a particular jurisdiction shall not invalidate such
provision in any other jurisdiction.

Section 12.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations (of whatsoever kind, including,
without limitation, obligations under Hedging Agreements) at any time owing by
such Lender or Affiliate to or for the credit or the account of the Borrower or
any Subsidiary against any of and all the obligations of the Borrower or any
Subsidiary owed to such Lender now or hereafter existing under this Agreement or
any other Loan Document, irrespective of whether or not such Lender shall have
made any demand under this Agreement or any other Loan Document and although
such obligations may be unmatured. The rights of each Lender under this
Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or its Affiliates may have.

Section 12.09 GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS.

 

107



--------------------------------------------------------------------------------

(a) THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF
THIS AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT
PERMITTED BY LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE
JURISDICTION OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY
OBJECTION, INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE
OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE
JURISDICTIONS. THIS SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT
PRECLUDE A PARTY FROM OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT
OTHERWISE HAVING JURISDICTION.

(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN Section 12.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
Section 12.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH COPIES ARE DEPOSITED IN THE MAIL. NOTHING
HEREIN SHALL AFFECT THE RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST ANOTHER PARTY IN ANY OTHER JURISDICTION.

(d) EACH PARTY HEREBY (i) IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY LAW, TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN; (ii) IRREVOCABLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW,
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS Section 12.09.

 

108



--------------------------------------------------------------------------------

Section 12.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 12.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement or any other Loan Document, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section 12.11, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any Hedging Agreement relating to the Borrower and its obligations,
(g) with the consent of the Borrower or (h) to the extent such Information
(i) becomes publicly available other than as a result of a breach of this
Section 12.11 or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower. For the purposes of this Section 12.11, “Information” means all
information received from any Loan Party or Subsidiary relating to the Loan
Parties, the Subsidiaries, and their businesses, other than any such information
that is available to the Administrative Agent, any Issuing Bank or any Lender on
a nonconfidential basis prior to disclosure by any Loan Party or Subsidiary;
provided that, in the case of information received from any Loan Party or a
Subsidiary after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 12.11 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Section 12.12 Interest Rate Limitation. It is the intention of the parties
hereto that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the Transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in any of the Loan Documents or any agreement entered into in connection with or
as security for the Secured Obligations, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to any Lender that is contracted for, taken, reserved, charged or received by
such Lender under any of the Loan Documents or agreements or otherwise in
connection with the Loans shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Secured Obligations (or, to the extent that the principal amount of the
Secured Obligations shall have been or would thereby be

 

109



--------------------------------------------------------------------------------

paid in full, refunded by such Lender to the Borrower); and (ii) in the event
that the maturity of the Loans is accelerated by reason of an election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest under law applicable to any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall be
canceled automatically by such Lender as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Lender on the
principal amount of the Secured Obligations (or, to the extent that the
principal amount of the Secured Obligations shall have been or would thereby be
paid in full, refunded by such Lender to the Borrower). All sums paid or agreed
to be paid to any Lender for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to such Lender, be
amortized, prorated, allocated and spread throughout the stated term of the
Loans until payment in full so that the rate or amount of interest on account of
any Loans hereunder does not exceed the maximum amount allowed by such
applicable law. If at any time and from time to time (a) the amount of interest
payable to any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Lender pursuant to this Section 12.12 and (b) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to such Lender would be less than the amount of interest payable to such
Lender computed at the Highest Lawful Rate applicable to such Lender, then the
amount of interest payable to such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Lender until the total amount of interest payable to such
Lender shall equal the total amount of interest which would have been payable to
such Lender if the total amount of interest had been computed without giving
effect to this Section 12.12. To the extent that Chapter 303 of the Texas
Finance Code is relevant for the purpose of determining the Highest Lawful Rate
applicable to a Lender, such Lender elects to determine the applicable rate
ceiling under such Chapter by the weekly ceiling from time to time in effect.
Chapter 346 of the Texas Finance Code does not apply to the Borrower’s
obligations hereunder.

Section 12.13 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO SPECIFICALLY
AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS
AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT
AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS, CONDITIONS
AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY INDEPENDENT LEGAL
COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING ITS EXECUTION OF
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND THAT
IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF
THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT CONTEST THE
VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS ON THE BASIS THAT THE PARTY HAD NO

 

110



--------------------------------------------------------------------------------

NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS.”

Section 12.14 Collateral Matters; Hedging Agreements; Treasury Management
Agreements. The benefit of the Security Instruments and of the provisions of
this Agreement relating to any Collateral securing the Secured Obligations shall
also extend to and be available to Secured Hedging Agreement Counterparties and
Secured Treasury Management Counterparties on a pro rata basis (subject to the
priorities set forth in Section 10.02(c)) in respect of any obligations of the
Borrower or any of its Subsidiaries (other than Immaterial Subsidiaries) which
arise under any such Secured Hedging Agreement or Secured Treasury Management
Agreement. No Lender or any Affiliate of a Lender shall have any voting rights
under any Loan Document as a result of the existence of obligations owed to it
under any such Secured Hedging Agreements or Secured Treasury Management
Agreements. Each Lender, on behalf of itself and its Affiliates who are Secured
Hedging Agreement Counterparties, and each Secured Hedging Agreement
Counterparty, by accepting the benefits of the Collateral, hereby agrees that
the Loan Parties may grant security interests, covering all rights of the
Obligors in Hedging Agreements with any Lender or Secured Hedging Agreement
Counterparty, to the Administrative Agent under the Security Instruments to
secure the Secured Obligations, notwithstanding any restriction on such security
interests under any Hedging Agreement.

Section 12.15 No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Banks
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Borrower, and no other Person (including, without limitation, any
Subsidiary of the Borrower, any obligor, contractor, subcontractor, supplier or
materialmen) shall have any rights, claims, remedies or privileges hereunder or
under any other Loan Document against the Administrative Agent, any Issuing Bank
or any Lender for any reason whatsoever. There are no third party beneficiaries.

Section 12.16 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA Patriot Act”), it is
required to obtain, verify and record information that identifies the Borrower
and its Subsidiaries, which information includes the name and address of the
Borrower and its Subsidiaries other information that will allow such Lender to
identify the Borrower and its Subsidiaries in accordance with the USA Patriot
Act.

Section 12.17 Releases. If any of the Collateral shall be sold, transferred or
otherwise disposed of by any Loan Party in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Loan Party, shall promptly (but in any event within ten (10) Business Days
of receipt by the Administrative Agent of a written notice from a Loan Party
with respect to such disposition) execute and deliver to such Loan Party all
releases or other documents reasonably necessary or desirable for the release of
the Liens created by the Secured Instruments on such Collateral.

Section 12.18 No Fiduciary Duty. Each Lender and its respective Affiliates
(collectively, solely for purposes of this Section 12.18, the “Lenders”) may
have economic interests that conflict with those of the Loan Parties. Each Loan
Party agrees that nothing in any Loan Document, any Secured Hedging Agreement or
any Secured Treasury Management

 

111



--------------------------------------------------------------------------------

Agreement will be deemed to create an advisory, fiduciary or agency relationship
between the Lenders and the Loan Parties, their partners or their Affiliates.
Each Loan Party acknowledges and agrees that (a) the transactions with the
Lenders contemplated by the Loan Documents, the Secured Hedging Agreements and
the Secured Treasury Management Agreements are arm’s-length commercial
transactions between the Lenders, on the one hand, and the applicable Loan
Parties, on the other, (b) in connection therewith and with the process leading
to such transactions each Lender is acting solely as a principal and not the
agent or fiduciary of any Loan Party, or of any Loan Party’s management,
partners, creditors or other Affiliates, (c) no Lender has assumed a fiduciary
responsibility in favor of any Loan Party with respect to the transactions with
Lenders contemplated by the Loan Documents, any Secured Hedging Agreement or any
Secured Treasury Management Agreement or the process leading thereto
(irrespective of whether any Lender or any of its Affiliates has advised or is
currently advising any Loan Party on other matters) and (d) such Person has
consulted its own legal and financial advisors to the extent it deemed
appropriate. Each Loan Party further acknowledges and agrees that it is
responsible for making its own independent judgment with respect to such
transactions and the process leading thereto. Each Loan Party agrees that it
will not claim that any Lender owes a fiduciary duty to such Person in
connection with the Loan Documents, any Secured Hedging Agreement or any Secured
Treasury Management Agreement or the process leading thereto.

[SIGNATURES BEGIN NEXT PAGE]

 

112



--------------------------------------------------------------------------------

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

BORROWER:   ENERGY PARTNERS, LTD.   By:  

/s/ Tiffany J. Thom

  Name:   T. J. Thom   Title:   Senior Vice President, Chief Financial Officer
and Treasurer

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:  

BANK OF MONTREAL

as Administrative Agent

  By:  

/s/ Kevin Utsey

  Name:   Kevin Utsey   Title:   Director

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:   BANK OF MONTREAL   By:  

/s/ Kevin Utsey

  Name:   Kevin Utsey   Title:   Director

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, N.A. By:  

/s/ Matthew Molero

Name:   Matthew L. Molero Title:   Vice President

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

NATIXIS, S.A. By:  

/s/ Liana Tchernysheva

  Liana Tchernysheva   Director By:   /s/ Louis P. Laville, III   Louis P.
Laville, III   Managing Director

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

REGIONS BANK By:  

/s/ William A. Phillip

Name:   William A. Phillip Title:  

Senior Vice President

 

 

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA By:  

/s/ John Frazell

Name:   John Frazell Title:   Director

 

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

IBERIABANK By:  

/s/ Cameron D. Jones

Name:   Cameron D. Jones Title:   Assistant Vice President

 

 

 

 

 

 

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

ANNEX I

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

   Applicable Percentage     Maximum Credit Amount  

Bank of Montreal

     20.0000 %    $ 50,000,000.00   

Capital One, N.A.

     17.3333 %    $ 43,333,333.33   

Natixis

     17.3333 %    $ 43,333,333.33   

Regions Bank

     17.3333 %    $ 43,333,333.33   

The Bank of Nova Scotia

     17.3333 %    $ 43,333,333.33   

Iberiabank

     10.6667 %    $ 26,666,666.67   

TOTAL

     100.00 %    $ 250,000,000   

 

Annex I to Credit Agreement